Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 1 of 226 PageID #:6




                      EXHIBIT A
                                                   Case: 1:19-cv-03665 Document 12-Person
                                                                                #: 1-1 Filed:Jury
                                                                                              05/31/19 Page 2 of 226 PageID #:6

                                                                                                                                    FILED
                                                                                                                                    12/12/2018 1:42 PM
                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         DOROTHY BROWN
                                                                                                                                    CIRCUIT CLERK
                                                                  COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                    COOK COUNTY, IL
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                                                                                                    2018CH15419

                                              GERALDINE DONAHUE, individually,                 )
                                              and on behalf of others similarly situated,      )
                                                                                               )
                                                     Plaintiff,                                )       CASE No.:2018CH15419
                                                                                               )
                                              v.                                               )       JURY TRIAL DEMANDED
                                                                                               )
                                              MGM RESORTS INTERNATIONAL,                       )
                                                                                               )
                                                     Defendant.                                )
                                                                                               )
                                                                                               )

                                                                             CLASS ACTION COMPLAINT

                                                     Plaintiff Geraldine Donahue, on behalf of herself and other similarly situated individuals,

                                             sues MGM Resorts International (“MGM”), and alleges as follows based on personal knowledge

                                             as to herself and on information and belief as to all other matters, and demands trial by jury:

                                                                                      INTRODUCTON

                                                     1.      This action arises from Defendant’s violations of the Fair and Accurate Credit

                                             Transactions Act (“FACTA”) amendment to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

                                             seq. (the “FCRA”), which requires Defendant to truncate certain credit card and debit card

                                             information on printed receipts provided to consumers. Despite the clear language of the statute,

                                             Defendant knowingly or recklessly failed to comply with the FCRA by printing eight (8) digits of

                                             its customers’ credit card or debit card numbers on their transaction receipts. As such, Plaintiff and

                                             other consumers who conducted business with Defendant during the time frame relevant to this

                                             Complaint, each of whom engaged in a transaction using a credit card or debit card, suffered a

                                             number of harms including, but not limited to, violation of their substantive statutory rights under

                                             15 U.S.C. § 1681c(g), breach of their confidence in the safe handling of their account information,

                                                                                            Page | 1
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 3 of 226 PageID #:6




                                             invasion of their privacy as a result of the disclosure of their account information to those of

                                             Defendant’s staff that handled the receipts, exposure to an elevated risk of identity theft as
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             determined by Congress, the burden of having to keep or destroy the receipt to prevent further

                                             disclosure of their account information, and monetary harm as a result of having paid a fee for a

                                             secure and legally-compliant transaction that was anything but. Accordingly, Plaintiff and the

                                             unnamed class members are entitled to an award of statutory damages and other relief as further

                                             detailed herein.

                                                                               JURISDICTION AND VENUE

                                                     2.      The Court has jurisdiction over this action pursuant to 735 ILCS 5/2-209(a)(1)

                                             because Defendant conducts business in Illinois, committed tortious acts within Illinois, and the

                                             conduct giving rise to Plaintiff’s claim on behalf of the class occurred, in part, in Illinois.

                                                     3.      Venue is proper because Defendant conducted substantial business in Cook

                                             County, including by owning the Grand Victoria Casino in Cook County, at the time Plaintiff’s

                                             cause of action arose, and because the cause of action with respect to the class arose, in part, in

                                             Cook County.

                                                                                           PARTIES

                                                     4.      Plaintiff Geraldine Donahue is a natural person who resides, and at all times

                                             relevant herein has resided, in Cook County, Illinois.

                                                     5.      Defendant, MGM Resorts International is global casino conglomerate based in

                                             Paradise, Nevada. It has owned and operated numerous casinos throughout the United States,

                                             including the Grand Victoria Casino in Elgin, Illinois, during the preceding two-year period of

                                             time material to this case. Defendant’s casino establishments reap exorbitant profits at the expense




                                                                                            Page | 2
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 4 of 226 PageID #:6




                                             of patrons, many of whom are among the most vulnerable members of society. For 2017, for

                                             example, Defendant reported over $8 billion in net revenue from its domestic casino resorts.1
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                                                FACTUAL ALLEGATIONS

                                                    A.      BACKGROUND OF FACTA

                                                    6.      Identity theft is a serious issue affecting both consumers and businesses. As of

                                             2018, a Harris Poll revealed that nearly 60 million Americans have been affected by identity theft.2

                                             There were a record high 16.7 million victims of identity fraud in 2017 alone, and account

                                             takeovers (when a thief opens a credit card account or other financial account using a victim’s

                                             name and other stolen information) tripled in 2017 from 2016, causing $5.1 billion in losses. 3

                                                    7.      Congress enacted FACTA to prevent identity theft and related harm. See Pub. L.

                                             No. 108-159 (December 4, 2003) (“An Act . . . to prevent identity theft . . . and for other purposes.”)

                                                    8.      “[I]dentity theft is a serious problem, and FACTA is a serious congressional effort

                                             to combat it…the less information the receipt contains the less likely is an identity thief who

                                             happens to come upon the receipt to be able to figure out the cardholder’s full account

                                             information.” Redman v. Radioshack Corp., 768 F.3d 622, 626 (7th Cir. 2014).

                                                    9.      Upon signing FACTA into law, President George W. Bush remarked that “[s]lips

                                             of paper that most people throw away should not hold the key to their savings and financial




                                             1
                                                   Source: https://www.sec.gov/Archives/edgar/data/789570/000156459018003942/mgm-
                                             10k_20171231.htm, MGM Resorts International, 2018 10-K Report (Mar. 1, 2018).
                                             2
                                                     Source: https://www.lifelock.com/learn-identity-theft-resources-how-common-is-
                                             identity-theft.html
                                             3
                                                    Source: https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime.
                                                                                            Page | 3
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 5 of 226 PageID #:6




                                             secrets.” 39 Weekly Comp. Pres. Doc. 1746, 1757 (Dec. 4, 2003). President Bush added that the

                                             government, through FACTA, was “act[ing] to protect individual privacy.” Id.
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                    10.     One such FACTA provision was specifically designed to thwart identity thieves’

                                             ability to gain sensitive information regarding a consumer’s credit or bank account from a receipt

                                             provided to the consumer during a transaction, which, through any number of ways, could fall into

                                             the hands of someone other than the consumer.

                                                    11.     Codified at 15 U.S.C. § 1681c(g), this provision states the following:

                                                            Except as otherwise provided in this subsection, no person that
                                                            accepts credit cards or debit cards for the transaction of business
                                                            shall print more than the last 5 digits of the card number or the
                                                            expiration date upon any receipt provided to the cardholder at the
                                                            point of sale or transaction.

                                             15 U.S.C. § 1681c(g) (the “Receipt Provision”).

                                                    12.     After enactment, FACTA provided three (3) years in which to comply with its

                                             requirements, mandating full compliance with its provisions no later than December 4, 2006.

                                                    13.     The requirement was widely publicized among retailers and the FTC. For example,

                                             on March 6, 2003, in response to earlier state legislation enacting similar truncation requirements,

                                             then-CEO of Visa USA, Carl Pascarella, explained that, “Today, I am proud to announce an

                                             additional measure to combat identity theft and protect consumers. Our new receipt truncation

                                             policy will soon limit cardholder information on receipts to the last four digits of their accounts.

                                             The card’s expiration date will be eliminated from receipts altogether. . .. The first phase of this

                                             new policy goes into effect July 1, 2003 for all new terminals.” 4 Within 24 hours, MasterCard and

                                             American Express announced they were imposing similar requirements.



                                             4
                                                     Source: Visa USA Announces Account Truncation Initiative to Protect Consumers from ID
                                             Theft, PR NEWSWIRE (Mar 06, 2003).
                                                                                           Page | 4
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 6 of 226 PageID #:6




                                                     14.    Card issuing organizations proceeded to require compliance with FACTA by

                                             contract, in advance of FACTA’s mandatory compliance date. For example, the publication,
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             “Rules for Visa Merchants,” which is distributed to and binding upon all merchants that accept

                                             Visa cards, expressly requires that “only the last four digits of an account number should be printed

                                             on the customer’s copy of the receipt” and “the expiration date should not appear at all.” 5

                                                     15.    Because a handful of large retailers did not comply with their contractual

                                             obligations with the card companies and the straightforward requirements of FACTA, Congress

                                             passed The Credit and Debit Card Receipt Clarification Act of 2007 in order to make temporary

                                             changes to the definition of willful noncompliance with respect to violations involving the printing

                                             of an expiration date on certain credit and debit card receipts before the date of the enactment of

                                             this Act.6

                                                     16.    Importantly, the Clarification Act did not amend FACTA to allow publication of

                                             the expiration date or more than the last five digits of the card account number. Instead, it simply

                                             provided amnesty for certain past violators who disclosed card expiration dates, and only up to

                                             June 3, 2008. Expert proof continues to show the disclosure of excess card account number

                                             information or card expiration date information creates an increased risk of identity theft.

                                                     17.    Accordingly, card processing companies continued to alert their merchant clients,

                                             including Defendant, of FACTA’s requirements. According to a Visa Best Practice Alert in 2010:

                                                     Some countries already have laws mandating PAN truncation and the suppression
                                                     of expiration dates on cardholder receipts. For example, the United States Fair and
                                                     Accurate Credit Transactions Act (FACTA) of 2006 prohibits merchants from
                                                     printing more than the last five digits of the PAN or the card expiration date on any

                                             5
                                                     Source: Rules for Visa Merchants (Sept. 1, 2007).
                                             6
                                                   Source: https://www.govtrack.us/congress/bills/110/hr4008/text, .R. 4008 (110th): Credit
                                             and Debit Card Receipt Clarification Act of 2007 (May 20, 2008).


                                                                                           Page | 5
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 7 of 226 PageID #:6




                                                    cardholder receipt. (Please visit http://www.ftc.gov/os/statutes/fcrajump.shtm for
                                                    more information on the FACTA.) To reinforce its commitment to protecting
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                    consumers, merchants, and the overall payment system, Visa is pursuing a global
                                                    security objective that will enable merchants to eliminate the storage of full PAN
                                                    and expiration date information from their payment systems when not needed for
                                                    specific business reasons. To ensure consistency in PAN truncation methods, Visa
                                                    has developed a list of best practices to be used until any new global rules go into
                                                    effect.

                                                    18.     As noted above, the processing companies have required that credit card or debit

                                             card expiration dates not be shown since 2003 and still require it. For example, American Express

                                             requires:

                                                    Pursuant to Applicable Law, truncate the Card Number and do not print the Card's
                                                    Expiration Date on the copies of Charge Records delivered to Card Members.
                                                    Truncated Card Number digits must be masked with replacement characters such
                                                    as “x,” “*,” or “#,” and not blank spaces or numbers.

                                                    19.     Similarly, MasterCard required in a section titled Primary Account Number (PAN)

                                             truncation and Expiration Date Omission:

                                                    A Transaction receipt generated by an electronic POI Terminal, whether attended
                                                    or unattended, must not include the Card expiration date. In addition, a Transaction
                                                    receipt generated for a Cardholder by an electronic POI Terminal, whether attended
                                                    or unattended, must reflect only the last four digits of the primary account number
                                                    (PAN). All preceding digits of the PAN must be replaced with fill characters, such
                                                    as "X," "*," or "#," that are neither blank spaces nor numeric characters.

                                                    20.     According to data from the Federal Trade Commission’s 2016 Consumer Sentinel

                                             Network Data Book, Illinois has among the highest per capita rate of reported fraud and other

                                             types of complaints. For identity theft in particular, Illinois is ranked No. 5 in the country with a




                                                                                           Page | 6
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 8 of 226 PageID #:6




                                             total of 17,660 complaints. Also, several of the top 50 metro areas for identity theft are in Illinois,

                                             according to the report.7
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                      21.     So problematic is the crime of identity theft that the three main credit reporting

                                             agencies,      Experian,    Equifax,   and   Transunion,    joined   to   set-up   a    free   website

                                             (http://www.annualcreditreport.com) in order to comply with FACTA requirements and to provide

                                             the citizens of this country with a means of monitoring their credit reports for possible identity

                                             theft.

                                                      22.     FACTA expressly prohibits printing of more than the last five (5) digits of the card

                                             account number on transaction receipts to protect persons from identity theft and other evils.

                                                      B.      CASINOS SUCH AS DEFENDANT’S ESTABLISHMENT ARE BREEDING
                                                              GROUNDS FOR IDENTITY THIEVES AND OTHER WHITE-COLLAR
                                                              CRIMINALS

                                                      23.     Consumer identity theft, which the Receipt Provision was designed to protect

                                             against, is especially rampant at gambling establishments like the one operated by Defendant.

                                                      24.     It has been estimated that “40 percent of white-collar crime has its root in

                                             gambling.”8

                                                      25.     “[T]he ready availability of credit in and around casinos,” including in Defendant’s

                                             establishment, “can lead to irresponsible gambling and problem and pathological gambling

                                             behavior. Forty to sixty percent of the cash wagered by individuals in casinos is not physically

                                             brought onto the premises. Each year casinos extend billions of dollars in loans to their customers



                                             7
                                                    Source: https://www.ftc.gov/system/files/documents/reports/consumer-sentinel-network-
                                             data-book-january-december-2016/csn_cy-2016_data_book.pdf, Consumer Sentinel Network
                                             Data Book for January-December 2016.
                                             8
                                                    Source: https://www.congress.gov/crec/1997/02/10/CREC-1997-02-10-pt1-PgH401.pdf,
                                             The Congressional Record, Feb. 10, 1997.


                                                                                            Page | 7
                                                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 9 of 226 PageID #:6




                                             in the form of credit markers. Additional sums are charged by casino customer on their credit cards

                                             as cash advances. Casinos charge fees for cash advances ranging from 3 percent to 10 percent or
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             more.”9

                                                    26.     “Not surprisingly, . . . many problem and pathological gamblers steal or commit

                                             other crimes to finance their habit.   According to the National Research Council, ‘as access to

                                             money becomes more limited, gamblers often resort to crime in order to pay debts, appease

                                             bookies, maintain appearances, and garner more money to gamble.’”10 In fact, the correlation

                                             between casino gambling and crime is so strong that, “[d]uring the first three years of casino

                                             gambling [in] Atlantic City, [the city] went from 50th in the nation in per capita crime to first.

                                             Overall, from 1977 to 1990, the crime rate in that city rose by an incredible 230%.”11

                                                    27.     “Over the past two decades, there have been numerous suggestions in the academic

                                             literature and in political debate that gambling is associated with white-collar crimes, such as

                                             embezzlement, forgery and fraud.”12 (emphasis added). For instance, “[i]n a survey of nearly 400

                                             Gamblers Anonymous members, 57 percent admitted stealing to finance their gambling.

                                             Collectively they stole $30 million, for an average of $135,000 per individual. One witness before

                                             the Commission indicated that ‘80 to 90 percent of people in Gamblers Anonymous will tell you




                                             9
                                                   Source: https://govinfo.library.unt.edu/ngisc/reports/7.pdf, Chapter 7: Gambling’s Impact
                                             on People and Places, National Gambling Impact Study Commission Report (June 18, 1999).
                                             10
                                                    Source: Id. at 7-13.
                                             11
                                                   Source: https://www.fdle.state.fl.us/cms/FCJEI/Programs1/SLP/Documents/Full-
                                             Text/Yates.aspx, Casino Gambling: Is it A Good Bet for Florida’s Future?, Jerry J. Yates, at 11.
                                             12
                                                   Source: http://www.leg.state.fl.us/GamingStudy/docs/FGIS_Spectrum_28Oct2013.pdf,
                                             Gambling Impact Study: Part 1, Section A: Assessment of the Florida Gaming Industry and its
                                             Economic Effects, Spectrum Gaming Group (Oct. 28, 2013).


                                                                                          Page | 8
                                                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 10 of 226 PageID #:6




                                             they did something illegal in order to get money to gamble.’ A lot of them do white collar crimes,

                                             fraud, credit card and employee theft.”13 (emphasis added).
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                     28.    Indeed, casinos throughout the United States have been bastions of identity theft,

                                             credit card fraud and other white-collar crime for nearly three decades. For example, since as far

                                             back as 1992, there have been numerous instances in which “tens of thousands of dollars” have

                                             been stolen by individuals using forged or stolen credit cards in casinos -- including, by way of

                                             illustration, through the following scam employed at the “Foxwoods” casino in Connecticut:

                                                            The men fed forged or stolen credit cards into machines at the casino
                                                            that are designed to check credit limits and authorize cash advances
                                                            instantly. If the advance is approved, the machine notifies a teller in
                                                            the casino cashier's booth and spits out a receipt for the borrower.
                                                            The borrower takes the receipt to the teller and is issued cash after
                                                            showing the credit card and other identification.14

                                                     29.    More recently, in November 2010 and February 2011, five people were arrested in

                                             Rancho Mirage, California and two in Santa Barbara, California for using fake credit cards at

                                             casinos, manufactured using stolen personal information.15 In March 2012, a Connecticut man

                                             was arrested for “leading a criminal organization using counterfeit Discover cards at Mohegan Sun




                                             13
                                                     Source: Chapter 7: Gambling’s Impact on People and Places, Final Report of the
                                             National Gambling Impact Study Commission, Government Publishing Office, at 7-13.
                                             14
                                                     Source: Gaming Industry Encounters Misfortune, Fortune, The Courant (May 16, 1992),
                                             http://articles.courant.com/19920516/news/0000201897_1_creditcardscamcasinocashiercasinoso
                                             pening (last accessed Mar. 12, 2017).
                                             15
                                                     Source: 2 Arrested, Accused of Casino Credit Card Fraud, The Orange County Register
                                             (Nov. 28, 2010), http://www.ocregister.com/articles/casino-277896-cards-credit.html (last
                                             accessed Mar. 12, 2017); Deputies Nab Five for Credit Card Fraud, Santa Barbara Independent
                                             (Feb. 18, 2011), http://www.independent.com/news/2011/feb/18/deputiesnabfivecreditcardfraud/
                                             (last accessed Mar. 12, 2017).


                                                                                           Page | 9
                                                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 11 of 226 PageID #:6




                                             and Foxwoods casinos to obtain cash advances at least twice a week over three months[.]”16 In

                                             2014, “[a] New York man pleaded guilty . . . to conspiracy to use counterfeit cards to draw cash
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             advances in Louisiana casinos,”17 and ten people were arrested in New Orleans, Louisiana “on

                                             racketeering charges in an identity theft and counterfeit credit card scheme involving a group of

                                             New Yorkers who received tens of thousands of dollars in allegedly fraudulent cash advances from

                                             Harrah’s New Orleans Casino.”18 And in January 2016, “[a] man suspected of making fake credit

                                             cards was arrested at a hotel at Foxwoods casino[.]”19

                                                     30.    The Federal Trade Commission Red Flags Rule requires businesses and

                                             organizations such Defendant to implement a written Identity Theft Prevention Program designed

                                             to detect the warning signs – or red flags – of identity theft in their day-to-day operations.

                                                     31.    Casinos like Defendant’s are subject to an array of federal laws and regulations,

                                             including the Bank Secrecy Act and the 2003 FACTA amendments to FCRA, under which federal

                                             agencies such as the Federal Trade Commission (“FTC”) and Securities and Exchange




                                             16
                                                     Source: Police Break Up Casino Credit Card Scam, NBC Connecticut (Mar. 16, 2012),
                                             http://www.nbcconnecticut.com/news/local/PoliceBreakUpCasioCreditCardScam142965455.ht
                                             ml (last accessed Mar. 12, 2017).
                                             17
                                                     Source: Guilty plea entered in casino scam case, The Acadiana Advocate (May 19, 2014),
                                             http://www.theadvocate.com/acadiana/news/article_3ee22c93-0eb7-5d46-a571-
                                             2f624954b84f.html (last accessed Mar. 12, 2017); 10 charged in cash-advance fraud scheme at
                                             Harrah’s Casino, The Acadiana Advocate (July 31, 2014),
                                             http://www.theadvocate.com/new_orleans/news/article_bba2fa01-e821-563b-b9b7-
                                             43f7bb8129ea.html (last accessed Mar. 12, 2017).
                                             18
                                                Source: 10 charged in cash-advance fraud scheme at Harrah’s Casino, (July 31, 2014)
                                             http://www.theadvocate.com/new_orleans/news/article_bba2fa01-e821-563b-b9b7-
                                             43f7bb8129ea.html (last accessed Feb. 12, 2018).
                                             19
                                                Source: Police Make Credit Card Fraud Arrests at Foxwoods Hotel, NBC Connecticut (Jan.
                                             19, 2016),
                                             http://www.nbcconnecticut.com/news/local/PoliceMakeCreditCardFraudArrestsatFoxwoodsHote
                                             l365746371.html (last accessed Mar. 12, 2017).
                                                                                           Page | 10
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 12 of 226 PageID #:6




                                             Commission (“SEC”) have promulgated anti-money-laundering and identity-theft Red Flag

                                             Rules. Among other requirements, these Red Flag Rules require “creditors,” which includes
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             casinos like Defendant, to: 1) develop and implement a written identity theft protection programs

                                             designed to detect, prevent and mitigate identity theft; and 2) periodically perform risk assessments

                                             to determine whether the casino’s practices pose any “reasonably foreseeable risk” of identity theft

                                             to its patrons. Failure to comply with the Red Flags Rules could risk regulatory penalties, loss of

                                             licensure, and civil liability.

                                                     32.     In developing, implementing, and refining its Red Flag Rule identity-theft

                                             compliance program, Defendant would certainly have considered and addressed, among other

                                             things, the need for strict compliance with FACTA’s receipt truncation provisions. This would

                                             include training cage personnel and other employees to prioritize and keep in confidence patrons’

                                             credit card numbers and other sensitive financial information, a review of best practices for identity

                                             theft prevention in consumer financial transactions, including a review of current best practices for

                                             compliance with FACTA’s receipt truncation requirements, and an ongoing periodic review and

                                             refinement of cage processes and procedures in light of current guidance from their own payment

                                             processors and other relevant vendors, as well as from major payment processors, such as VISA

                                             and Mastercard.

                                                     33.     As part of its ongoing duty to consistently update its identity-theft prevention

                                             program, Defendant would periodically hire third-party service providers to audit and propose

                                             improvements to its compliance program and to train Defendant’s cage and other personnel in best

                                             practices for identity-theft prevention. These training programs routinely emphasize the critical

                                             importance of strict compliance with FACTA, and the severe identity-theft risks posed by casinos'

                                             failure to comply. Through these and other training programs, Defendant would have repeatedly



                                                                                           Page | 11
                                                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 13 of 226 PageID #:6




                                             been presented with and considered the requirements of and need for FACTA compliance,

                                             including FACTA’s receipt truncation requirements.
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                     C.     DEFENDANT’S PRIOR KNOWLEDGE OF FACTA

                                                     35.    Defendant had actual knowledge of FACTA’s truncation requirement before it

                                             began failing to comply with the requirement en masse.

                                                     36.    Moreover, Defendant’s current employees tout Defendant’s knowledge of these

                                             requirements. For example, Kathryn Miller, Compliance Officer at the Grand Victoria Casino in

                                             Elgin, claims to be a Certified Anti-Money Laundering Specialist with a CAMS designation, which

                                             designation required her to pass a rigorous CAMS examination addressing in detail the full range

                                             of financial and identity-theft regulations, best practices, and strict compliance with, inter alia, the

                                             Red Flags rules, the Bank Secrecy Act, Title 31, as well as FACTA’s truncation requirement.20

                                                     37.    Plaintiff is informed and believes, and thereupon alleges, that Ms. Miller and other

                                             employees of Defendant, in the course of performing these duties, learned of Defendant’s failure

                                             to comply with the requirements of FACTA’s truncation provision, and that Defendant nonetheless

                                             thereafter continued to violate FACTA.

                                                     38.      There are numerous Illinois statutes and operating regulations governing

                                             gambling, pari-mutuel wagering, slot machines and card rooms -- all of which Miller and

                                             Defendant’s other employees are well-versed in -- that require Defendant to maintain its

                                             establishment in full compliance with state and federal regulations such as FACTA.




                                             20
                                                   Source: Kathyn Miller, LinkedIn, https://www.linkedin.com/in/kathryn-miller-cams-
                                             7850b0a6/ (last accessed May 9, 2018); see also https://www.acams.org.
                                                                                            Page | 12
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 14 of 226 PageID #:6




                                                    39.     Defendant’s self-professed knowledge and experience regarding federal laws

                                             governing financial transactions no doubt translates to Defendant having intimate knowledge of
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             the requirements of FACTA, a federal law governing financial transactions.

                                                    40.     Most of Defendant’s business peers and competitors currently and diligently ensure

                                             their credit card and debit card receipt printing process remains in compliance with FACTA by

                                             consistently verifying their card machines and devices comply with the Receipt Provision.

                                             Defendant could have readily done the same.

                                                    41.     Not only was Defendant informed not to print more than the last five digits of credit

                                             cards or debit cards on transaction receipts, it was contractually prohibited from doing so.

                                             Defendant accepts credit cards and debit cards from all major issuers, such as Visa, MasterCard,

                                             American Express and Discover Card. Each of these companies sets forth requirements that

                                             merchants, including Defendant, must follow, including the Receipt Provision.

                                                    42.     As discussed above, the casino gaming industry is one of the main targets for

                                             identity theft. As such, companies operating in the sector should apply extra care in preserving

                                             customers’ data and preventing identity theft. Given the size and years of experience of

                                             Defendant’s business, and the various state and federal regulations governing its business, not to

                                             mention the prevalence of financial crimes in and around its establishment, at minimum Defendant

                                             acted in reckless disregard of FACTA’s requirements and purpose when it allowed its system to

                                             print eight (8) digits of its customers’ credit cards and debit cards on transaction receipts, together

                                             with other pieces of information about its customers, including their initialed signatures.

                                                    43.     Plaintiff is informed and believes, and thereupon alleges, that Defendant has a

                                             written policy in place requiring compliance with all federal regulations governing its financial

                                             activities, including the requirement that it truncate credit card and debit card numbers on



                                                                                           Page | 13
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 15 of 226 PageID #:6




                                             transaction receipts printed and provided to customers; this is evidenced by the fact that Defendant

                                             used to, subsequent to the enactment of FACTA and prior to the violative conduct alleged herein,
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             truncate credit card and debit card account numbers in compliance with FACTA.

                                                    44.     Upon information and belief, it would take an individual less than one minute to

                                             run a test receipt to determine whether Defendant’s system was in compliance with federal law(s)

                                             or Defendant’s own alleged written policy requiring the truncation of credit card and debit card

                                             numbers.

                                                    45.     Moreover, Plaintiff is informed and believes, and thereupon alleges, that Defendant

                                             has had, for well over the past year, actual knowledge of other FACTA litigation initiated and

                                             threatened to be initiated in courts throughout the country against other gaming establishments that

                                             use the same exact debit and credit card processing technology Defendant uses to process

                                             transactions and print receipts. Remarkably, Defendant’s printing of transaction receipts in

                                             violation of FACTA’s truncation requirement continued unabated for much if not all of that period

                                             of time, in disregard of the law and its patrons’ financial privacy and security.

                                                    D. PLAINTIFF’S FACTUAL ALLEGATIONS

                                                    46.     On or about February 22, 2018, Plaintiff used her personal credit card to perform a

                                             transaction at the Grand Victoria Casino in Elgin, Illinois, an establishment which, at the time of

                                             Plaintiff’s transaction, was owned by Defendant.

                                                    47.     In order to complete the transaction, Plaintiff was forced to pay a transaction fee to

                                             Defendant in the amount of $12.99, in addition to principal amount of the transaction.

                                                    48.     Plaintiff paid using her personal credit card and Defendant subsequently presented

                                             her with an electronically-printed receipt bearing the first four (4) and last four (4) digits of her

                                             debit card account number.



                                                                                           Page | 14
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 16 of 226 PageID #:6




                                                    49.     In addition to bearing eight (8) digits of her credit card, the receipt identifies the

                                             complete first and last name and initialed signature of Plaintiff, the individual to whom the card is
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             issued, as well as the card issuer (in this case VISA) and the transaction date and time.

                                                    50.     The printing of the receipt invaded Plaintiff’s privacy as it disclosed her private

                                             card account information to the casino employee who handed her the receipt.

                                                    51.     The printing of the receipt breached Plaintiff’s confidence in Defendant to properly

                                             handle her account information, and also constitutes a breach of implied bailment.

                                                    52.     The printing of the receipt additionally harmed Plaintiff because Defendant had

                                             imposed on and unjustly retained a substantial service fee from Plaintiff for the privilege of making

                                             the credit card transaction at issue in this case in a supposedly secure manner, which is the exact

                                             opposite of the true nature of the way in which Defendant processed the transaction.

                                                    53.     As a direct result of receiving the receipt containing the first and last four digits of

                                             her card number, Plaintiff took action to safeguard the receipt.

                                                    E.      DEFENDANT’S MISDEEDS

                                                    54.     At all times relevant herein, Defendant was acting by and through its subsidiaries,

                                             agents, servants and/or employees, each of which acted within the course and scope of their agency

                                             or employment, and under the direct supervision and control of Defendant.

                                                    55.     At all times relevant herein, the conduct of the Defendant, as well as that of its

                                             subsidiaries, agents, servants and/or employees, was in willful, knowing, or reckless disregard for

                                             federal law and the rights of the Plaintiff and other members of the class.

                                                    56.     Plaintiff is informed and believes, and thereupon alleges, that Defendant

                                             implements, oversees, and maintains control over the same uniform debit and credit card payment

                                             processing policies, practices, and procedures for the consumer-oriented transactions at issue in



                                                                                           Page | 15
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 17 of 226 PageID #:6




                                             this case at all of its establishments nationwide (including the Grand Victoria Casino at the time it

                                             was owned by Defendant) – including by, without limitation, negotiating, entering into, and acting
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             pursuant to various contracts and agreements with the electronic payment processing company

                                             whose technology Defendant uses to process all such transactions at its establishments nationwide

                                             (including without limitation at the Grand Victoria Casino at the time it was owned by Defendant).

                                                    57.     It is Defendant’s policy and procedure to issue an electronically-printed receipt to

                                             individuals at the transaction location – i.e., immediately upon receipt of credit card or debit card

                                             payment.

                                                    58.     The systems of Defendant, and/or of its agent or agent(s), including without

                                             limitation the electronic payment processing company retained by Defendant, maintain records of

                                             all payment transactions and store customers’ information, including duplicate hard copies and

                                             electronic copies of all payment receipts provided to customers.

                                                    59.     Notwithstanding the fact that it has extensive knowledge of the requirements of

                                             FACTA and the dangers imposed upon consumers through its failure to comply, Defendant issued

                                             thousands, perhaps millions, of transaction receipts containing the first four (4) and last four (4)

                                             digits of credit and debit card account numbers.

                                                    60.     By shirking the requirements of this important federal statute on such a large scale,

                                             in an environment already ripe for identity theft and other evils, see supra at pp. 7-11, Defendant

                                             uniformly invaded Plaintiff’s and the other putative Class members’ privacy, breached their

                                             confidence, mishandled their personal account information, and exposed them to an elevated risk

                                             of identity theft. Defendant’s conduct alleged herein resulted in the disclosure of Plaintiff’s and

                                             the Class members’ private financial information to the world, including to persons who might




                                                                                          Page | 16
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 18 of 226 PageID #:6




                                             find the receipts in the trash or elsewhere, such as identity thieves who thrive in environments such

                                             as Defendant’s establishment, and those of the Defendant’s employees who handled the receipts.
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                    61.     Simply put, by printing numerous transaction receipts in violation of this long-

                                             standing, and well-known federal statute, Defendant has caused – to paraphrase the words of the

                                             Honorable Judge Posner (retired) – “an unjustifiably high risk of harm that [wa]s either known or

                                             so obvious that it should [have been] known” to Defendant. Redman v. RadioShack Corp., 768

                                             F.3d 622, 627 (7th Cir. 2014) (quoting Farmer v. Brennan, 511 U.S. 825, 836 (1994)).

                                                    62.     Moreover, Defendant also harmed Plaintiff and other consumers by imposing and

                                             unjustly retaining substantial service fees from Plaintiff and the Class members for the privilege

                                             of making the debit and credit card transactions at issue in this case in a supposedly secure manner.

                                             Indeed, a substantial portion of the service fees that Defendant charged to Plaintiff and the other

                                             members of the Class to facilitate their debit and credit card transactions was supposedly

                                             attributable to the various procedural safeguards and compliance monitoring measures that

                                             Defendant and its payment processor had implemented to ensure the safe, secure, and legally-

                                             compliant processing of consumer transactions. And in fact, Plaintiff and the other Class members

                                             paid these service fees to Defendant with the expectation that their transactions would be processed

                                             and their data secured in compliance with all applicable federal laws, including the truncation

                                             requirement of FACTA.

                                                    63.     In other words, what Plaintiff and the other members of the Class received (insecure

                                             transactions recorded on receipts printed and provided to them in violation of federal law) was less

                                             valuable than what they paid for (transactions securely processed and recorded on written receipts

                                             in compliance with federal data-privacy laws and regulations). Had Plaintiff and the other

                                             members of the Class known that Defendant would process their transactions and safeguard their



                                                                                          Page | 17
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 19 of 226 PageID #:6




                                             transaction data insecurely, including by printing and providing to them receipts in violation of

                                             FACTA’s truncation requirement, they would not have paid as much of a fee, if any fee at all, for
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             the privilege of making the debit and credit card purchases at issue in this case.

                                                    64.     In view of the substantial harm and other risks to Plaintiff and the Class caused by

                                             Defendant’s willfully unlawful conduct, see Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69 (2007)

                                             (defendant is liable for willfully violating FACTA where violation was committed with “reckless

                                             disregard” for the law), and the likelihood that such harms and risks will continue absent judicial

                                             relief, the Court should enjoin Defendant from continuing to print receipts at its casino terminals

                                             in violation of FACTA.

                                                                     CLASS REPRESENTATION ALLEGATIONS

                                                    65.     This action is brought as a Class Action under 735 ICLS Section 5/2-801. Plaintiff

                                             proposes the following class, defined as follows, subject to modification by the Court as required:

                                                            All persons in the United States who, within the two (2) years
                                                            prior to the filing of the complaint through the date of the
                                                            Court’s order granting class certification, (i) engaged in one or
                                                            more transactions using a debit card or credit card at one or
                                                            more establishment(s) then-owned by Defendant and located on
                                                            non-tribal-owned land in the United States, and (ii) for which
                                                            Defendant’s system was programmed to generate a printed
                                                            customer receipt displaying more than the last 5 digits of the
                                                            credit or debit card number used in connection with such
                                                            transaction(s).

                                                    66.     Plaintiff falls within the class definition and is a member of the class. Excluded

                                             from the class is Defendant and any entities in which Defendant has a controlling interest,

                                             Defendant’s agents and employees, Plaintiff’s attorneys and their employees, the Judge to whom

                                             this action is assigned and any member of the Judge’s staff and immediate family, and claims for

                                             personal injury, wrongful death, and/or emotional distress.


                                                                                          Page | 18
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 20 of 226 PageID #:6




                                                      67.   The members of the class are capable of being described without any significant

                                             managerial or administrative problem. The members of the class are readily ascertainable from the
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             information and records in the possession, custody or control of Defendant.

                                                      68.   Defendant provides printed receipts to credit card and/or debit card transaction

                                             customers numerous times per day, 365 days per year. Therefore, based upon Defendant’s annual

                                             flow of guests and net income, supra, it is reasonable to conclude that the class is sufficiently

                                             numerous such that individual joinder of all members is impractical, as required by 735 ILCS 5/2-

                                             801(1). The disposition of the claims in a class action will provide substantial benefit to the parties

                                             and the Court in avoiding a multiplicity of identical suits. The Class can be identified through

                                             Defendant’s records or Defendant’s agents’ records, and through the records of the entities that

                                             processed the card transactions at issue, and the records of the banks that issued the credit/debit

                                             cards.

                                                      69.   Although FACTA does not distinguish between consumer and business

                                             transactions, on information and belief all or most transactions at Defendant’s establishments for

                                             which a FACTA-violative receipt was provided were paid for using a consumer card rather than a

                                             business card. To the extent this is an issue, the payments made with the two types of cards are

                                             easily discernible: merchants are charged different interchange fees for card transactions that vary

                                             based on whether the card is a business card or a consumer card. There are different interchange

                                             categories and codes assigned to each transaction that distinguish whether a card used for a

                                             transaction is a business card or a consumer card. Defendant and its merchant bank could easily

                                             identify whether a particular transaction involved a business card or a consumer card.

                                                      70.   While all Class Members have experienced actual harm as previously explained

                                             herein, this suit seeks only statutory damages and injunctive relief on behalf of the class and it



                                                                                           Page | 19
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 21 of 226 PageID #:6




                                             expressly is not intended to request any recovery for personal injury and claims related thereto.

                                             Plaintiff reserves the right to expand the class definition to seek recovery on behalf of additional
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             persons as warranted as facts are learned in further investigation and discovery.

                                                     71.     The class is defined so that each class member will have identical claims or

                                             defenses. As such, common questions of fact and law exist as to all members of the class, which

                                             predominate over any questions affecting only individual members of the class, including Plaintiff.

                                             See 735 ILCS 5/2-801(2). Such questions common to the class include, but are not limited to;

                                                     a.      Whether, within the two (2) years prior to the filing of this Complaint,

                                                             Defendant and/or its agents completed transactions by credit or debit card

                                                             and subsequently provided a printed receipt upon which more than the last

                                                             five (5) digits of the card number was displayed;

                                                     b.      Whether Defendant’s violation was knowing or reckless;

                                                     c.      Whether Defendant is liable for damages, and the extent of statutory

                                                             damages for each such violation; and

                                                     d.      Whether Defendant should be enjoined from engaging in such conduct in

                                                             the future.

                                                     72.     The principal question is whether Defendant violated section 1681c(g) of the FCRA

                                             by providing Class Members with electronically-printed receipts in violation of the Receipt

                                             Provision. The secondary question is whether Defendant knowingly or recklessly provided such

                                             electronically printed receipts.

                                                     73.     Plaintiff and his counsel will fairly and adequately protect the interests of the class,

                                             as required by 735 ILCS 5/2-801(3). Plaintiff has no interests that conflict with the interests of the

                                             class, and seeks the same relief as the class. Plaintiff is interested in pursuing her claims vigorously



                                                                                            Page | 20
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 22 of 226 PageID #:6




                                             and has retained counsel competent and experienced in class and complex litigation, including

                                             under the TCPA.
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                    74.     In light of the numerosity of the class members, the commonality of issues of law

                                             and fact among class members, and Plaintiff and her counsel’s willingness and ability to fairly and

                                             adequately protect the interests of the class, a class action is an appropriate method for the fair and

                                             efficient adjudication of the controversy, as required by 735 ILCS 5/2-801(4). Moreover, class-

                                             wide damages are essential to induce Defendant to comply with the law. The interest of Class

                                             Members in individually controlling the prosecution of separate claims against Defendant is small.

                                             The maximum statutory damages in an individual action for a violation of this statute are minimal.

                                             Management of these claims is likely to present significantly fewer difficulties than those

                                             presented in many class claims.

                                                    75.     Plaintiff and the members of the class have all suffered harm as a result of the

                                             Defendant’s unlawful and wrongful conduct. Absent a class action, the class, along with countless

                                             future patrons of Defendant’s establishment, will continue to face the potential for irreparable

                                             harm. In addition, these violations of law would be allowed to proceed without remedy and

                                             Defendant will continue such illegal conduct. Because of the size of the individual Class Members’

                                             claims, few Class Members could afford to seek legal redress for the wrongs complained of herein.

                                                    76.     Defendant has acted on grounds generally applicable to the class, thereby making

                                             appropriate final injunctive relief and corresponding declaratory relief with respect to the class as

                                             a whole.

                                                                  COUNT I – VIOLATIONS OF 15 U.S.C. § 1691(c)(g)

                                                    77.     Plaintiff incorporates the foregoing allegations as if fully alleged herein.

                                                    78.     15 U.S.C. §1681c(g) states as follows:



                                                                                           Page | 21
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 23 of 226 PageID #:6




                                                    Except as otherwise provided in this subsection, no person that accepts credit cards
                                                    or debit cards for the transaction of business shall print more than the last 5 digits
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                                    of the card number or the expiration date upon any receipt provided to the
                                                    cardholder at the point of sale or transaction.

                                                    79.     This section applies to any “device that electronically prints receipts” (hereafter

                                             “Devices”) at the transaction location. 15 U.S.C. §1681c(g)(3).

                                                    80.     Defendant employed the said Devices for transactions at the Grand Victoria Casino

                                             establishment in Elgin, Illinois at the time Defendant owned Grand Victoria Casino. Likewise,

                                             Defendant employed and continues to employ said Devices for transactions at numerous other

                                             establishments it owns (or previously owned during the statutory period) nationwide that are

                                             located on non-tribal-owned land.

                                                    81.     On or before the date on which this complaint was filed, Plaintiff and members of

                                             the class were provided receipt(s) by Defendant that failed to comply with the Receipt Provision.

                                                    82.     At all times relevant to this action, Defendant was aware, or should have been

                                             aware, of both the Receipt Provision.

                                                    83.     Notwithstanding the three-year period to comply with FACTA and its

                                             accompanying provisions, and the subsequent years since FACTA became effective, and despite

                                             having knowledge of the Receipt Provision and FACTA as a whole, Defendant knowingly,

                                             knowingly or recklessly violated and continues to violate the Receipt Provision.

                                                    84.     By printing more than the last five (5) digits of Plaintiff’s credit card number on

                                             Plaintiff’s transaction receipt, Defendant caused Plaintiff to suffer numerous harms as described

                                             above. This includes, but not limited to, a breach of confidence; heightened risk of identity theft,

                                             especially as the receipt displays the full name of the card holder on the it together with other

                                             sensitive information including the card holder’s initialed signature; exposure of Plaintiff’s private

                                             information to those of Defendant’s employees who handled the receipt; being forced to take

                                                                                           Page | 22
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 24 of 226 PageID #:6




                                             action prevent further disclosure of the information displayed on the receipt; and monetary harm

                                             in the amount of the transaction fees that Plaintiff and the unnamed class members were forced to
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             pay Defendant in exchange for a secure and legally-compliant transaction (the exact opposite of

                                             what they received).

                                                    85.     As a result of Defendant’s willful violations of the FCRA, Defendant is liable to

                                             Plaintiff and members of the class pursuant to 15 U.S.C. § 1681n for statutory damages, punitive

                                             damages, attorney’s fees and costs.

                                                                                       *        *      *

                                                    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

                                             her and the class against Defendant, as follows:

                                                    a.      Granting certification of the Class;

                                                    b.      Awarding statutory damages;

                                                    c.      Awarding punitive damages;

                                                    d.      Awarding injunctive relief;

                                                    e.      Awarding attorneys’ fees, litigation expenses and costs of suit; and

                                                    f.      Awarding such other and further relief as the Court deems proper under the

                                                            circumstances.

                                                                                      JURY DEMAND

                                                    Plaintiff demands a trial by jury on all issues so triable.

                                             Dated: December 12, 2018.
                                                                                            Respectfully submitted,

                                                                                            GERALDINE DONAHUE, individually,
                                                                                            and on behalf of others similarly situated,

                                                                                            By: s/ Keith J. Keogh
                                                                                                Keith J. Keogh

                                                                                           Page | 23
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 25 of 226 PageID #:6




                                                                                       One of Plaintiff’s Attorneys
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             Keith J. Keogh
                                             KEOGH LAW, LTD.
                                             55 W. Monroe St., Ste. 3390
                                             Chicago, Il 60603
                                             Tel: 312-726-1092
                                             Fax: 312-726-1093
                                             Keith@KeoghLaw.com

                                             Scott D. Owens
                                             SCOTT D. OWENS, P.A.
                                             3800 S. Ocean Dr., Ste. 235
                                             Hollywood, FL 33019
                                             Tel: 954-589-0588
                                             Fax: 954-337-0666
                                             scott@scottdowens.com

                                             Frank S. Hedin
                                             HEDIN HALL, LLP
                                             1395 Brickell Ave, Suite 900
                                             Miami, Florida 33131
                                             Tel: 305-357-2107
                                             Fax: 305-200-8801
                                             fhedin@hedinhall.com


                                             Counsel for Plaintiff




                                                                                  Page | 24
                                             Chancery Division
                                                        Case:Civil  Cover Sheet
                                                                 1:19-cv-03665    Document #: 1-1 Filed: 05/31/19 Page 26 of 226 PageID
                                                                                                                                   FILED#:6
                                             General Chancery Section                                              (5/26/16) CCCH 0623        12/12/2018 1:42 PM
                                                                                                                                              DOROTHY BROWN
                                                         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                                        CIRCUIT CLERK
                                                                                                                                              COOK COUNTY, IL
                                                             COUNTY DEPARTMENT, CHANCERY DIVISION                                             2018CH15419
FILED DATE: 12/12/2018 1:42 PM 2018CH15419




                                             Geraldine Donahue
                                             ____________________________________________________________
                                                                                                  Plaintiff
                                                                          v.
                                                                                                                         2018CH15419
                                                                                                                    No. ________________________________

                                             MGM Resorts International
                                             ____________________________________________________________
                                                                                                Defendant


                                                                                CHANCERY DIVISION CIVIL COVER SHEET
                                                                                     GENERAL CHANCERY SECTION
                                                     A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint
                                             in all actions filed in the General Chancery Section of Chancery Division. The information contained herein is for
                                             administrative purposes only. Please check the box in front of the appropriate category which best characterizes your
                                             action being filed.
                                             0005       Administrative Review
                                             0001   •   Class Action
                                             0002       Declaratory Judgment
                                             0004       Injunction

                                             0007       General Chancery                                   0019      Partition
                                             0010       Accounting                                         0020      Quiet Title
                                             0011       Arbitration                                        0021      Quo Warranto
                                             0012       Certiorari                                         0022      Redemption Rights
                                             0013       Dissolution of Corporation                         0023      Reformation of a Contract
                                             0014       Dissolution of Partnership                         0024      Rescission of a Contract
                                             0015       Equitable Lien                                     0025      Specific Performance
                                             0016       Interpleader                                       0026      Trust Construction
                                             0017       Mandamus                                                     Other (specify)
                                             0018       Ne Exeat

                                                 /s/ Keith J. Keogh
                                             By: ___________________________________________                Pro Se Only:  I have read and agree to the terms of
                                                            39042
                                             •
                                              Atty. No.: ____________________      Pro se 99500           the Clerk’s Office Electronic Notice Policy and choose
                                                      Keith J. Keogh
                                             Name: ___________________________________________              to opt in to electronic notice from the Clerk’s Office
                                                        Plaintiff
                                             Atty. for: _________________________________________           for this case at this Email address:
                                                       55 W. Monroe St, Suite 3390
                                             Address: __________________________________________            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                              Chicago, IL 60603
                                             City/State/Zip: _____________________________________
                                                          312-726-1092
                                             Telephone: ________________________________________
                                                              Keith@KeoghLaw.com
                                             Primary Email: _____________________________________
                                                                 MSeckel@KeoghLaw.com
                                             Secondary Email: ___________________________________
                                                              RWollenschlager@KeoghLaw.com
                                             Tertiary Email: _____________________________________

                                                    '2527+<%52:1&/(5.2)7+(&,5&8,7&28572)&22.&2817<,//,12,6
                                                                                                   3DJHRI
                                        Case:
                       Return Date: No return   1:19-cv-03665
                                              date scheduled                Document #: 1-1 Filed: 05/31/19 Page 27 of 226 PageID #:6
                       Hearing Date: No hearing scheduled
                       Courtroom Number: No hearing scheduled
                       Location: No hearing scheduled                                                                            FILED
                                                                                                                                 12/12/2018 3:54 PM
                                                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                    DOROTHY BROWN
                                                                                                                                 CIRCUIT CLERK
                                                                    COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                                                                                                 2018CH15419



                                                 GERALDINE DONAHUE, individually               )
                                                 and on behalf of others similarly situated,   )
                                                                                               )
                                                                                               )
                                                       Plaintiff,                                     CASE No.: 2018-CH-15419
                                                                                               )
                                                                                               )
                                                                                               )
                                                 v.                                            )      JURY TRIAL DEMANDED
                                                                                               )
                                                                                               )
                                                 MGM RESORTS INTERNATIONAL,                    )
                                                                                               )
                                                       Defendant.


                                                                    PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                       Pursuant to 735 ILCS 5/2-801, Plaintiff Geraldine Donahue, individually and on behalf of

                                             all others similarly situated, moves for class certification to remedy Defendant MGM Resorts

                                             International’s widespread violations of the Fair and Accurate Credit Transactions Act

                                             (“FACTA”),1 a federal consumer protection statute that, inter alia, requires merchants like

                                             Defendant to truncate all but the last five (5) digits of any credit or debit card account number

                                             appearing on a printed consumer transaction receipt.




                                             1
                                                  FACTA is an amendment to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
                                             (“FCRA”).

                                                                                               1
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 28 of 226 PageID #:6




                                                 I.        INTRODUCTION

                                                      1.     Identity theft is a serious and ever-growing concern for consumers and businesses
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             alike. As of 2018, nearly 60 million Americans have been affected by identity theft.2 There were

                                             a record high 16.7 million victims of identity fraud in 2017 alone, and account takeovers (when a

                                             thief opens a credit card account or other financial account using a victim’s name and other stolen

                                             information) tripled in 2017 from 2016, causing $5.1 billion in losses.

                                                      2.     Congress enacted FACTA “to prevent identity theft” and other related evils. See

                                             Pub. L. No. 108-159 (December 4, 2003) (“An Act . . . to prevent identity theft . . . and for other

                                             purposes.”); Redman v. Radioshack Corp., 768 F.3d 622, 626 (7th Cir. 2014) (“[I]dentity theft is

                                             a serious problem, and FACTA is a serious congressional effort to combat it…the less information

                                             the receipt contains the less likely is an identity thief who happens to come upon the receipt to be

                                             able to figure out the cardholder’s full account information.”).

                                                      3.     When President George W. Bush signed FACTA into law, he explained that the

                                             Act was enacted “to protect individual privacy,” and emphasized the importance of the truncation

                                             provision as follows: “Slips of paper that most people throw away should not hold the key to their

                                             savings and financial secrets.” 39 Weekly Comp. Pres. Doc. 1746, 1757 (Dec. 4, 2003).

                                                      4.     In order to vindicate this important consumer protection statute, Plaintiff seeks to

                                             have this Court certify the following class:

                                                             All persons in the United States who, within the two (2) years
                                                             prior to the filing of the complaint through the date of the
                                                             Court’s order granting class certification, (i) engaged in one or
                                                             more transactions using a debit card or credit card at one or
                                                             more establishment(s) then-owned by Defendant and located on
                                                             non-tribal-owned land in the United States, and (ii) for which
                                             2
                                                     Source: https://www.lifelock.com/learn-identity-theft-resources-how-common-is-
                                             identity-theft.html.
                                                                                            2
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 29 of 226 PageID #:6




                                                            Defendant’s system was programmed to generate a printed
                                                            customer receipt displaying more than the last 5 digits of the
                                                            credit or debit card number used in connection with such
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                            transaction(s).

                                                     5.     The proposed class is an ideal candidate for certification because every class

                                             member’s claim arises from the same uniform course of conduct by Defendant and is thus based

                                             on the same facts and subject to the same defenses. See Bush v. Calloway Consol. Group River

                                             City, Inc., No. 3:10-CV-841-J-37MCR, 2012 WL 1016871, at *11 (M.D. Fla. Mar. 26, 2012)

                                             (“Courts routinely find class resolution superior in consumer protection actions, including those

                                             brought pursuant to FACTA.”); In re Toys “R” Us – Delaware, Inc. – Fair and Accurate Credit

                                             Trans. Act (FACTA) Litig., 300 F.R.D. 347, 376 (C.D. Cal. 2013) (“The vast majority of courts

                                             outside this district have similarly found that common questions predominate in FACTA class

                                             actions.”).3

                                                     6.     Indeed, courts throughout the country regularly find class treatment appropriate in

                                             actions brought to vindicate widespread violations of FACTA’s truncation provision.4


                                             3
                                                     Because the procedural requisites of class certification are virtually the same under both
                                             735 ILCS 5/2-801 and Federal Rule of Civil Procedure 23, this Court should find persuasive and
                                             adopt the reasoning of the federal FACTA decisions cited herein. See Cruz v. Unilock Chicago,
                                             Inc., 383 Ill. App. 3d 752, 761 (2d Dist. 2008).
                                             4
                                                     E.g., Velasco v. Sogro, Inc., No. 08-C-0244, 2014 WL 3737971, at *3-4 (E.D. Wis. July
                                             30, 2014) (finding class certification appropriate in FACTA truncation action); Legg v. Spirit
                                             Airlines, Inc., 315 F.R.D. 383 (same); Altman v. White House Black Market, Inc., 2017 WL
                                             8780202 (N.D. Ga. Oct. 25, 2017), report and recommendation adopted, 2018 WL 1704110 (N.D.
                                             Ga. Feb. 12, 2018) (same); Rogers v. Khatra Petro, Inc., No. 2:08 CV 294, 2010 WL 3894100, at
                                             *6 (N.D. Ind. Feb. 14, 2011) (same); Miller-Huggins v. Mario’s Butcher Shop, Inc., No. 09 C
                                             3774, 2010 WL 658863, at *5 (N.D. Ill. Feb. 22, 2010) (same); Shurland v. Bacci Café & Pizzeria
                                             on Ogden, Inc., 259 F.R.D. 151, 161 (N.D. Ill. 2009) (same); Harris v. Best Buy Co., Inc., 254
                                             F.R.D. 82, 90 (N.D. Ill. 2008) (same); Redmon v. Uncle Julio’s of Illinois, Inc., 249 F.R.D. 290,
                                             294-98 (N.D. Ill. 2008) (same); Meehan v. Buffalo Wild Wings, Inc., 249 F.R.D. 284, 288 (N.D.
                                             Ill. 2008) (same); and Matthews v. United Retail, Inc., 248 F.R.D. 210, 217 (N.D. Ill. 2008) (same);
                                                                                              3
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 30 of 226 PageID #:6




                                                 II.        FACTA’S TRUNCATION PROVISION IS WELL ESTABLISHED

                                                       7.     Defendant had years to learn about and comply with the truncation requirement
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             before it went into effect. Although FACTA was enacted in 2003, merchants were given ample

                                             time to comply, as they were not obligated to start meeting the truncation requirement until

                                             December 4, 2006. 15 U.S.C. §1681c(g)(3). Moreover, the truncation requirement was highly-

                                             publicized long before its effective date.5 Thereafter, VISA, MasterCard and American Express

                                             began to contractually require merchants to comply with the truncation requirement. 6

                                                       8.     The truncation requirement made news again in 2008, after numerous merchants

                                             were sued for violating the “expiration date” element of the requirement. See Bateman v. Am.


                                             Brown v. 22nd Dist. Agric. Ass'n, No. 15-CV-2578-DHB, 2017 WL 2172239, at *2 (S.D. Cal. May
                                             15, 2017) (same, during settlement approval); and Harper v. Law Office of Harris & Zide LLP,
                                             No. 15-CV-01114-HSG, 2017 WL 995215, at *10 (N.D. Cal. Mar. 15, 2017) (same); Flaum v.
                                             Doctor’s Assoc., Inc., No. 16-cv-61198-CMA (S.D. Fla. March 23, 2017) (same); Guarisma v.
                                             Microsoft, 15-cv-24326-CMA, ECF No. 79 (S.D. Fla. Oct. 27, 2017) (same); Legg v. Lab. Corp.
                                             of Am. Holdings, 2016 U.S. Dist. LEXIS 122695 (S.D. Fla. Feb. 18, 2016) (same); Muransky v.
                                             Godiva Chocolatier, Inc., 2016 U.S. Dist. LEXIS 133695 (S.D. Fla. Sept. 28, 2016) (same); Wood
                                             v. J Choo USA, Inc., Case No. 15-cv-81487- BLOOM/Valle, ECF No. 97 (S.D. Fla. May 9, 2017)
                                             (same); Kirchein v. Pet Supermarket, Inc., 16-cv-60090, ECF No. 31 at pp. 2-4 (S.D. Fla. Aug. 22,
                                             2016) (same, vacated on other grounds).
                                             5
                                                     For example, on March 6, 2003, the CEO of Visa USA announced “an additional measure
                                             to combat identity theft and protect consumers. Our new receipt truncation policy will soon limit
                                             cardholder information on receipts to the last four digits of their accounts. The card’s expiration
                                             date will be eliminated from receipts altogether….” [Complaint ¶ 13], quoting PR Newswire, “Visa
                                             USA Announces Account Truncation Initiative to Protect Consumers from ID Theft; Visa CEO
                                             Announces New Initiative at Press Conference with Sen. Dianne Feinstein” (March 6, 2003)). And
                                             within twenty-four hours after the VISA announcement, MasterCard and American Express
                                             announced they were imposing similar requirements. (Id.)
                                             6
                                                     For example, the 2006 edition of “Rules for Visa Merchants” (p.62), which is distributed
                                             to and binding upon all merchants that accept VISA cards, expressly provides that “only the last
                                             four digits of an account number should be printed on the customer’s copy of the receipt” and “the
                                             expiration date should not appear at all.” [Complaint ¶ 14.]

                                                                                              4
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 31 of 226 PageID #:6




                                             Multi- Cinema, 623 F.3d 708, 717 (9th Cir. 2010). Congress addressed this situation by passing a

                                             “Clarification Act” to absolve a specific type of violation that had occurred before June 3, 2008.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Id. Importantly, however, the Clarification Act did not eliminate or otherwise absolve any violation

                                             of truncation requirement going forward. Thereafter, card-processing companies continued to alert

                                             merchants about FACTA’s truncation requirements. 7

                                                    9.        Finally, to incentivize merchants to learn about and comply with FACTA, and

                                             encourage private litigants to enforce it, Congress gave the law teeth. Specifically, Congress

                                             incorporated FACTA into the Fair Credit Reporting Act, 15 U.S.C. §1681, et seq. (“FCRA”),

                                             which entitles a successful plaintiff to statutory damages, punitive damages, costs and attorneys’

                                             fees for any “willful” conduct that violates the law. See Harris v. Mexican Specialty Foods, Inc.,

                                             564 F.3d 1301, 1306-1307 (11th Cir. 2009) (citing 15 U.S.C. §1681n(a)(1)(A), and (2)). This

                                             includes knowing or reckless conduct, such as when a defendant violates the statute despite being

                                             aware of its requirements. See id. at 1310 (citing Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 59-

                                             60 (2007) (an FCRA violation is “willful” if it is knowing or reckless)); Steinberg v. Stitch & Craft,

                                             Inc., No. 09-60660, 2009 U.S. Dist. LEXIS 72908, *9 (S.D. Fla. Aug. 18, 2009) (a complaint states

                                             claim for willful violation under FACTA if the defendant violated statute despite knowing its

                                             requirements).




                                             7
                                                    A Visa Best Practice Alert in 2010 stated “Some countries already have laws mandating
                                             PAN truncation and the suppression of expiration dates on cardholder receipts. For example, the
                                             United States Fair and Accurate Credit Transactions Act (FACTA) of 2006 prohibits merchants
                                             from printing more than the last five digits of the [account number] … on any cardholder receipt.”
                                             [Complaint ¶ 17]. Likewise, MasterCard warned merchants that: “A Transaction receipt generated
                                             by an electronic POI Terminal, whether attended or unattended, must not include the Card
                                             Expiration Date.” Id. ¶ 19.
                                                                                               5
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 32 of 226 PageID #:6




                                                 III.         FACTS

                                                        10.     The complaint’s allegations are “taken as true for purposes of determining class
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             certification.” Chultem v. Ticor Title Ins. Co., 401 Ill. App. 3d 226, 235 (1st Dist. 2010).

                                                        11.     On or about February 22, 2018, Plaintiff used her personal credit card to perform a

                                             transaction at the Grand Victoria Casino in Elgin, Illinois, an establishment which, at the time of

                                             Plaintiff’s transaction, was owned by Defendant. [Complaint ¶ 46.]

                                                        12.     Plaintiff paid using her personal credit card and Defendant subsequently presented

                                             her with an electronically-printed receipt bearing the first four (4) and last four (4) digits of her

                                             credit card account number. [Id. ¶ 48.]

                                                        13.     In addition to bearing eight (8) digits of her credit card, the receipt identifies the

                                             complete first and last name and initialed signature of Plaintiff, as well as the card issuer (in this

                                             case VISA) and the transaction date and time. [Id. ¶ 49.]

                                                        14.     Defendant’s casino establishments profit handsomely at the expense of Defendant’s

                                             patrons, many of whom are among the most vulnerable members of society. [Id. ¶ 5.] For 2017,

                                             for example, Defendant reported over $8 billion in net revenue from its domestic casino resorts. 8

                                             [Id. ¶ 5.]




                                             8
                                                   Source: https://www.sec.gov/Archives/edgar/data/789570/000156459018003942/mgm-
                                             10k_20171231.htm, MGM Resorts International, 2018 10-K Report (Mar. 1, 2018).
                                                                                                  6
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 33 of 226 PageID #:6




                                                 IV.         CLASS CERTIFICATION IS APPROPRIATE

                                                       15.     Class certification is a matter left to the Court’s discretion, so long as such
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             discretion is “exercised within the framework of the rules of civil procedure governing class

                                             actions.” Id. (citing Smith v. Ill. Central R.R. Co., 223 Ill. 2d 441, 447 (2006)).

                                                       16.     The rule of civil procedure governing class certification is 735 ILCS 5/2-801, which

                                             has four requirements: (1) the class is so numerous that joinder of all members as parties is

                                             impracticable (“Numerosity”); (2) Plaintiff’s and the class members’ claims present common

                                             questions of law or fact that predominate over any questions affecting only individual members

                                             (“Commonality”); (3) Plaintiff will fairly and adequately represent the class (“Adequacy”); and

                                             (4) a class action is an appropriate method for fairly and efficiently resolving the dispute.

                                             (“Appropriateness”). See 735 ILCS 5/2-801. Each requirement is readily satisfied in this case.

                                                       17.     Numerosity. “A class consisting of more than forty members generally satisfies the

                                             numerosity requirement.” Chavez v. Don Stoltzner Mason Contr., Inc., 272 F.R.D. 450, 454 (N.D.

                                             Ill. 2011); accord Heritage Operations Grp., LLC v. Norwood, 322 F.R.D. 321, 325 (N.D. Ill.

                                             2017). Here, Defendant generated printed receipts bearing the first four and last four digits of

                                             customers’ credit and debit card numbers numerous times per day, 365 days per year. Therefore,

                                             based upon Defendant’s annual flow of guests and net income, see supra, Section III., ¶ 14, it is

                                             reasonable to conclude that the class is sufficiently numerous such that individual joinder of all

                                             members is impractical, as required by 735 ILCS 5/2-801(1).).9



                                             9
                                                    Plaintiff is “not required to specify the exact number of persons in the class…” Chavez,
                                             272 F.R.D. at 453, quoting Marcial v. Coronet Ins. Co., 880 F.2d 954, 957 (7th Cir. 1989).
                                             Furthermore, “[c]ourts rely on common sense to determine whether an estimate of a class size is
                                             reasonable.” Chavez, 272 F.R.D. at 454 (quoting Schmidt v. Smith & Wollensky, LLC, 268 F.R.D.
                                             323, 326 (N.D. Ill. 2010)).
                                                                                              7
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 34 of 226 PageID #:6




                                                    18.     Commonality. “Determining whether issues common to the class predominate over

                                             individual issues requires the court to identify the substantive issues that will control the outcome,
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             assess which issues will predominate, and then determine whether these issues are common to the

                                             class.” Ramirez v. Midway Moving & Storage, Inc., 378 Ill. App. 3d 51, 54-55 (1st Dist. 2007)

                                             (quoting Smith, 223 Ill. 2d at 449). This requirement is met because the substantive issues that

                                             control the outcome of this case are: Such questions common to the class include, but are not

                                             limited to;

                                                            a. Whether, within the two (2) years prior to the filing of this Complaint,
                                                               Defendant and/or its agents completed transactions for which Defendant’s
                                                               system was programmed to generate a printed customer receipt displaying more
                                                               than the last 5 digits of the credit or debit card number used in connection with
                                                               such transaction(s);

                                                            b. Whether Defendant’s violation was knowing or reckless;

                                                            c. Whether Defendant is liable for damages, and the extent of statutory damages
                                                               for each such violation; and

                                                            d. Whether Defendant should be enjoined from engaging in such conduct in the
                                                               future.

                                                    19.     The principal question is whether Defendant violated section 1681c(g) of the FCRA

                                             by providing class members with electronically-printed receipts in violation of the Receipt

                                             Provision. The secondary question is whether Defendant knowingly or recklessly provided such

                                             electronically printed receipts.

                                                    20.     These questions predominate because “the successful adjudication of the plaintiff's

                                             individual claims will establish a right of recovery in favor of the other class members.” S37 Mgmt.

                                             v. Advance Refrigeration Co., 2011 IL App (1st) 102496, ¶ 17 (1st Dist. 2011) (citing Hall v. Sprint

                                             Spectrum, L.P., 376 Ill. App. 3d 822, 831 (5th Dist. 2007)). Moreover, these questions are common


                                                                                               8
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 35 of 226 PageID #:6




                                             because all class members were Defendants’ tenants and subject to the same utility disclosure and

                                             utility billing practices, and the same security deposit practices. (Compl. ¶ 46).
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                    21.     Adequacy. This element requires that the named plaintiff’s interests be aligned with

                                             and not antagonistic to the interests of the unnamed class members, and that the plaintiff’s counsel

                                             be qualified, experienced and generally able to conduct the litigation. See Steinberg v. Chicago

                                             Medical School, 69 Ill. 2d 320, 338-39 (1977); Ramirez, 378 Ill. App. 3d at 56. That is the case

                                             here. Plaintiff’s and the class members’ interests align perfectly because all of their claims arise

                                             from the same underlying uniform course of conduct, resulting in materially identical violations

                                             of FACTA. Moreover, as a result of Defendant’s uniform violations of the truncation provision

                                             of FACTA, Plaintiff and unnamed class members are each entitled to recover the same statutory

                                             damages.

                                                    22.     Plaintiff’s counsel and proposed class counsel at Scott D. Owens, P.A., Hedin Hall

                                             LLP, and Keogh Law, LTD., all possess significant consumer class action litigation experience (in

                                             the FACTA context and otherwise) and have all previously been found adequate and appointed

                                             class counsel in numerous similar class actions. See Flaum, 16-cv-61198-CMA, ECF No. 83 ¶ 6

                                             (“[T]he Court determines that Plaintiff’s counsel, Scott D. Owens, Keith J. Keogh, Michael S.

                                             Hilicki, Bret L. Lusskin, are adequate to represent the Class and appoints them Class Counsel.”);

                                             Guarisma, 15-cv-24326-CMA, ECF No. 57, ¶ 5 (S.D. Fla. Feb. 28, 2017) (“[T]he Court determines

                                             that Plaintiff’s counsel, Scott D. Owens, Keith J. Keogh, … are adequate to represent the Class

                                             and appoints them Class Counsel.”); Legg v. Spirit, 315 F.R.D. at 390 (“The Court has no cause

                                             for concern . . . Plaintiff’s attorneys are experienced and capable, and have served as class counsel

                                             in similar consumer class actions before.”); Muransky, 2016 U.S. Dist. LEXIS 133695 at *7


                                                                                               9
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 36 of 226 PageID #:6




                                             (“Class Counsel effectively pursued the Settlement Class Members’ claims before this Court.”);

                                             Legg v. Lab. Corp., No. 14-61543-CV, 2016 WL 3944069 at *2 (S.D. Fla. Feb. 18, 2016) (“[T]his
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Court recognizes the experience of Class Counsel Michael Hilicki, Bret Leon Lusskin, Jr., Scott

                                             David Owens[.]”); Chimeno-Buzzi v. Hollister Co., 2015 WL 9269266, at *2 (S.D. Fla. 2014)

                                             (appointing attorney of Hedin Hall LLP, “whom the Court finds [is] experienced and adequate,”

                                             as class counsel in consumer privacy action in which he achieved $10 million settlement on behalf

                                             of class); Farnham v. Caribou Coffee Co., Inc., No. 16-cv-295 (W.D. Wisc. 2016) (appointing

                                             attorney of Hedin Hall LLP as class counsel in consumer privacy action resulting in $8.5 million

                                             class settlement); Luczak v. Nat’l Beverage Corp., No. 18-cv-61631-KMM, docket entry no. 20,

                                             at 4, 5 (S.D. Fla. Oct. 12, 2018) (noting that “Hedin Hall LLP . . . has extensive experience in class

                                             actions”). See Exhibit 1 (Hedin Declaration at ¶¶ 4-8); Exhibit 2 (Owens Declaration) at ¶ 15-27;

                                             and Exhibit 3 (Keogh Declaration) at ¶ 7-14.

                                                    23.     Appropriateness. A class action is an appropriate method for fairly and efficiently

                                             resolving a dispute when it can “best secure economies of time, effort and expense or accomplish

                                             the other ends of equity and justice that class actions seek to obtain.” Ramirez, 378 Ill.App.3d at

                                             56 (quoting Walczak v. Onyx Acceptance Corp., 365 Ill. App. 3d 664, 679 (2d Dist. 2006)). A class

                                             action will best secure economies of time, effort and expense here because it will resolve hundreds

                                             of identical claims in one fell swoop instead of requiring individual litigation of the same issues

                                             over and over. A class action also will accomplish the ends of equity and justice because the class

                                             members are individuals, their claims are relatively small, and there is no reason to assume that

                                             most or even many of them possess the time, energy and wherewithal to try to vindicate their rights

                                             on their own. As noted by the First District:


                                                                                              10
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 37 of 226 PageID #:6




                                                     Our courts have recognized that, ‘in a large and impersonal society, class actions
                                                     are often the last barricade of consumer protection.’ The consumer class action is
                                                     an inviting procedural device to address frauds that cause small damages to large
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                     groups. When brought by plaintiffs who have no other avenue of legal redress, the
                                                     consumer class action provides restitution to the injured and deterrence to the
                                                     wrongdoer.

                                             Gordon v, Boden, 224 Ill. App. 3d 195, 204 (1st Dist. 1991) (quotation omitted). Accordingly, a

                                             class action is an appropriate method for resolving this dispute.

                                                     24.     Because this case meets all of the requirements for class certification under

                                             Section 2-801, the proposed class should be certified.

                                                     25.     Plaintiff will submit a supplemental memorandum in support of this motion upon

                                             the completion of discovery.

                                                V.         CONCLUSION

                                                     It is beyond reasonable dispute that this case satisfies the requirements of 735 ILCS 5/2-

                                             801. To the extent the Defendant nonetheless chooses to contest class certification, discovery will

                                             quickly confirm that the requirements of 735 ILCS 5/2-801 are satisfied. Accordingly, Plaintiff

                                             requests the following relief:

                                                             a.     To the extent Defendant contests class certification, entry of a scheduling

                                                     order setting dates for Plaintiff to file a memorandum in support of this motion (and for the

                                                     parties to file response and reply briefs) after the completion of appropriate discovery;

                                                             b.     To the extent Defendant declines to contest class certification, an order

                                                     certifying the proposed class as defined above (or whatever amended definition(s) the

                                                     Court finds to be appropriate under the law and facts);

                                                             c.     Appointment of Ms. Donahue as representative of the certified class; and



                                                                                              11
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 38 of 226 PageID #:6




                                                          d.     Appointment of Scott D. Owens, P.A., Hedin Hall LLP, and Keogh Law,

                                                   LTD. as class counsel.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Dated: December 12, 2018                             Respectfully submitted,


                                                                                                  _/s/ Keith J. Keogh____________
                                                                                                  Keith J. Keogh
                                                                                                  Michael Hilicki
                                                                                                  Keogh Law, LTD., Firm No. 39042
                                                                                                  55 W. Monroe St., Ste. 3390
                                                                                                  Chicago, Il 60603
                                                                                                  Tel: 312-726-1092
                                                                                                  Fax: 312-726-1093
                                                                                                  keith@keoghlaw.com

                                                                                                  Scott D. Owens
                                                                                                  Scott D. Owens, P.A.
                                                                                                  3800 S. Ocean Dr., Ste. 235
                                                                                                  Hollywood, FL 33019
                                                                                                  Tel: 954-589-0588
                                                                                                  Fax: 954-337-0666
                                                                                                  scott@scottdowens.com

                                                                                                  Frank S. Hedin
                                                                                                  David W. Hall
                                                                                                  HEDIN HALL LLP
                                                                                                  1395 Brickell Ave, Suite 900
                                                                                                  Miami, Florida 33131
                                                                                                  Tel: 305-357-2107
                                                                                                  Fax: 305-200-8801
                                                                                                  fhedin@hedinhall.com
                                                                                                  dhall@hedinhall.com

                                                                                                  Counsel for Plaintiff




                                                                                       12
                                             Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 39 of 226 PageID #:6
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                            EXHIBIT 1
                                                   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 40 of 226 PageID #:6




                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                                                   COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                              GERALDINE DONAHUE, individually,                 )    CASE No. _______________
                                              and on behalf of others similarly situated,      )
                                                                                               )    JURY TRIAL DEMANDED
                                                      Plaintiff,                               )
                                                                                               )
                                              v.                                               )
                                                                                               )
                                              MGM RESORTS INTERNATIONAL,                       )
                                                                                               )
                                                      Defendant.                               )
                                                                                               )
                                                                                               )

                                                                 DECLARATION OF FRANK S. HEDIN IN SUPPORT
                                                               OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                                      I, Frank S. Hedin, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746 and based

                                             on my own personal knowledge, that the following statements are true:

                                                      1.      I am one of the attorneys of record for Plaintiff Geraldine Donahue and the

                                             proposed class in the above-entitled action, and I submit this declaration in support of Plaintiff’s

                                             motion for class certification.

                                                      2.      I am a member in good standing of the Florida Bar and the State Bar of California;

                                             of the United States District Courts for the Southern District of Florida, Northern District of

                                             California, Southern District of California, Central District of California, and Western District of

                                             Wisconsin; and of the United States Courts of Appeals for the Second Circuit and Seventh Circuit.

                                                      3.      I received my Bachelor of Arts from University of Michigan in 2008 and my Juris

                                             Doctor, magna cum laude, from Syracuse University College of Law in 2012.

                                                      4.      I served as law clerk to the Honorable William Q. Hayes, United States District

                                             Judge for the Southern District of California, from August 2012 through October 2013, during

                                             which time I worked on, inter alia, numerous class action matters at all stages of litigation.
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 41 of 226 PageID #:6




                                                       5.    From early 2014 until February of this year, I practiced law at the Miami office of

                                             Carey Rodriguez Milian Gonya, LLP, where I represented both plaintiffs and defendants in
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             consumer and data-privacy class actions, employment-related collective actions, and patent and

                                             trademark litigation, and routinely represented indigent litigants in civil rights and housing matters

                                             on a pro bono basis. In just four years, I built Carey Rodriguez’s class action litigation practice

                                             from the ground up, became a partner and was appointed head of the firm’s practice in this area,

                                             and served as class counsel and lead plaintiffs’ counsel in many matters of national significance.

                                                       6.    I co-founded Hedin Hall LLP in March 2018. With offices in Miami, Florida and

                                             San Francisco, California, our firm specializes in securities, consumer protection, and data privacy

                                             matters and has “extensive experience in class actions,” as recently noted by U.S. District Judge

                                             K. Michael Moore of the Southern District of Florida.1

                                                       7.    I have served as court-appointed class counsel and as lead plaintiffs’ counsel in

                                             several nationwide class actions. E.g., Chimeno-Buzzi v. Hollister Co., 2015 WL 9269266, at *2

                                             (S.D. Fla. 2014) (class counsel in consumer privacy action, $10 million class settlement); Farnham

                                             v. Caribou Coffee Co., Inc., No. 16-cv-295 (W.D. Wisc. 2016) (class counsel in consumer privacy

                                             action, $8.5 million class settlement); Luczak v. National Beverage Corp., et al., No. 18-cv-61631-

                                             KMM (S.D. Fla.) (class liaison counsel in federal securities action); Norberg v. Shutterfly, Inc, No.

                                             15-cv-5351 (N.D. Ill.) (interim class counsel in consumer privacy action); Cano Lopez v. Miami-

                                             Dade County, et al., No. 15-cv-22943-MGC (S.D. Fla.) (lead plaintiff’s counsel in FACTA

                                             litigation); Groover v. U.S. Corrections, LLC, et al., No. 15-cv-61902-BB (lead plaintiff’s counsel

                                             in civil rights action); Soukhaphonh v. Hot Topic, Inc., No. 16-cv-5024 (C.D. Cal.) (lead plaintiffs’

                                             counsel in consumer privacy action); Rivera v. Google, Inc., No. 16-cv-02714 (N.D. Ill.) (lead

                                             plaintiffs’ counsel in data-privacy action); Monroy v. Shutterfly, Inc., No. 16-cv-10984 (N.D. Ill.)

                                             (same).



                                             1
                                                     See Luczak v. Nat’l Beverage Corp., No. 18-cv-61631-KMM, docket entry no. 20, at 4, 5 (S.D. Fla.
                                             Oct. 12, 2018) (noting that “Hedin Hall LLP . . . has extensive experience in class actions”).
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 42 of 226 PageID #:6




                                                     8.       My work has resulted in many favorable legal decisions for my clients, notable

                                             examples of which include the following published opinions:
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                           a. Norberg v. Shutterfly, Inc., 152 F. Supp. 3d 1103 (N.D. Ill. 2015);

                                                           b. Rivera v. Google Inc., 238 F. Supp. 3d 1088 (N.D. Ill. 2017);

                                                           c. Boelter v. Hearst Commc'ns, Inc., 269 F. Supp. 3d 172 (S.D.N.Y. 2017);

                                                           d. Monroy v. Shutterfly, Inc., No. 16 C 10984, 2017 WL 4099846 (N.D. Ill. Sept. 15,

                                                              2017);

                                                           e. Gullen v. Facebook, Inc., No. 3:16-CV-00937-JD, 2018 WL 1989497 (N.D. Cal.

                                                              Mar. 2, 2018);

                                                           f. Chimeno–Buzzi v. Hollister Co., No. 14-23120-CIV, 2015 WL 9269266 (S.D. Fla.

                                                              Dec. 18, 2015);

                                                           g. Soukhaphonh v. Hot Topic, Inc., No. CV165124DMGAGRX, 2017 WL 2909403

                                                              (C.D. Cal. Jan. 13, 2017);

                                                           h. Groover v. Prisoner Transportation Servs., LLC, No. 15-CV-61902, 2018 WL

                                                              4743555 (S.D. Fla. Oct. 2, 2018).

                                                     9.       Together with Ms. Donahue and co-counsel, I have thoroughly investigated the

                                             underlying facts and all potential claims in this matter.

                                                     10.      My law firm is well suited to continue to represent and protect the interests of

                                             Plaintiff and the proposed class in this matter, and will commit all necessary resources, financial,

                                             professional, and otherwise, to ensure that this litigation is administrated and prosecuted in the

                                             best interests of the class.

                                                     I declare under penalty of perjury that the foregoing is true and correct.

                                             Executed this 12th day of December 2018 at Miami, Florida.




                                                                                                    Frank S. Hedin
                                             Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 43 of 226 PageID #:6
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                            EXHIBIT 2
                                                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 44 of 226 PageID #:6




                                                                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                     COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             GERALDINE DONAHUE, individually                   )
                                             and on behalf of others similarly situated,       )
                                                                                               )
                                                                                               )
                                                    Plaintiff,                                         CASE No.: 2018-CH-15419
                                                                                               )
                                                                                               )
                                                                                               )
                                             v.                                                )       JURY TRIAL DEMANDED
                                                                                               )
                                                                                               )
                                             MGM RESORTS INTERNATIONAL,                        )
                                                                                               )
                                                    Defendant.


                                                                           DECLARATION OF SCOTT D. OWENS


                                                     I, Scott D. Owens, declare under penalty of perjury, as provided for by the laws of the
                                             United States, 28 U.S.C. § 1746, that the following statements are true:

                                                     1.          I am an attorney who heads a law firm which operates under the name Scott D.
                                             Owens, P.A. I am one of the attorneys representing Plaintiff in this matter.

                                                     2.          I am currently a member in good standing of the bars of the following courts:

                                                                        Court                             Date Admitted

                                                  State of Florida                                        October 2, 2002
                                                  United States District Court                           October 10, 2008
                                                  Southern District of Florida
                                                  United States District Court                             June 23, 2009
                                                  Middle District of Florida
                                                  Eleventh Circuit Court of Appeals                        April 30, 2012

                                                  United States District Court                            January 9, 2014

                                                                                                   1
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 45 of 226 PageID #:6




                                                Eastern District of Michigan
                                                Sixth Circuit Court of Appeals                       May 20, 2015
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                    3.     I am a 2000 graduate of the New England School of Law. After a short time
                                             working in a debt collection law firm, I began to represent persons in consumer rights
                                             litigation, both in State and Federal Court; currently, 100% percent of my workload consists
                                             of consumer protection litigation, which includes claims brought under FACTA as well as
                                             both the FDCPA, and the TCPA. Since 2007, I have been an active member of the National
                                             Association of Consumer Advocates (NACA).

                                                    4.     My federal litigation practice was featured in the Daily Business Review on
                                             June 15, 2009 in an article entitled “Federal Law Used Against Abusive Debt Collectors.”

                                                    5.     At the specific request of Judge Myriam Lehr of Miami-Dade County, I was
                                             asked to conduct a Continue Legal Education (CLE) seminar on the basics of FDCPA
                                             litigation entitled “How to Defend Against Abusive Debt Collectors”; the event was
                                             sponsored by the Miami-Dade Consumer Advocate and held on October 30, 2009.

                                                    6.     I was featured on WSVN News (Channel 7) on November 22, 2010 for my
                                             pro-consumer work in the area of the Fair Debt Collection Practices Act.

                                                    7.     I was a Guest Lecturer at the National Consumer Law Center’s “Fair Debt
                                             Collection Training Conference” held in Jacksonville, Florida on March 5-6, 2010.

                                                    8.     I was Featured Guest Speaker at the request of the Miami-Dade Consumer
                                             Services Department during National Consumer Protection Week on March 11, 2011.

                                                    9.     I instructed a CLE seminar for Legal Services of Greater Miami, Inc., dealing
                                             with consumer protection (May 2011).

                                                    10.    I conducted a CLE on the topic of consumer protection at Florida International
                                             University (June 2012).



                                                                                          2
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 46 of 226 PageID #:6




                                                   11.      I conducted a webinar dealing with the FDCPA and TCPA at the request of the
                                             National Association of Consumer Advocates (December 2012).
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                   12.      I was invited by the Consumer Protection Law Committee to be a guest
                                             speaker at the Florida Bar’s Annual Convention to be held in Orlando, Florida (June 25-28,
                                             2014). My topics of discussion included the Telephone Consumer Protection Act.

                                                   13.      I regularly attend legal seminars hosted by the National Consumer Law Center
                                             (NCLC), including the following:


                                                         National Consumer Law Center, 17th Annual Consumer Rights
                                                         Litigation Conference (2008)

                                                         National Consumer Law Center, Fair Debt Collection Training
                                                         Conference (2009)
                                                         National Association of Consumer Advocates, Fair Credit Reporting
                                                         Act Conference (2009)
                                                         National Consumer Law Center, 18th Annual Consumer Rights
                                                         Litigation Conference (2009)

                                                         National Consumer Law Center, Fair Debt Collection Training
                                                         Conference (2010)
                                                         National Consumer Law Center, 19th Annual Consumer Rights
                                                         Litigation Conference (2010)

                                                         National Consumer Law Center, 20th Annual Consumer Rights
                                                         Litigation Conference (2011)
                                                         National Consumer Law Center, 21st Annual Consumer Rights
                                                         Litigation Conference (2012)

                                                         National Consumer Law Center 22nd Annual Consumer Rights
                                                         Litigation Conference (2013)
                                                         National Consumer Law Center, Fair Debt Collection Training
                                                         Conference (2014)
                                                         National Consumer Law Center 23rd Annual Consumer Rights


                                                                                          3
                                                   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 47 of 226 PageID #:6




                                                             Litigation Conference (2014)1
                                                             National Consumer Law Center, Fair Debt Collection Training
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                             Conference (2015)
                                                             National Consumer Law Center 24th Annual Consumer Rights
                                                             Litigation Conference (2015)

                                                             National Consumer Law Center, Fair Debt Collection Training
                                                             Conference (2016)
                                                             National Consumer Law Center 25th Annual Consumer Rights
                                                             Litigation Conference (2016)

                                                             National Consumer Law Center, Fair Debt Collection Training
                                                             Conference (2017)
                                                             National Consumer Law Center 26th Annual Consumer Rights
                                                             Litigation Conference (2017)

                                                             National Consumer Law Center, Fair Debt Collection Training
                                                             Conference (2018)
                                                             National Consumer Law Center 27th Annual Consumer Rights
                                                             Litigation Conference (2018)



                                                       14.      Of the aforesaid legal seminars, I have attended at least five intensive full-day
                                             seminars which have dealt exclusively with class action litigation; I am familiar with the
                                             ethical and professional guidelines governing class action litigation.

                                                       15.      I am generally regarded by my peers as one of the leading authorities in the
                                             State of Florida with respect to the Fair and Accurate Credit Transactions Act (“FACTA”),
                                             the Fair Debt Collection Practices Act, and the Telephone Consumer Protection Act.

                                                       16.      My law practice was featured on the cover of the Sun-Sentinel on September
                                             11, 2011 in an article entitled Ticked off at debt collectors calling their cellphones,
                                             Floridians are fighting back. The article dealt specifically with the Telephone Consumer
                                             Protection Act.

                                             1
                                                 I also served as the co-chairperson for the aforementioned conference.
                                                                                                  4
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 48 of 226 PageID #:6




                                                    17.    I was appointed as class counsel in the matter of McMullen v. Jennings &
                                             Valancy, P.A., Case No. 10-CV-60050. In certifying me for class counsel, Judge Adalberto
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Jordan stated, “I find that Mr. Owens can fairly and adequately represent the interests of the
                                             class…” and “Mr. Owens has the requisite mastery in these types of claims.” I also served as
                                             class counsel in the case of Lithgow v. Eisinger, Brown, Lewis, Frankel, Chaiet & Krut, P.A.
                                             Case No. 0-10-cv-61185-WJZ [See Order dated Dec. 9, 2010]. In March 2012, I was
                                             appointed class counsel in Lee v. Greenspoon Marder, Case No. 10-cv-61184-
                                             Lenard/O’Sullivan and I also served as class counsel in Bummolo v. The Law Offices of
                                             Charles W. McKinnon, P.L., No. 2:11- cv-14408-KMM and served as class counsel in
                                             Collins v. Erin Capital Management, LLC, No. 1:12 cv 22839 CMA; Rigney v. Livingston
                                             Financial, LLC, No. 6:12-cv-00617-RBD-TBS; and Walker v. Greenspoon Marder, P.A., No.
                                             13-CV-14487, 2015 WL 233472 (S.D. Fla. Jan. 5, 2015).

                                                    18.    I was also appointed joint interim lead counsel in the Southern District of
                                             Florida TCPA class action lawsuit, Soto v. Gallup, Inc., No. 0:13-cv-61747-RSR wherein
                                             Judge Robin S. Rosenbaum stated that “Scott D. Owens has vast experience in the area of
                                             consumer protection litigation…” (emphasis added); I was later appointed co-lead counsel
                                             after the case was later certified ($12 million-dollar common fund settlement).

                                                    19.    I was appointed co-lead class counsel in the TCPA class action, De Los Santos
                                             v. Millward Brown, Inc., No. 13-80670-CV, ECF No. 77 (S.D. Fla. Feb. 10, 2015). The case
                                             established an $11 million-dollar common fund settlement.

                                                    20.    I served as co-lead counsel in the TCPA class action, Guarisma v. ADCAHB
                                             Medical Coverages, Inc., et al., No. 1:13-cv-21016 (S.D. Fla. June 24, 2015) wherein my
                                             firm established a common fund of $4.5 million dollars in settlement. My firm, along with
                                             co-counsel was awarded one-third of the common fund (plus costs).

                                                    21.    I served as co-lead counsel in the successful FACTA class action, Legg v.
                                             Laboratory Corporation of America Holdings, No. 14 61543-CIV (S.D. Fla. Filed July 6,
                                             2014) ($11 million-dollar settlement).


                                                                                           5
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 49 of 226 PageID #:6




                                                    22.     I served as co-lead counsel in the successful FACTA class action, Legg v.
                                             Spirit Airlines, Inc., No. 14 cv-61978 (S.D. Fla. Filed August 29, 2014) ($7.5 million-dollar
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             settlement).

                                                    23.     I served as co-lead counsel in the successful FACTA class action, Wood v. J.
                                             Choo USA, Inc, Case No. 15 cv 81487 (S.D. Fla. Filed Oct. 27, 2015) ($2.5 million-dollar
                                             class settlement).

                                                    24.     I served as co-lead counsel in the successful FACTA class action, Guarisma v.
                                             Microsoft Corporation, Case No. 15 cv 24326 (S.D. Fla. Filed Nov. 20, 2015) ($1.2 million-
                                             dollar class settlement).

                                                    25.     I served as co-lead counsel in the successful FACTA class action, Legg v. E-Z
                                             Rent a Car, No. 14 cv 01716 PGB DAB (M.D. Fla. Filed Oct. 22, 2014).

                                                    26.     I am also co-counsel in Melito v American Eagle Outfitters, Inc., Case No. 14-cv-
                                             02440 (E.D.N.Y. Filed Apr. 8, 2014) ($14.5 million-dollar class settlement, currently on appeal).

                                                    27.     I represented the Appellee at the Eleventh Circuit in the matter of Muransky v.
                                             Godiva Chocolatier, Inc., 905 F.3d 1200 (11th Cir. 2018) (holding that consumer plaintiff had
                                             suffered a concrete for alleged violation of FACTA and affirming a $6.3 million-dollar class
                                             settlement). The Objector-Appellant has petitioned for en banc review in that matter.

                                                    28.     I have conducted a thorough pre-suit investigation of this matter and am fully
                                             prepared to devote my firm’s full resources to serve the best interest of the Class.



                                                    Executed at Hollywood, Florida, on Wednesday, December 12, 2018.



                                                                                  s/ Scott D. Owens
                                                                                  Scott D. Owens, Esq.
                                                                                  SCOTT D. OWENS, P.A.
                                                                                  3800 S. Ocean Dr., Suite 235
                                                                                  Hollywood, Florida 33019

                                                                                             6
                                             Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 50 of 226 PageID #:6




                                                                         Telephone: 954-589-0588
                                                                         Facsimile: 954-337-0666
                                                                         scott@scottdowens.com
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                                                  7
                                             Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 51 of 226 PageID #:6
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                            EXHIBIT 3
                                                   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 52 of 226 PageID #:6




                                                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                   COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                              GERALDINE DONAHUE, individually                  )
                                              and on behalf of others similarly situated,      )
                                                                                               )
                                                      Plaintiff,                               )       CASE No.: 2018-CH-15419
                                                                                               )
                                              v.                                               )       JURY TRIAL DEMANDED
                                                                                               )
                                              MGM RESORTS INTERNATIONAL,                       )
                                                                                               )
                                                      Defendant.                               )
                                                                                               )
                                                                                               )


                                                                         DECLARATION OF KEITH J. KEOGH

                                                      Keith J. Keogh declares under penalty of perjury, that the following statements are true:


                                                      1.      I am over the age of eighteen and am fully competent to make this declaration. This

                                             declaration is based upon my personal knowledge and if called upon to testify to the matters stated

                                             herein, I could and would do so competently.


                                                      2.       As shown below, my firm has regularly engaged in major complex litigation

                                             involving FACTA and other consumer issues. My firm has the resources necessary to conduct

                                             litigation of this nature, and has experience prosecuting class actions of similar size, scope, and

                                             complexity to the instant case. Additionally, I have often served as class counsel in similar actions.


                                                      3.      Keogh Law, Ltd. consists of six attorneys and focuses on consumer protection class

                                             actions. I am a shareholder of the firm and member of the bars of the United States Court of

                                             Appeals for the First, Second, Third, Seventh, Ninth and Eleventh Circuits, Eastern District of

                                             Wisconsin, Northern District of Illinois, Central District of Illinois, Southern District of Indiana,

                                             District of Colorado, Middle District of Florida, Southern District of Florida, the Illinois State Bar,


                                                                                              -1-
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 53 of 226 PageID #:6




                                             and the Florida State Bar, as well as several bar associations and the National Association of

                                             Consumer Advocates.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                    4.      In 2015, the National Association of Consumer Advocates honored me as the

                                             Consumer Attorney of the Year for my work in courts and with the FCC insuring the safeguards

                                             of the TCPA were maintained.

                                                    5.      My firm was class counsel in the four largest all cash FACTA class action

                                             settlements.   Flaum v Doctors Associates, 16-CV-61198-CMA (S.D. Fla. Pending Final

                                             Approval)($30.9 million dollars); Legg v. Laboratory Corporation of America Holdings, No. 14-

                                             cv-61543-RLR (S.D. Fla., filed July 6, 2014) ($11 million dollars); Legg v. Spirit Airlines, Inc.,

                                             No. 14-cv-61978-JIC (S.D. Fla., filed Aug. 29, 2014) ($7.5 million dollars) and Muransky v.

                                             Godiva Chocolatier, Inc.,    15-cv-60716-WPD (S.D. Fla., filed Apr. 6, 2015) ($6.3 million

                                             dollars)(on appeal).

                                                    6.      I was also appointed class counsel in numerous FACTA and FCRA class actions

                                             Osada v. Experian Info. Solutions, Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. Ill. Mar. 28, 2012)

                                             (FCRA class); Cicilline v. Jewel Food Stores, Inc., 542 F.Supp.2d 831 (N.D.Ill. 2008)(Co-Lead

                                             Counsel for FACTA class); Harris v. Best Buy Co., 07 C 2559,2008 U.S. Dist. LEXIS 22166

                                             (N.D.Ill. March 20, 2008)( FACTA class); Matthews v. United Retail, Inc., 248 F.R.D. 210

                                             (N.D.Ill. 2008)( FACTA class); Redmon v. Uncle Julio's, Inc., 249 F.R.D. 290 (N.D.Ill. 2008)(

                                             FACTA class); Harris v. Circuit City Stores, Inc., 2008 U.S. Dist. LEXIS 12596,2008 WL 400862

                                             (N.D. Ill. 2008)( FACTA class); Pacer v Rockenbach Chevrolet Sales, Inc., 07 C 5173 (N.D. Ill.

                                             2008)( FACTA class).

                                                    7.      I am class counsel in some of the largest Telephone Consumer Protection Act

                                             (“TCPA”) settlements in the country. See Hageman v. AT&T Mobility LLC, et al., Case 1:13-cv-



                                                                                           -2-
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 54 of 226 PageID #:6




                                             00050-DLC-RWA (D. MT.) (Co-Lead) (Final Approval Granted February 11, 2015 providing for

                                             a $45 million settlement for a class of 16,000 persons) and Capital One Telephone Consumer
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Protection Act Litigation, et al., 12-cv-10064 (N.D. Ill. Judge Holderman) (Liaison Counsel and

                                             additional Class Counsel)(Final Approval Granted February 12, 2015 for a $75 million settlement).

                                                    8.     In addition to the above, I was lead or class counsel in the following consumer

                                             class settlements: See Leung v XPO Logistics, Inc., 15 CV 03877, (N.D. Ill. 2018) (TCPA);

                                             Martinez v Medicredit, 4:16CV01138 ERW (E.D. Mo. 2018) (TCPA); Martin v. Wells Fargo

                                             Bank, N.A., 16-cv-09483 (N.D. Ill. 2018)(FCRA); Town & Country Jewelers, LLC v.

                                             Meadowbrook Insurance Group, Inc., et al, 15-CV-02419-PGS-LHG (D. NJ. 2018)(TCPA);

                                             Legg v AEO, 14-cv-02440-VEC (TCPA)(on appeal after final approval from professional

                                             objector); Markos v Wells Fargo, 15-cv-01156-LMM (N.D. Ga. (TCPA); Ossola v Amex 1:13-

                                             cv-04836 (N.D. Ill. 2016)(TCPA); Luster v. Wells Fargo, 15-1058-TWT (N.D. Ga.)(TCPA);

                                             Prather v Wells Fargo, 15-CV-04231-SCJ (ND. Ga)(TCPA); Joseph et al. v. TrueBlue, Inc. et

                                             al., Case No. 3:14-cv-05963 (D. Wa.) (TCPA case pending final approval for $5 million for

                                             1,948 class members); Tripp v. Berman & Rabin, P.A., 310 F.R.D. 499 (D. Kan. 2015); Willett,

                                             et al. v. Redflex Traffic Systems, Inc., et al., Case No. 13-cv-01241-JCH-RHS; In re Convergent

                                             Outsourcing, Inc. Telephone Consumer Protection Act Litigation, Master Docket No. 3:13-cv-

                                             1866-AWT (D. Conn) (Interim Co-Lead); De Los Santos v Millword Brown, Inc., 9:13-cv-

                                             80670-DPG (S.D. Fl) (TCPA); Allen v. JPMorgan Chase Bank, N.A. 13-cv-08285 (N.D. Ill.

                                             Judge Pallmeyer) (TCPA); Cooper v NelNet, 6:14-cv-314-Orl-37DAB (M.D. Fl.) (TCPA);

                                             Thomas v Bacgroundchecks.com, 3:13-CV-029-REP (E.D. Va.)(additional class counsel);

                                             Carrero v. LVNV Funding, LLC, 11-CV-62439-KMW (S.D. Fl. 2016)(Unlicensed debt collector

                                             under Fl. law); Lopera v RMS, 12-c-9649 (N.D. Ill. Judge Wood), Kubacki v Peapod, 13-cv-729



                                                                                           -3-
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 55 of 226 PageID #:6




                                             (N.D. Ill. Judge Mason); Wojcik v. Buffalo Bills, Inc., 8:12 CV 2414-SDM-TBM (M.D. Fl.

                                             Judge Merryday) (TCPA); Curnal v LVNV Funding, LLC., 10 CV 1667 (Wyandotte County,
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             KS 2014) (Unlicensed debt collector under KS law); Cummings v Sallie Mae, 12 C-9984 (N.D.

                                             Ill. Judge Gottschall) (TCPA) (co-lead); Brian J. Wanca, J.D., P.C. v. L.A. Fitness

                                             International, LLC, Case No. 11-CV-4131 (Lake County, Il. Judge Berrones) (TCPA); Osada v.

                                             Experian Info. Solutions, Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. Ill. Mar. 28, 2012) (FCRA

                                             class); Saf-T-Gard International, Inc. v. Vanguard Energy Services, L.L.C., et al, 12-cv-3671

                                             (N.D. Ill. 2013 Judge Gottschall) (TCPA); Saf-T-Gard v TSI, 10-c-7671, (N.D. Ill. Judge

                                             Rowland) (TCPA); Cain v Consumer Portfolio Services, Inc. 10-cv-02697 (N.D. Ill. Judge Keys)

                                             (TCPA); Iverson v Rick Levin & Associates, 08 CH 42955 Circuit Court Cook County (Judge

                                             Cohen) (TCPA); Saf-T-Gard v Seiko, 09 C 776 (N.D. Ill. Judge Bucklo) (TCPA); Jones v.

                                             Furniture Bargains, LLC, 09 C 1070 (N.D. Ill) (FLSA collective action); Saf-T-Gard v Metrolift,

                                             07 CH 1266 Circuit Court Cook County (Judge Rochford) (Co-Lead) (TCPA); Bilek v

                                             Countrywide, 08 C 498 (N.D. Ill. Judge Gottschell); Pacer v Rochenback, 07 C 5173 (N.D. Ill.

                                             Judge Cole); Overlord Enterprises v. Wheaton Winfield Dental Associates, 04 CH 01613, Circuit

                                             Court Cook County (Judge McGann) (TCPA); Whiting v SunGard, 03 CH 21135, Circuit Court

                                             Cook County (Judge McGann) (TCPA); Whiting v. Golndustry,03 CH 21136, Circuit Court

                                             Cook County (Judge McGann) (TCPA).

                                                    9.     I was the attorney primarily responsible for the following class settlements: Wollert

                                             v. Client Services, 2000 U.S. Dist. LEXIS 6485 (N.D. Ill. 2000); Rentas v. Vacation Break USA,

                                             98 CH 2782, Circuit Court of Cook County (Judge Billik); McDonald v. Washington Mutual Bank,

                                             supra; Wright v. Bank One Credit Corp., 99 C 7124 (N.D. Ill. Judge Guzman); Arriaga v.

                                             Columbia Mortgage, 01 C 2509 (N.D. Ill. Judge Lindberg); Frazier v. Provident Mortgage, 00 C



                                                                                           -4-
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 56 of 226 PageID #:6




                                             5464 (N.D. Ill. Judge Coar); Largosa v. Universal Lenders, 99 C 5049 (N.D. Ill. Judge

                                             Leinenweber); Arriaga v. GNMortgage, (N.D. Ill. Judge Holderman); Williams v. Mercantile
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Mortgage, 00 C 6441 (N.D. Ill. Judge Pallmeyer); Reid v. First American Title, 00 C 4000 (N.D.

                                             Ill. Magistrate Judge Ashman); Fabricant v. Old Kent, 99 C 6846 (N.D. Ill. Magistrate Judge

                                             Bobrick); Mendelovits v. Sears, 99 C 4730 (N.D. Ill. Magistrate Judge Brown); Leon v.

                                             Washington Mutual, 01 C 1645 (N.D. Ill. Judge Alesia).

                                                    10.    The individual class members’ recovery in some of these settlements was

                                             substantial. For example, in one of the cases against a major bank the class members’ recovery

                                             was 100% of their actual damages resulting in a payout of $l,000 to $9,000 per class member. In

                                             another case against a major lender regarding mortgage servicing responses, each class member

                                             who submitted a claim form received $1,431. McDonald v. Washington Mutual Bank.

                                                    11.    In addition, to the above settlements and class actions, I was appointed class counsel

                                             in In Re Convergent Outsourcing, Inc. Telephone Consumer Protection Act Litigation, Master

                                             Docket No. 3:13-cv-1866-AWT (D. Conn) (Interim Co-Lead); Galvan v. NCO Fin. Sys., 2012

                                             U.S. Dist. LEXIS 128592 (N.D. Ill. 2012);; Pesce v First Credit Services, 11-cv-01379 (N.D. Ill.

                                             December 19 2011) (TCPA Class); Smith v Greytsone Alliance, 09 CV 5585 (N.D. Ill. 2010).

                                                    12.    Some reported cases of mine involving consumer protection include: Franklin v.

                                             Parking Revenue Recovery Servs., 832 F.3d 741 (7th Cir. 2016);Galvan v. NCO Portfolio Mgmt.

                                             Inc., 794 F.3d 716, 721 (7th Cir. 2015); Leeb v. Nationwide Credit Corp., 806 F.3d 895 (7th Cir.

                                             2015); Smith v Greystone, 772 F.3d 448 (7th Cir. 2014); Clark v Absolute Collection Agency, 741

                                             F.3d 487 (4th 2014); Lox v. CDA, Ltd., 689 F.3d 818 (7th Cir. 2012)Townsel v. DISH Network

                                             L.L.C., 668 F.3d 967 (7th Cir. Ill. 2012); Catalan v. GMAC Mortgage Corp., No. 09-2182 (7th

                                             Cir. 2011) ; Gburek v Litton Loan, 614 F.3d 380 (7th Cir. 2010); Sawyer v. Ensurance Insurance



                                                                                            -5-
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 57 of 226 PageID #:6




                                             Services consolidated with Killingsworth v. HSBC Bank Nev., NA., 507 F3d 614, 617 (7th Cir.

                                             2007), Echevarria et al. v. Chicago Title and Trust Co., 256 F3d 623 (7th Cir. 2001); Demitro v.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             GMAC, 388 Ill. App. 3d 15, 16 (lst Dist. 2009); Hill v. St. Paul Bank, 329 Ill. App. 3d 7051,

                                             1768 N.E.2d 322 (lst Dist. 2002); In re Mercedes-Benz Tele Aid Contract Litig., 2009 U.S. Dist.

                                             LEXIS 35595 (D.N.J. 2009); Catalan v. RBC Mortg. Co., 2009 U.S. Dist. LEXIS 26963 (N.D.

                                             Ill. 2009); Elkins v. Equifax, Inc., 2009 U.S. Dist. LEXIS 18522 (N.D. Ill. 2009); Harris v.

                                             DirecTV Group, Inc., 2008 U.S. Dist. LEXIS 8240 (N.D. Ill. 2008); In re TJX Cos., Inc., Fair &

                                             Accurate Credit Transactions Act (FACTA) Litig., 2008 U.S. Dist. LEXIS 38258 (D. Kan.

                                             2008); Martin v. Wal- Mart Stores, Inc., 2007 U.S. Dist. LEXIS 89715 (N.D. Ill. 2007); Elkins v.

                                             Ocwen Fed. Sav. Bank Experian Info. Solutions, Inc., 2007 U.S. Dist. LEXIS 84556 (N.D. Ill.

                                             2007); Harris v. Wal-Mart Stores, Inc., 2007 U.S. Dist. LEXIS 76012 (N.D. Ill. 2007); Stegvilas

                                             v. Evergreen Motors, Inc., 2007 U.S. Dist. LEXIS 35303 (N.D. Ill. 2007); Cook v. River Oaks

                                             Hyundai, Inc., 2006 U.S. Dist. LEXIS 21646 (N. D. Ill. 2006); Gonzalez v. W. Suburban Imps.,

                                             Inc., 411 F. Supp. 2d 970 (N.D. Ill. 2006); Eromon v. GrandAuto Sales, Inc., 333 F. Supp. 2d

                                             702 (N.D. Ill. 2004); Williams v. Precision Recovery, Inc., 2004 U.S. Dist. LEXIS 6190 (N.D.

                                             Ill. 2004); Doe v. Templeton, 2003 U.S. Dist. LEXIS 24471 (N.D. Ill. 2003); Ayala v.

                                             Sonnenschein Fin. Servs., 2003 U.S. Dist. LEXIS 20148 (N.D. Ill. 2003); Gallegos v. Rizza

                                             Chevrolet, Inc., 2003 U.S. Dist. LEXIS 18060 (N.D. Ill. 2003); Szwebel v. Pap’s Auto Sales,

                                             Inc., 2003 U.S. Dist. LEXIS 13044 (N.D. Ill. 2003); Johnstone v. Bank of America, 173 F.

                                             Supp.2d 809 (N.D. Ill. 2001); Leon v. Washington Mutual Bank, 164 F. Supp.2d 1034 (N.D. Ill.

                                             2001); Ploog v. HomeSide Lending, 2001 WL 987889 (N.D. Ill. 2001); Christakos v. Intercounty

                                             Title, 196 F.R.D. 496 (N.D. Ill. 2000); Batten v. Bank One, 2000 WL 1364408 (N.D. Ill. 2000);

                                             McDonald v. Washington Mutual Bank, 2000 WL 875416 (N.D. Ill. 2000); and Williamson v.



                                                                                            -6-
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 58 of 226 PageID #:6




                                             Advanta Mtge Corp., 1999 U.S. Dist. LEXIS 16374 (N.D. Ill. 1999). The Christakos case

                                             significantly broadened title and mortgage companies’ liability under Real Estate Settlement
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Procedures Act (“RESPA”) and McDonald is the first reported decision to certify a class

                                             regarding mortgage servicing issues under the Cranston-Gonzales Amendment of RESPA.

                                                    13.     I have argued before the Seventh Circuit, the First District of Illinois and the

                                             MultiLitigation Panel in Townsel v. DISH Network L.L.C., 668 F.3d 967 (7th Cir. Ill. 2012);

                                             Catalan v GMACM (7th Cir. 2010); Gburek v Litton Loan Servicing (7th Cir. 2009); Sawyer v

                                             Esurance (7th Cir. 2007), Echevarria, et al. v. Chicago Title and Trust Co. (7th Cir. 2001); Morris

                                             v Bob Watson, (lst. Dist. 2009); Iverson v Gold Coast Motors Inc., (lst. Dist. 2009); Demitro v.

                                             GMAC (lst Dist. 2008), Hill v. St. Paul Bank (lst Dist. 2002), and In Re: Sears, Roebuck &

                                             Company Debt Redemption Agreements Litigation (MDL Docket No. 1389.) Echevarria was part

                                             of a group of several cases that resulted in a nine million dollar settlement with Chicago Title.

                                                    14.     My published works include co-authoring and co-editing the 1997 supplement to

                                             Lane’s Goldstein Trial Practice Guide and Lane’s Medical Litigation Guide.

                                                    15.     I have lectured extensively on consumer litigation, including extensively on class

                                             actions and consumer claims. For example, I:

                                                a. Presented at the 2018 Fair Debt Collection Training Conference for two sessions on the

                                                    TCPA.

                                                b. Presented at the National Consumer Law Center 2017 annual conference on the TCPA.

                                                c. Presented at the National Consumer Law Center 2016 annual conference on the TCPA.

                                                d. Presented at the 2016 Fair Debt Collection Training Conference for a session on TCPA

                                                    Developments.




                                                                                             -7-
                                             Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 59 of 226 PageID #:6




                                             e. Presented for the National Association of Consumer Advocates November 2015 webinar

                                                  titled Developments and Anticipated Impact of Recent FCC TCPA Rules.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             f. Presented at the National Consumer Law Center 2015 annual conference in San Antonio,

                                                  Tx. on the TCPA.

                                             g. Presented at the 2015 Fair Debt Collection Training Conference for three sessions on the

                                                  TCPA.

                                             h. Presented at the National Consumer Law Center 2014 annual conference in Tampa Fl. for

                                                  two sessions on the TCPA.

                                             i.   Panelist for the December 2013 Strafford CLE Webinar titled TCPA Class Actions:

                                                  Pursuing or Defending Claims Over Phone, Text and Fax Solicitations.

                                             j.   Panelist for the December 2014 Chicago Bar Association Class Action Seminar titled

                                                  “Class Action Settlements in the Seventh Circuit: Navigating Turbulent Waters.”

                                             k. Presented at the 2014 Fair Debt Collection Training Conference for three sessions on the

                                                  TCPA.

                                             l.   Panelist for the December 2013 Strafford CLE Webinar titled Class Actions for Telephone

                                                  and Fax Solicitation and Advertising Post-Mims. Leveraging TCPI lectured at the 2014

                                                  Fair Debt Collection Training Conference for three sessions on the TCPA.

                                             m. Panelist for the December 2013 Strafford CLE Webinar titled Class Actions for Telephone

                                                  and Fax Solicitation and Advertising Post-Mims. Leveraging TCPA Developments in

                                                  Federal Jurisdiction, Class Suitability, and New Technology.

                                             n. Presented for the National Association of Consumer Advocates November 2013 webinar

                                                  titled Current Telephone Consumer Protection Act Issues Regarding Cell Phones.




                                                                                        -8-
                                             Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 60 of 226 PageID #:6




                                             o. Presenter for the November 2013 Chicago Bar Association Class Action Committee

                                                presentation titled Future of TCPA Class Actions.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             p. Speaker at the Social Security Administration’s Chicago office in August 2013 on a

                                                presentation on identity theft, which included consumers’ rights under the Fair Credit

                                                Reporting Act.

                                             q. Panelist for the May 14, 2013 Chicago Bar Association Class Action Seminar titled “The

                                                Shifting Landscape of Class Litigation” as well as for the March 20, 2013 Strafford CLE

                                                webinar titled “Class Actions for Telephone and Fax Solicitation and Advertising Post-

                                                Mims. Leveraging TCPA Developments in Federal Jurisdiction, Class Suitability, and New

                                                Technology.”

                                             r. Lectured at the June 6, 2013 Consumer Law Committee of the Chicago Bar Association

                                                on the topic “Employment Background Reports under the Fair Credit Reporting Act:

                                                Improper consent forms to failure to provide background report prior to adverse action.”

                                             s. Lectured at the 2013 Fair Debt Collection Training Conference for three sessions on the

                                                TCPA.

                                             t. Presented at the 2012 National Consumer Law Center annual conference for a session on

                                                the TCPA.

                                             u. Presented at the 2012 Fair Debt Collection Training Conference for a session on the TCPA.

                                             v. Panelist for Solutions for Employee Classification & Wage/Hour Issues at the 2011 Annual

                                                Employment Law Conference hosted by Law Bulletin Seminars.

                                             w. Lectured at the 2011 National Consumer Law Center conference for a session titled

                                                Telephone Consumer Protection Act: Claims, Scope, Remedies as well as lectured at the




                                                                                       -9-
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 61 of 226 PageID #:6




                                                     same 2011 National Consumer Law Center conference for a double session titled ABC’s

                                                     of Class Actions.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                 x. Taught Defenses to Foreclosures for Lorman Education Services, which was approved for

                                                     CLE credit, in 2008 and 2010.

                                                 y. Guest lecturer on privacy issues at University of Illinois at Urbana-Champaign School of

                                                     Law. In March 2010.

                                                 z. Guest speaker for the Legal Services Office of The Graduate School and Kellogg MBA

                                                     Program at Northwestern University for its seminar titled: “Financial Survival Guide:

                                                     Legal Strategies for Graduate Students During A Period of Economic Uncertainty.”


                                                     16.     I was selected as an Illinois Super Lawyer in 2018-2014 and an Illinois Super

                                             Lawyer Rising Star each year from 2008 through 2013 and my cases have been featured in local

                                             newspapers such as the Chicago Tribune, Chicago Sun-Times, The Naperville Sun, Daily Herald

                                             and RedEye.

                                                     17.     In April 2011, Timothy J. Sostrin joined the firm. He is a member in good standing

                                             of the Illinois bar, the U.S. District Court District of Colorado, U.S. District Court Northern District

                                             of Illinois, U.S. District Court Northern and Southern Districts of Indiana, U.S. District Court

                                             Eastern and Western Districts of Michigan, U.S. District Court Eastern District of Missouri, U.S.

                                             District Court Southern District of Texas and U.S. District Court Eastern and Western Districts of

                                             Wisconsin.

                                                     18.     Timothy J. Sostrin has zealously represented consumers in Illinois and in federal

                                             litigation nationwide against creditors, debt collectors, retailers, and other businesses engaging in

                                             unlawful practices. Tim has extensive experience with consumer claims brought under the Fair

                                             Debt Collection Practices Act, The Telephone Consumer Protection Act, the Fair Credit Reporting


                                                                                              - 10 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 62 of 226 PageID #:6




                                             Act, the Electronic Fund Transfer Act, and Illinois law. Some of Tim’s representative cases

                                             include: Osada v. Experian Info. Solutions, Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. Ill. Mar. 28,
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             2012) (granting class certification); Galvan v. NCO Financial Systems, Inc., 2012 U.S. Dist.

                                             LEXIS 128592 (N.D. Ill. 2012)(granting class certification); Saf-T-Gard International, Inc. v.

                                             Vanguard Energy Services, LLC, (2012 U.S. Dist. LEXIS 174222 (N.D. Ill. December 6,

                                             2012)(granting class certification); Jelinek v. The Kroger Co., 2013 U.S. Dist. LEXIS 53389 (N.D.

                                             Ill. 2013)(denying defendant’s motion to dismiss); Hanson v. Experian Information Solutions, Inc.,

                                             2012 U.S. Dist. LEXIS 11450 (N.D. Ill. January 27, 2012)(denying defendant’s motion for

                                             summary judgment); Warnick v. DISH Network, LLC, 2013 U.S. Dist. LEXIS 38549 (D. Colo.

                                             2013)(denying defendant’s motion to dismiss);Torres v. Nat’l Enter. Sys., 2013 U.S. Dist. LEXIS

                                             31238 (N.D. Ill. 2013)(denying defendant’s motion to dismiss); Griffith v. Consumer Portfolio

                                             Serv., 838 F. Supp. 2d 723 (N.D. Ill. 2011)(denying defendant’s motion for summary judgment);

                                             Frydman et al v. Portfolio Recovery Associates, LLC, 2011 U.S. Dist. LEXIS 69502 (N.D. Ill

                                             2011)(denying defendant’s motion to dismiss); Rosen Family Chiropractic S.C. v. Chi-Town

                                             Pizza, 2013 U.S. Dist. LEXIS 6385 (N.D. Ill. 2013)(denying defendant’s motion to dismiss);

                                             Sengenberger v. Credit Control Services, Inc., 2010 U.S. Dist. LEXIS 43874 (N.D. Ill. May 5,

                                             2010) (granting summary judgment on TCPA claim);

                                                    19.     Tim is a member of the National Association of Consumer Advocates and ISBA.

                                             He received his Juris Doctorate, cum laude, from Tulane University Law School in 2006.

                                                    20.     In 2014, Michael Hilicki joined the firm. He has spent nearly all of his

                                             approximately 20-year legal career helping consumers and workers subjected to unfair and

                                             deceptive business practices, and unpaid wage practices. He is experienced in a variety of

                                             consumer and wage-related areas including, but not limited to, the Fair Debt Collection Practices



                                                                                           - 11 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 63 of 226 PageID #:6




                                             Act, Truth-in-Lending Act, Fair Credit Reporting Act, Real Estate Settlement Procedures Act,

                                             Illinois Consumer Fraud & Deceptive Business Practices Act, Telephone Consumer Protection
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Act, Fair Labor Standards Act and the Illinois Wage & Hour Law. He is experienced in all aspects

                                             of consumer and wage litigation, including arbitrations, trials and appeals.

                                                    21.     Examples of the numerous certified class actions in which Michael has represented

                                             consumers or workers include: Legg v. Spirit Airlines, Inc., No. 14-61978-Civ (S.D. Fla.); Eibert

                                             v. Jaburg & Wilk, P.C., 13-cv-301 (D. Minn.); Brinkley v. Zwicker & Associates, P.C., 13 C 1555

                                             (N.D. Ill.); Kraskey v. Shapiro & Zielke, LLP, 11-cv-3307 (D. Minn.); Short v. Anastasi &

                                             Associates, P.A., 11-cv-1612 SRN/JSM (D. Minn.); Kimball v. Frederick J. Hanna & Associates,

                                             P.C., 10-cv-130 MJD/JJG (D. Minn.); Murphy v. Capital One Bank, 08 C 801 (N.D. Ill.); In re

                                             American Family Mut. Ins. Co. Overtime Pay Litig., 06-cv-17430 WYD/CBS (D. Colo.); Nettles

                                             v. Allstate Ins. Co., 02 CH 14426 (Cir. Ct. Cook Cty.); Sanders v. OSI Educ. Servs., Inc., 01 C

                                             2081 (N.D. Ill.); Kort v. Diversified Collection Servs., Inc., 01 C 0689 (N.D. Ill.); Hamid v. Blatt

                                             Hasenmiller, et al., 00 C 4511 (N.D. Ill.); Durkin v. Equifax Check Servs., Inc., 00 C 4832 (N.D.

                                             Ill.); Torres v. Diversified Collection Services, et al., 99-cv-00535 (RL-APR) (N.D. Ind.); Morris

                                             v. Trauner Cohen & Thomas, 98 C 3428 (N.D. Ill.), Mitchell v. Schumann, 97 C 240 (N.D. Ill.);

                                             Pandolfi, et al. v. Viking Office Prods., Inc., 97 CH 8875 (Cir. Ct. Cook Cty.); Trull v. Microsoft

                                             Corp., 97 CH 3140 (Cir. Ct. Cook Cty.); Deatherage v. Steven T. Rosso, P.A., 97 C 0024 (N.D.

                                             Ill.); Young v. Meyer & Njus, P.A., 96 C 4809 (N.D. Ill.); Newman v. Boehm, Pearlstein & Bright,

                                             Ltd., 96 C 3233 (N.D. Ill.); Holman v. Red River Collections, Inc., 96 C 2302 (N.D. Ill.); Farrell

                                             v. Frederick J. Hanna, 96 C 2268 (N.D. Ill.); Blum v. Fisher and Fisher, 96 C 2194 (N.D. Ill.);

                                             Riter v. Moss & Bloomberg, Ltd., 96 C 2001 (N.D. Ill.); Clayton v. Cr Sciences Inc., 96 C 1401

                                             (N.D. Ill.); Thomas v. MAC/TCS Inc., Ltd., 96 C 1519 (N.D. Ill.); Young v. Bowman, et al., 96 C



                                                                                            - 12 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 64 of 226 PageID #:6




                                             1767 (N.D. Ill.); Depcik v. Mid-Continent Agencies, Inc., 96 C 8627 (N.D. Ill.); and Dumetz v.

                                             Alkade, Inc., 96 C 4002 (N.D. Ill.)
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                    22.      Michael has lectured on consumer law issues at Upper Iowa University and the

                                             Chicago Bar Association. He is a member of the Trial Bar of the United States District Court for

                                             the Northern District of Illinois, and he has represented consumers in state and federal courts

                                             around the country on a pro hac vice basis.

                                                    23.      Michael’s published work includes "AND THE SURVEY SAYS…" When Is

                                             Evidence of Actual Consumer Confusion Required to Win a Case Under Section 1692g of the Fair

                                             Debt Collection Practices Act in the Seventh Circuit?, 13 Loy. Consumer L. Rev. 224 (2001).

                                                    24.     In 2015, Amy Wells joined the firm. Amy brings a wealth of consumer litigation

                                             experience. In 2014, Amy Wells was installed as the President of the Miami Valley Trial Lawyers

                                             Association. The Miami Valley Trial Lawyers Association (MVTLA) is an association of attorneys

                                             throughout Ohio’s Miami Valley (Montgomery, Miami, Darke, Preble, Clark, Greene, Warren,

                                             Champaign, and Butler Counties). Their members are dedicated to the advancement of fair trials

                                             and free access of individuals to the courts of this state. Their members represent injured persons,

                                             criminal defendants, consumers and families in the areas of negligence, criminal law, consumer

                                             protection, workers’ compensation, professional malpractice, products liability, family law,

                                             insurance law, employment, and civil rights law.

                                                    25.     The Ohio Association for Justice named Ms. Wells as recipient of the 2012

                                             President’s Award. Ms. Wells was honored by Ohio Association for Justice at the Annual

                                             Convention, where she received her award from President Denise Houston at the Association’s

                                             flagship President’s Dinner on May 3, 2012. The dinner was attended by over 400 attorneys and

                                             their guests at the Hilton at Easton Town Center in Columbus, Ohio.



                                                                                            - 13 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 65 of 226 PageID #:6




                                                    26.     Ms. Wells received the highest possible Attorney rating (Superb) by Avvo, Inc.,

                                             which ranks attorneys according to a variety of criteria, including feedback from clients and peers.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                    27.     In 2011, Ms. Wells was selected to serve on Ohio Attorney General Mike DeWine’s

                                             Advisory Committee. This panel was assembled by the OAG to review Ohio’s primary consumer

                                             protection law, the Consumer Sales Practices Act (R.C. 1345 et seq.). Ms. Wells is the only

                                             consumer protection attorney in private practice selected for this committee. Ms. Wells has

                                             repeatedly been named by Super Lawyers Magazine as a Rising Star. Only 2.5 percent of the

                                             attorneys in the state are selected to the Rising Stars list. Super Lawyers, a Thomson Reuters

                                             business, is a rating service of attorneys from more than 70 practice areas who have attained a

                                             high-degree of peer recognition and professional achievement. The annual selections are made

                                             using a statewide survey of attorneys, independent research evaluation of candidates, and peer

                                             reviews by practice area. The Super Lawyers lists are published nationwide in Super Lawyers

                                             magazines and in leading city and regional magazines across the country.

                                                    Education

                                                    28.     Ms. Wells graduated from the University of Dayton School of Law joint-degree

                                             program, earning a Juris Doctorate and Masters of Business Administration. She was the only

                                             student in her graduating class to receive this dual degree. During law school, Ms. Wells was a

                                             member of the Moot Court Team and Moot Court Board. Ms. Wells was Vice President of the

                                             UDSL Women’s Caucus and also served as a teaching assistant in the legal research and writing

                                             program. Amy was a summer associate at a Dayton law firm in the litigation section. She also

                                             clerked in-house at NCR‘s world headquarters throughout law school, acting as the lead intern

                                             during her final year. Amy earned her undergraduate degree in business administration from Ohio

                                             University in Athens.



                                                                                            - 14 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 66 of 226 PageID #:6




                                                    29.     Some of Ms. Wells published work include:

                                                            a.      2008 article - The Price of Identity Theft for Ohio Consumers was published
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             in Ohio Trial Magazine, Volume 18, Issue 1.

                                                            b.      In April 2009 her article Protecting Consumers from a “New Breed” of Debt

                                             Collector was published in the Dayton Bar Association’s Bar Briefs magazine.

                                                            c.      In 2011, the article titled Proposed Deconstruction of Ohio’s UDAP Law, a

                                             National Trend? was published by the National Association of Consumer Advocate’s publication,

                                             The Consumer Advocate, Volume 17, No. 4.

                                                            d.      Ms. Wells wrote Ohio’s Consumer Protection Law, which was published in

                                             the October 2011 issue of the Advisory.

                                                            e.      In November 2011 “HB 275 – The Undoing of Ohio’s Consumer Protection

                                             Law” was published in the Dayton Bar Briefs, Vol. 61, No.3.

                                                            f.      Ms. Wells is a featured blogger on Neighborhood Housing Services

                                             Consumer Law Center Blog

                                                            g.      Ms. Wells authored a chapter in the Consumer Law Basics book while

                                             serving as faculty of the Practicing Law Institute.

                                                            h.      Ms. Wells is a contributing freelance author for NOLO.com (2015- present)

                                                    30.     Speaking Engagements for Ms. Wells include:

                                                            a.      Ms. Wells is regularly invited to speak to attorneys and consumers on a state

                                             and national basis regarding consumer advocacy issues and laws. Recent presentations include:

                                                            b.      2010 National Consumer Law Center Fair Debt Collection Training

                                             Conference, Jacksonville, FL, “FDCP Fundamentals: The Care and Feeding of Your FDCP Case.”




                                                                                            - 15 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 67 of 226 PageID #:6




                                                           c.      CORT Consumer Law Training 2010, Ann Arbor, MI, “Bringing Claims

                                             Under the FCRA and FACTA.”
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                           d.      2010 Ohio Association for Justice Annual Convention, Columbus, OH,

                                             “Appraisal Litigation: Critical Evidence in an Inflated Appraisal Case & Eminent Domain: Friend

                                             or Foe?”

                                                           e.      2011 Ohio Association for Justice Insurance Law CLE, Columbus &

                                             Dayton, OH, “Protect Thy Consumer, Today’s Consumer Law Issues.”

                                                           f.      2011 Ohio Association for Justice Annual Convention, Columbus, OH,

                                             Moderator for the Consumer Law Continuing Legal Education panel.

                                                           g.      2012 Ohio Association for Justice Annual Convention, Columbus, OH,

                                             “How to Practice Under the New Ohio Consumer Law.”

                                                           h.      2012 American Bankruptcy Law Forum, Dayton, OH, “Consumer Law for

                                             Bankruptcy Attorneys”

                                                           i.      2013 Served as faculty for CLE about Representing the Pro Bono Client,

                                             Consumer Law Basics in San Francisco, CA. My presentation was entitled “Introduction to the

                                             Fair Credit Reporting Act.”

                                                           j.      2015 Ohio State Bar Association Consumer Law CLE, Columbus, OH,

                                             “The Basics of the FCRA Including Recent Changes/Oversight from the CFPB”

                                                    31.     Ms. Wells has been featured in the following media:

                                                           a.      Ms. Wells has been interviewed by various media outlets, including the

                                             following pieces.

                                                           b.      ALEC Leads the Legal War Against Consumers, A Lawyers.com Series,

                                             Posted May 3, 2012.



                                                                                         - 16 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 68 of 226 PageID #:6




                                                              c.     Right-to-cure bill seen powering its way to approval, Business First, Dec.

                                             16, 2011.
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                              d.     2012, Guest on Americas Workforce Radio, topic: consumer credit

                                             reporting.

                                                     32.      Finally, Ms. Wells served on the Board of Trustees of the Ohio Association for

                                             Justice and chaired the Consumer Law Section from 2009-2014. She also served on the

                                             Association’s Legislative Committee. Ms. Wells is an active member of the National Association

                                             of Consumer Advocates and is currently a state chair for the organization. Ms. Wells currently sits

                                             on the board of the Miami Valley Trial Lawyers Association, and will served as the Association’s

                                             President from 2014-2015. Ms. Wells is a member of the American Association for Justice, Illinois

                                             Bar Association, Lake County Bar Association, Ohio State Bar Association, and the Dayton Bar

                                             Association, Carl D. Kessler Inn of Court, and serves on the DBA Certified Grievance Committee.

                                                     33.      In 2015, Michael Karnuth joined the firm. His practice focuses on Securities Fraud

                                             and Shareholder litigation, as well as consumer protection and other complex litigation matters.

                                                     34.      In the Securities Fraud area, Mr. Karnuth has extensive experience in prosecuting

                                             claims under the federal securities laws, and has actively litigated cases at all levels up to trial, and

                                             has obtained significant recoveries for investors. Representative cases and reported decisions

                                             include:

                                                        In re DVI, Inc. Sec. Litig., 2:03-cv-5336 (E.D. Pa.). Mike has been instrumental in

                                             representing equity and debt investors in case raising 10b-5 and 20(a) claims involving a failed

                                             healthcare financing company which misrepresented financial statements for several years. To-

                                             date, the firm has recovered over $21 million for investors from ten different defendants, and has

                                             achieved important legal victories in the case, including prevailing on numerous motions to



                                                                                              - 17 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 69 of 226 PageID #:6




                                             dismiss, In re DVI Inc. Sec. Litig., 2005 WL 1307959 (E.D. Pa. May 31, 2005); obtaining class

                                             certification, 249 F.R.D. 196 (E.D. Pa. 2008), aff’d, 639 F.3d 623 (3d Cir. 2011),petition for
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             rehearing and en banc denied (June 24, 2011), and in prevailing on motions for summary

                                             judgment, 2010 WL 352086 (E.D. Pa. Sept. 3, 2010), and 2010 WL 3522090 (E.D. Pa. Sept. 3,

                                             2010). Mike presented oral argument to the Third Circuit Court of Appeals and prevailed on an

                                             auditor defendant’s challenges to market efficiency, loss causation and the adequacy of an

                                             institutional investor to be class representative based on its trading strategies and access to

                                             company management.

                                                     In re Safety-Kleen Corp. Rollins Shareholder Litigation, No. 3:00-1343-17

                                             (D.S.C.). Mike was also instrumental in the firm’s extensive representation of Rollins

                                             Environmental Services shareholders in a Section 14(a) proxy case, involving the reverse

                                             acquisition of Rollins by Laidlaw Environmental Services, Inc., predecessor of Safety Kleen

                                             Corp. The firm obtained a $3.15 million recovery for the class on the eve of trial, after overcoming

                                             numerous legal challenges. The class recovery represented a large percentage of the class’s

                                             estimated damages in the case.

                                                     In re BankAmerica Corp. Sec. Litig., 228 F.Supp.2d 1061 (E.D. Mo. 2002). Mike assisted

                                             in the firm’s role as Executive Committee Member of the BankAmerica shareholder class, which

                                             challenged the 1998 merger of BankAmerica and Nationsbank. Mike’s involvement included

                                             reviewing discovery, taking depositions and drafting pleadings. The claims of the BankAmerica

                                             class settled for over $160 million.

                                                    35.      Mike also has extensive experience in consumer protection and other complex

                                             litigation. Representative cases and reported decisions include:


                                                    Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677 (2006), where Mike filed an


                                                                                            - 18 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 70 of 226 PageID #:6




                                             amicus brief in support of both respondents and the firm’s pending certiorari petition on behalf of

                                             injured FEHBA-plan insureds, which prevailed in a 5 to 4 ruling that then led to the favorable
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             Supreme Court decision in the firm’s case of Cruz v. Blue Cross and Blue Shield of Illinois, 548

                                             U.S. 901 (2006). On remand to the Seventh Circuit, Mike successfully argued that federal

                                             preemption and creation of federal common law should not trump state law, which ultimately

                                             resulted in the case settling for $1.5 million in the pending state court case and the class obtaining

                                             full recovery of their losses. See Blue Cross Blue Shield v. Cruz, 495 F.3d 510 (7th Cir.

                                             2007). Other notable and reported decisions in this case that Mike was integral in achieving

                                             include Blue Cross Blue Shield of Illinois v. Cruz, 2003 WL 22715815 (N.D. Ill. Nov. 17,

                                             2003) (dismissing Blue Cross’s federal action attacking plaintiff’s state court rights); Doyle v.

                                             Blue Cross Blue Shield of Illinois, 149 F.Supp.2d 427 (N.D. Ill. 2001) (remanding insured’s

                                             complaint to state court); and obtaining class certification and summary judgment for the named

                                             plaintiff in the state court class action, despite numerous challenges including a brief and oral

                                             argument submitted by the U.S. Department of Justice advocating for federal law trumping

                                             plaintiff’s state law claims. An illustration of Mike's commitment and tenacity to class members’

                                             interests is shown in his further representation of a Blue Cross FEHBA-plan class member, a

                                             member of the military, who was denied a right to participate in the settlement because her claim

                                             form was submitted late. After a rigorous briefing and oral argument process, Mike prevailed in

                                             having her claim allowed, which resulted in an individual payment to her of over

                                             $30,000. See, March 23, 2011 Order allowing Taylor Claim.


                                                Doyle v. Blue Cross Blue Shield of Illinois, 00 CH 14182 (Cir. Ct. Cook County, Ill., Chancery

                                             Division) (firm was co-counsel on behalf of ERISA-plan insureds and achieved a $6.95 million

                                             settlement and injunctive relief in 2004 for the class, representing near full recovery of estimated


                                                                                             - 19 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 71 of 226 PageID #:6




                                             losses; case involved Blue Cross’s alleged practice of liening against third-party recoveries

                                             obtained by their insureds in excess of what they were entitled to recover).
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                Primax Recoveries Inc. v. Sevilla, 324 F.3d 544 (7th Cir. 2003). Mike successfully argued to

                                             the Seventh Circuit that federal law did not preempt health insured’s state law claims seeking

                                             application of Illinois’ common fund doctrine to insurer’s reimbursement lien asserted against

                                             insured’s third-party recoveries, and that insurer’s strategic waiver in state court barred its claims

                                             in federal court. See also Primax Recoveries, Inc. v. Sevilla, 2002 WL 58816 (N.D. Ill. Jan. 15,

                                             2002) (granting motion to dismiss); Health Cost Controls v. Sevilla, 365 Ill.App.3d 795 (1st Dist.

                                             2006) (reversing denial of class certification). In 2011, after 15 years of litigation, Mike was

                                             integral in the firm obtaining full recovery for the class, plus pre- and post-judgment interest, and

                                             attorneys’ fees from the insurer.


                                                LVNV Funding, Inc. v. Trice, 2011 Ill. App. (1st) 092,773 (Mike was integral in obtaining a

                                             modified decision which denied a debt collector’s petition for rehearing of an order voiding a

                                             default judgment obtained by an unlicensed debt collector; and in having LVNV's petition for

                                             leave to appeal to the Illinois Supreme Court denied (Nov. 30, 2011)).


                                                Citibank v. Busuioc, No. 09 CH 49196 (Cir. Ct. Cook County, Ill.) (Mike successfully and

                                             extensively briefed and argued a case brought on behalf of homeowners/borrowers who had a

                                             mortgage foreclosure pursued against them by an entity who purportedly acquired ownership of

                                             the loan through a fraudulent assignment prepared by Lender Processing Services and/or its

                                             subsidiary DocX and who lacked standing to pursue the foreclosure; Mike prevailed on Citibank's

                                             motion to dismiss the case pursuant to Illinois' Citizens Participation Act and in getting the petition

                                             for leave to appeal voluntarily dismissed).


                                                                                             - 20 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 72 of 226 PageID #:6




                                                Stinette v. Fisher & Shapiro, et al., No. 09 CH 19758 (Cir. Ct. Cook County, Ill.) (Mike

                                             successfully briefed and argued objections to a competing class's proposed settlement on behalf of
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             debtors against a debt collector brought in federal court solely seeking relatively nominal relief

                                             under the FDCPA, but which released all viable non-FDCPA claims.


                                                Activities/Honors/Publications/Memberships

                                                    September 2014 – article published in ISBA's Business & Securities Law Forum
                                                    Newsletter titled "Dodd-Frank provides incentives and enhanced protections to blow its
                                                    new, shiny "whistle," but Sarbanes-Oxley's old whistleblower protections may have more
                                                    luster in certain situations."
                                                    November 2013 – article published in ISBA's Business & Securities Law Forum
                                                    Newsletter titled "Amgen eases securities fraud plaintiffs' burden at class certification, but
                                                    the dissent invites challenges to the long-standing 'fraud-on-the-market' theory."
                                                    2012 – Speaker at the 7th Annual Illinois Public Employee Retirement Systems Summit
                                                    on the topic of Securities Litigation (Identifying and Pursuing Recoverable Losses).
                                                    2010 – Speaker and Panelist at Chicago Bar Association Seminar “Defending Federal
                                                    Securities Class Actions” (May 12, 2010)
                                                    2009 and 2008 – selected as an Illinois Rising Star by Super Lawyer's Magazine
                                                    2008 – Speaker and Panelist at Best Practices Forum regarding litigation against
                                                    accounting firms (September 3, 2008)
                                                    2006 to Present – Pro bono attorney for the Center for Disability and Elder Law; volunteer
                                                    attorney to low income, disabled and elderly individuals on various legal issues
                                                    2010 to Present – Pro bono attorney for Chicago Volunteer Legal Services; providing
                                                    assistance to homeowners facing foreclosure
                                                    Member of CBA, ISBA, ABA, AICPA and ICPAS; member of ISBA's Business &
                                                    Securities Law Section (June 2012 to present).

                                                    Education

                                                    Mike earned his J.D. from Chicago-Kent College of Law, December 1998 (w/ Honors) and

                                             received Merit Scholarships, Deans List recipient and received CALI Award in Advanced

                                             Research – Securities. Mike interned for United States District Court Judge Blanche Manning of

                                             the Northern District of Illinois, Spring 1998. In addition to obtaining his law degree, Mike is a

                                             Certified Public Accountant since 1991 (passed entire exam on first attempt).




                                                                                            - 21 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 73 of 226 PageID #:6




                                                   36.    In March 2018, Theodore H. Kuyper joined the firm. Ted is currently

                                             a member in good standing of the Illinois State Bar, the United States District Court
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             for the Northern District of Illinois, and the Seventh Circuit Court of Appeals, and

                                             has been admitted to practice pro hac vice in several additional United States

                                             District Courts.


                                                   37.    Ted has diverse experience prosecuting and defending class action

                                             and other large-scale litigation in trial and appellate courts under a variety of

                                             substantive laws, including without limitation the Telephone Consumer

                                             Protection Act, the Racketeer Influenced & Corrupt Organizations Act (RICO), the

                                             Fair Credit Reporting Act, the Illinois Consumer Fraud & Deceptive Business

                                             Practices Act, and the Real Estate Settlement Procedures Act, as well as Illinois and

                                             other state statutory and common law.


                                                   38.    Since joining the firm, Ted has represented consumers as counsel of

                                             record or otherwise in the following putative class actions: Cranor v. Skyline

                                             Metrics, LLC, No. 4:18-cv-00621-DGK (W.D. Mo.); Cranor v. The Zack Group, Inc.,

                                             No. 4:18-cv-00628-FJG (W.D. Mo.); Cranor v. Classified Advertising Ventures, LLC, et

                                             al., No. 4:18-cv-00651-HFS (W.D. Mo.); Morgan v. Orlando Health, Inc., et al., No.

                                             6:17-cv-01972-CEM-GJK (M.D. Fla.); Morgan v. Adventist Health System/Sunbelt,

                                             Inc., No. 6:18-cv-01342-PGB-DCI (M.D. Fla.); Burke v. Credit One Bank, N.A., et al.,



                                                                                     - 22 -
                                                Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 74 of 226 PageID #:6




                                             No. 8:18-cv-00728-EAK-TGW (M.D. Fla.); Motiwala v. Mark D. Guidubaldi &

                                             Associates, LLC, No. 1:17-cv-02445 (N.D. Ill.); Buja v. Novation Capital, LLC, No. 9:15-
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                             cv-81002-KAM (S.D. Fla.); and Detter v. Keybank, N.A., No. 1616-CV10036 (Circuit

                                             Ct. of Jackson County, Missouri).


                                                   39.    Immediately prior to joining Keogh Law, Ted worked at a boutique

                                             Chicago law firm where he represented clients in a range of complex commercial

                                             and other litigation, including contract, tort, professional liability, premises and

                                             products liability, bad faith and class action. Previously, he was an associate at a

                                             nationally-renowned class action law firm, where he focused on complex

                                             commercial, consumer, class action and other large-scale, high-stakes litigation.


                                                   40.    Ted earned his Juris Doctorate from Washington University School of

                                             Law in St. Louis in 2007. During law school, he worked as a Summer Extern for

                                             Magistrate Judge Morton Denlow (Ret.) of the United States District Court for the

                                             Northern District of Illinois, served as primary editor and executive board member

                                             of the Global Studies Law Review, and authored a student note that was published

                                             in 2007. Ted also earned a number of scholarships and other academic accolades,

                                             including the Honors Scholar Award (top 10% for academic year) and repeated

                                             appearances on the Dean’s List.




                                                                                      - 23 -
                                             Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 75 of 226 PageID #:6
FILED DATE: 12/12/2018 3:54 PM 2018CH15419




                                                Executed at Chicago, Illinois, on December 12, 2018.




                                                                                4-·---




                                                                                     - 24 -
                      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 76 of 226 PageID #:6
     Hearing Oate: 2/26/2019 10:00 AM - 10:00 AM                                                                FILEO
     Courtroom Number:                                                                                          2/21/2019 2:21 PM
     Location:
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COQK CQl,JNTY, IL
                                                                                                                2018CH15419
                                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                      COUNTY DEPARTMENT, CHANCERY DIVISION

                 GERALDINE DONAHUE, individually, and
                 un behalf of others similarly situated,

                                        Plaintiff,

                          V.                                           No. 2018CH15419

                 MGM RESORTS INTERNATIONAL,

                                        Defendant.

                         DEFENDANT MGM RESORTS INTERNATIONAL'S MOTION TO DISMISS
                      PLAINTIFF'S COMPLAINT PURSUANT TO 735 ILCS 5/2-301 AND 735 ILCS 5/2-619

                          NOW COMES the Defendant, MGM Resorts International, by and through its attorneys,

                 CUNNINGHAM, MEYER & VEDRINE, P ,C. and GIBSON, DUNN & CRUTCHER LLP, for its
:;
(L

                 Motion to Dismiss pursuant to 735 ILCS 5/2-301 and 735 ILCS 5/2-619, and in support thereof,

                 states as follows:

                 I.       INTRODUCTION

                          The Plaintiff in this case, Geraldine Donahue, alleges that, in February 2018, upon

                completing a credit-card transaction at the Grand Victoria Casino in Elgin, Illinois, she received

                an electronically-printed receipt bearing more than the last five digits of her card account number,

                in alleged violation of 15 U.S.C. § 1681c(g) (the Fair and Accurate Credit Transactions Act

                ("FACT A")). (See Complaint, attached hereto as Exhibit 1 ~~ 46-49). But rather than sue the

                entity "that accept[ed her] credit card[] or debit card[]," 15 U.S.C. § 168Jc(g)(l)-i.e., the Grand

                Victoria Casino (an Illinois business )-as the statute requires, Plaintiff instead sued MGM Res01is

                International ("MGM"), a Delaware corporation headquartered in Nevada that (1) does not conduct

                business in Illinois, and (2) was not involved in any way in Plaintiff's alleged transaction.
   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 77 of 226 PageID #:6




        Indeed, at the time of the alleged transaction, MGM was merely the parent company of

another out-of-state co1poration (Mandalay Resort Group), which owned a third out-of-state

corp<)ration (MGM Dlgin Sub, Inc,), which was a 50% partner in a joint venture that made up the

Grand Victoria Casino. (See Affidavit of William T, Martin ("Martin Affidavit"), attached hereto

as Exhibit 2 17 & Ex. A at 3 n,9, 72 & Ex. 21 ("Subsidiaries of MGM Resorts International");

Bxs. C-D). Another unrelated entity-an affiliate of Hyatt Gaming-held the other 50% stake in

the Grand Victoria Casino, was the managing partner of the joint venture (which was organized as

a general partnership), and operated the casino. (See id, 18 & Ex. A at 3 n.9, 72). In other words,

at the time of the alleged transaction, MGM was an entirely separate company-and many layers

removed-from the Grand Victoria Casino, and did not operate the casino, MGM had absolutely

nothing to do with the conduct challenged in the Complaint.

       Because MGM is not a proper defendant in this action, MGM's coimsel made several

requests to Plaintiffs counsel that Plaintiff voluntarily dismiss MGM from the case and/or

substitute a proper defendant. Plaintiff refused to do so, however, necessitating this motion.

       This action should be dismissed for three reasons, First, the Cou1i does not have personal

jurisdiction over MGM--a Delaware corporation with its principal place of business in Nevada-

that has neither "continuous and systematic" contacts with, nor "purposefully directed its activities

to," the State of Illinois, Sabados v. Planned Parenthood of Greater Indiana, 378 Ill. App. 3d 243,

248 (2007). Second, even if MGM were subject to personal jurisdiction in Illinois, under a plain

reading ofFACTA, MGM simply is not a proper defendant in this action because it is not the entity

that accepted Ms. Donahue's credit card, See 15 U.S.C. § 1681c(g)(l) (FACTA applies to the

"person that accepts credit cards or debit cards for the h·ansaction of business"). Third, to the

extent Plaintiff seeks to hold MGM liable as the ultimate parent company of a subsidia1y that was




                                                 2
            Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 78 of 226 PageID #:6




      a pa1tial owner of the Grand Victoria Casino, well-established principles of American and Illinois

O>    corpornte law prevent her from doing so. See, e.g., Dole Food Co. v. Patrickson, 538 U.S. 468,
~
'i:   474 (2003) ("A basic tenet of American corporate law is that the corporation and its shareholders
~
0
N
      are distinct entities."); Gass v. Anna Hosp. Corp., 392 Ill, App, 3d 179, 184-85 (2009) ("A parent
"
Cl.

      corporation is not liable for the acts of its subsidiaries.").

                Nothing prevents Plaintiff from pursuing her FACTA claims against a proper party (and

      one that is sul;,ject to the jurisdiction of this Coud), but that pa1ty is not MGM. 1 The Court should

      therefore dismiss the action against MGM with prejudice,

      II.       PERTINENT FACTS

                A.     The Grand Victoria Casino Allegedly Gives Plaintiff An Inadequately
                       Truncated Receipt, In Alleged Violation OfFACTA

               Plaintiff alleges that in Februa1y 2018, she "used her personal credit card to perform a

      transaction at the Grand Victoria Casino in Elgin, Illinois." (Exhibit 1 ,r 46). She alleges that she

      was given an "electronically-printed receipt bearing the first four (4) and last fom (4) digits of her

      cjebit card account number." (Id.     ,r 48).   She alleges that this conduct violates FACTA, which

      provides in pertinent part that "no person that accepts credit cards or debit cards for the transaction

      of business shall print more than the last 5 digits of the card number or the expiration date upon

      any receipt provided to the cardholder at the point of the sale or transaction."             15 U.S.C.

      § 1681c(g)(l).

               Plaintiff does not claim that her identity was stolen or that she suffered any other concrete

      injury as a result of the transaction; rather, she alleges she was hanned by the printing of the receipt

      because it "disclosed her private card account information to the casino employee who handed her


             A plaintiff may sue to remedy an alleged FACTA violation up to two years after
      discovering the violation. 15 U.S.C. § 168 Ip. Accordingly, based on her own allegations, Plaintiff
      has until February 2020 to bring an action against a proper defendant.


                                                          3
   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 79 of 226 PageID #:6




 the receipt," imposed on her a service fee for the transaction, and breached both implied bailment

and her confidence in the casino to properly handle her account information. (Exhibit 1 11 50-

52). Despite these alleged harms, Plaintiff seeks no actual damages----"only statutory damages and

injunctive relief." (Id. 170).

        Rather than bring her action against the Grand Victoria Casino-the Illinois entity that

allegedly "accept[ ed her] credit card[] or debit card[] for the transaction of business" and gave her

a receipt-she sued MGM, a Delaware corporation with its principal place of business in Nevada

that is not licensed to do business in Illinois. (See Martin Affidavit 112-4 & Ex. A at 1-2; Ex. B).

MGM is not the Grand Victoria Casino, nor, at the time of the alleged transaction, was the Grand

Victoria Casino "owned by [MGM]," as the Complaint baldly and incorrectly asserts. (Exhibit 1

146).

        Based on this sole alleged transaction at the Grand Victoria Casino, Plaintiff seeks to certify

a nationwide class of "[a]ll persons in tl1e United States who ... (i) engaged in one or more

transactions using a debit card or credit card at one or more establishmcnt(s) then-owned by

Defendant ... , and (ii) for which Defendant's system was programmed to generate a printed

customer receipt displaying more than the last 5 digits of the credit or debit card number used in

com1ection with such transaction(s)." (Id. 165).

        Plaintiff has pied no facts-and there are none-that any casinos owned and operated by

MGM (none of which are in Illinois) violated FACT A. Rather, her only alleged facts relate to her

transaction at the Grand Victoria Casino in 2018.

        B.     While MGM Had An Indirect Ownership Interest In The Grand Victoria
               Casino At The Time, MGM Was Not The Owner Of The Grand Victoria
               Casino And Never Operated The Casino

        At the time of Plaintiffs alleged transaction, MGM had an indirect ownership interest in

the Grand Victoria Casino. (See Mortin Affidavit      1 7).   Specifically, MGM Elgin Sub, Inc., a


                                                  4
   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 80 of 226 PageID #:6




 Nevada corporation, was a 50% partner in a joint venture that made up the Grand Victoria Casino

 (which was organized as an Illinois pa1tnership). (Id. 17 & Ex. A at 72 & Ex. 21; Ex. C). MGM

Elgin Sub, Inc., in turn, was owned by Mandalay Resort Group, a Nevada corporation owned by

MGM, (Id.        17 & Ex. A at Ex. 21   ("Subsidiaries of MGM Resorts International"); Ex. D).

         At the time of the alleged wrongdoing, the other 50% interest in the Grand Victoria Casino

was owned by an affiliate of Hyatt Gaming. (Id.          1 8 & Ex.   A at 3, 72). That entity was the

managing partner in the joint venture and operated the resmt. (Id.       1 8 & Ex. A at 3 n.9). MGM
Elgin Sub, Inc. (not to mention MGM) did not operate the casino-a point made abundantly clear

in the MGM Form 10-K cited in footnote 1 of Plaintiffs Complaint. (See Exhibit 1 at 3 n.1;

Ma1tin Affidavit, Ex. A at 3 n.9 (stating that "[t]he other 50% of Grand Victoria is owned by an

affiliate of Hyatt Gaming, which also operates the resort") (emphasis added); id., Ex. A at 72

(explaining that "an affiliate of Hyatt Gaming owns. the other 50% of Grand Victoria and also

operates the resort") (emphasis added)). Nor were the individuals who worked at the Grand

Victoria Casino (who presumably would have accepted Plaintiffs credit card) employed by MGM.

(See Martin Affidavit 1 5).

        In August 2018, both parties to the joint venture (the Hyatt Gaming affiliate and MGM

Elgin Sub, Inc.) sold their interests in the Grand Victoria Casino to Eldorado Resorts. (Id.     1 10 &
Ex.Eat 8, 13). Since the sale, neither MGM nor any ofits affiliates has had any ownership interest

in the Grand Victoria Casino. (Id. 111). Plaintiff filed her suit against MGM in December 2018.

        C.         MGM Is An Out-Of-State Corporation That Does Not Do Business In Illinois

        MGM is a Delaware corporation with its headqua1ters and principal place of business in

Nevada, (Id. 12; Ex. A at 1-2; Ex. B). MGM has never been incorporated or headqumtered in

Illinois. (Id.   1 3).   MGM is not licensed to do business in Illinois and does not have a registered




                                                     5
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 81 of 226 PageID #:6




 agent for service of process in Illinois, (Id, ,i 4). MGM does not own, lease, or rent any office

space, real prope1ty, residet1ce, or place of business in Illinois. (Id. ,i 5). Nor does MGM have any

t:mpluyees, bank accounts, or personal property in Illinois. (Id,),

III.    LEGAL STANDARDS

        MGM brings this Motion pursuant to 735 ILCS 5/2-619(a)(9) based on "affinnative

matter," outside the pleadings, that "avoid[s] the legal effect of or defeat[s]" Plaintiffs claim.

"'(A]ffinnative matter' encompasses any defense other than a negation of the essential allegations"

of Plaintiffs claims, Kedzie & 103rd Currency Exch., Inc. v. Hodge, 156 Ill. 2d 112, 115 (1993),

including a lack of personal jurisdiction, Old Orchard Urban Ltd. P 'ship v, Harry Rosen, Inc., 389

Ill. App, 3d 58, 59 (2009) (affinning 2-619 dismissal of nonresident parent corporation of Illinois

subsidiaries for lack of personal jurisdiction). See also 735 ILCS 5/2-301 ("a pa1ty may object to

the court's jurisdiction over the patty's person ... by filing a motion to dismiss the entire

proceeding"). "The purpose of a section 2-619 motion is to dispose of issues of law and easily

proved issues of fact early in the litigation." Czarobski v. Lala, 227 Ill. 2d 364, 369 (2008).

       MGM satisfies its "initial burden" on a section 2-619 motion by "presenting adequate

affidavits supp01ting the asse1ted defense." Kedzie & 103rd Currency Exch., Inc., 156 Ill. 2d at

116. "The burden then shifts" to Plaintiff, who "must establish that the defense is unfounded or

requires the resolution of' a disputed material fact.     Id.   Importantly, a "counteraffidavit is

necessary ... to refute evidentiary facts properly asserted by affidavit supporting the motion [or]

else the facts are deemed admitted." Id. at 116-17 (finding fact admitted for purposes of motion

where no counteraffidavit was supplied), The Comt need not credit a plaintiff's "conclusions of

law [or] conclusory allegations not suppo1ted by specific facts." Rajterowski v. City of Sycamore,

405 Ill. App. 3d 1086, 1092 (2010). If, after reviewing the pleadings and suppmting affidavits,




                                                 6
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 82 of 226 PageID #:6




 the Court finds that Plaintiff has failed to ca1ry her burden, the cause of action may be dismissed.

Kedzie & 103rd Currency Exch., Jn.c,, 156 Ill. 2d at 116.

IV,     LEGAL ANALYSIS & ARGUMENT

        A.      This Action Should Be Dismissed Pursuant To 735 ILCS 5/2-301 and 735
                ICLS 5/2-619 Because MGM Is Not Subject To Personal Jurisdiction In
                Illinois

        Illinois' long-ann statute pe1mits jurisdiction over nonresident defendants only if the due.

process protections afforded by both the U.S. and Illinois Constitutions are satisfied. Hoekstra v.

Bose, 302 Ill. App. 3d 704, 707 (1998); 735 ILCS 5/2·209. Federal due process requires a

nonresident defendant to have "minimum contacts" with the forum state such that bringing the

action there "does not offend traditional notions of fair play and substantial justice." Int'/ Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945). Similarly, Illinois permits jurisdiction only where

it is "fair, just, and reasonable to require a nonresident defendant to defend an action in Illinois,

considering the quality and nature of the defendant's acts which occur in Illinois or which affect

interests in Illinois." Knaus v. Guidry, 389 Ill. App. 3d 804, 8 I 5 (2009).

        Under both federal and Illinois law, there are two types of jurisdiction: general and specific.

The United States Supreme Court has made clear that "only a limited set of affiliations with a

fomm will render a defendant" subject to general jurisdiction. Daimler AG v. Bauman, 57! U.S.

117, 137 (2014). General jurisdiction arises only where a defendant has contacts "so continuous

and systematic as to render it essentially at home in the fomm state." Id. at 139 (cleaned up); see

also Sabados, 378 Ill. App. 3d at 246. In Illinois, this "rather high" standard is met only when a

nomesident defendant can·ies out business in the state "with permanence and continuity."

Sabados, 378 Ill. App. 3d at 250•51. "Specific jurisdiction arises where the defendant purposefully

directed its activities" at the fornm, and the injuries at issue in the litigation "arose out of or were




                                                   7
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 83 of 226 PageID #:6




caused by those activities." Id. at 250 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471

(1985)).

        Plaintiff bears the burden of establishing MGM is subject to personal jurisdiction in

Illinois. Id. at 246; Knaus, 389 Ill. App. 3d at 813, Although the Court must resolve all conflicts

in Plaintiffs favor, if the "well-alleged facts contained in" MGM's affidavits are "not contradicted

by a counteraffidavit, they must be taken as uue notwithstanding any contrary avennents in

[plaintiffs] pleadings." Khan v. Van Remmen, Inc., 325 Ill. App. 3d 49, 56 (2001). Accordingly,

even if Plaintiff makes a prima facie case, it may be defeated if MGM "presents uncontradicted

evidence" that jurisdiction is lacking, Sabados, 378 Ill. App. 3d at 246.

        Here, Plaintiff has not met-and cannot meet-her burden to show that MGM is subject

to the personal jurisdiction of this Court, The Complaint summarily alleges that the Court has

jurisdiction "because Defendant conducts business in Illinois, committed tortious acts in Illinois,

and the conduct giving rise to Plaintiffs claim on behalf of the class occurred, in part, in Illinois."

(Exhibit 1 ~ 2). But Plaintiffs failure to plead/acts (not just conclusions) establishing sufficient

contacts between MGM and Illinois, as well as the affidavit of William T. Martin (Vice President

and Legal Counsel for MGM), conclusively demonstrate that personal jurisdiction is lacking. See

Rajterowski, 405 Ill. App. 3d at 1092 (conclusory allegations insufficient); Kedzte & I03rd

Currency Exch., Inc., 156 Ill. 2d at 116 (action should be dismissed where pleadings and affidavits

show plaintiff has not can·ied burden).

               1.      MGM Is Not Subject To General Jurisdiction In Illinois

       MGM is not subject to general jurisdiction in Illinois, as Plaintiff has pied no facts that

establish MGM is "at home" in Illinois. See Daimler AG, 571 U.S. at 139; Sabados, 378 Ill. App.

3d at 246. Nor could she-MGM is a Delaware corporation with its principal place of business in




                                                  8
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 84 of 226 PageID #:6




    Nevada. (See Mattin Affidavit~ 2; Ex. A at 1-2; Ex. B; see also Exhibit 1               ~   5 (alleging that

    MGM is "based in Paradise, Nevada")).

           Additionally, MGM has never been incorporated or headquartered in Illinois. (Martin

    Affidavit~ 3). It is not licensed to do business in Illinois. (Id.   ~   4). It does not have a registered

    agent for service of process in Illinois. 2 (Id.). It does not own, lease, or rent any property in

Illinois, and has no employees in Illinois. (Id.~ 5). It has no bank accounts in Illinois. (Id.).

           Accordingly, MGM does not have Illinois contacts "so continuous and systematic as to

render it essentially at home in the fomm state." Daimler AG, 571 U.S. at 139 (cleaned up);

Sabados, 378 Ill. App. 3d at 246. The "rather high" standard for Illinois general jurisdiction plainly.

is not met here. Sabados, 378 Ill. App. 3d at 250-51 (nomesident defendant corporation not subject

to general jurisdiction where it "did not maintain an office or conduct sales in Illinois," despite

serving "approximately 1,500 Illinois residents a year").

                   2.      MGM Is Not Subject To Specific Jurisdiction Because The Alleged
                           Injuries Did Not Arise Out Activities Directed At Illinois By MGM

           Nor has Plaintiff pied facts that establish MGM purposefully availed itself of the benefits

of Illinois with respect to the injuries at issue in this litigation. Id. at 248. The Complaint contains

only conclusory allegations that jurisdiction is proper because "Defendant conducts business in

Illinois, [and] committed t01tious acts within Illinois, and the conduct giving rise to Plaintiffs

claim ... occurred, in part, in Illinois." (Exhibit 1 ii 2); see Rajterowski, 404 Ill. App. 3d at 1092

(conclusory allegations insufficient).

           But MGM does not conduct business in Illinois, has no offices or employees in Illinois,

and does not own or manage any property in Illinois. (Mattin Affidavit ilil 4-5). Likewise, MGM

did not commit any tortious acts in Illinois (or elsewhere). In fact, MGM's only connection to


2
          Plaintiff served her Complaint on. MGM's agent in Nevada.


                                                     9
           Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 85 of 226 PageID #:6




        Illinois with respect to this litigation is that it is the ultimate parent of two subsidiaries, one of

        which was a (non-managing) pa1tner in a joint venture that made up the Grand Victoria Casino at
"';;:
"'
'i:     the time of Plaintiffs alleged transaction. (Id. '1]'1] 7--8). That is insufficient to exercise personal
al
~
0
N
        jurisdiction over MGM with respect to a transaction with which MGM had no involvement

        whatsoever.

                Plaintiffs bald allegation, based only upon information and belief, "that Defendant

        implements, oversees, and maintains control over ... the consumer-oriented transactions at issue

        in this case" is factually incoti-ect and does not alter the outcome. (See Exhibit 1 '1] 56). As

        discussed above, neither MGM nor any of its subsidiaries operated the casino, a point the Fann

        10-K cited by Plaintiff in her Complaint makes clear. (See Exhibit 1 at 3 n. l; Martin Affidavit '1]'1]

        8-9 & Ex. A at 3 n.9, 72 ("an affiliate of Hyatt Gaming owns the other 50% of Grand Victoria and

        also operates the resort"); Khan, 325 Ill. App. 3d at 56 (affidavits "not contradicted by a

        counteraffidavit ... must be taken as true notwithstanding any contrary averments in [plaintiff's]

        pleadings")). MGM was not involved in any way in the credit and debit card payment processing

        policies, practices, and procedures for consumer-oriented transactions at the Grand Victoria

        Casino. (See Martin Affidavit '1] 9).

               Jurisdiction over MGM based on the contacts of the Grand Victoria Casino with Illinois

        would likewise be improper. The Casino was an Illinois partnership, and Illinois law provides that

        "[ a] partnership is an entity distinct from its partners" (of which MGM was not one, in any event).

        805 ILCS 206/201. Even if the Grand Victoria Casino had been a subsidiary of MGM (rather than

        a joint venture in which an indirect MGM subsidiary had an ownership interest), "Illinois courts

        cannot assert personal jurisdiction over the nomesident parent corporation simply because they

        have personal jurisdiction over the local subsidiary." Palen v. Daewoo Motor Co., 358 Ill. App.




                                                          10
         Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 86 of 226 PageID #:6




      3d 649, 660 (2005); see also Petrich v, MCY Music World, Inc., 371 Ill. App. 3d 332, 344 (2007)

      ("The mere fact that a corporation" in which a nonresident is a shareholder "is subject to Illinois
"'
~
:,:
u     juris<lidion does not subject that nonresident to jurisdiction.").
"'0
N
              Rather, to show specific jurisdiction exists, a plaintiff must show the defendant itself

      purposefully directed its activities at Illinois, and that plaintiffs alleged injuries arose from that

      purposeful conduct. Young v. Ford Motor Co., 418 Ill. Dec. 489,496,500 (2017) (emphasizing

      "it is the defendant's conduct that must fonn the necessary connection with the fontm State that is

      the basis for its jurisdiction over [it]"), Here, Plaintiff has not made and cannot make that showing.

             Moreover, "[i]n determining whether a defendant's contacts were purposefully directed

      towards Illinois, the relevant time period to be reviewed by the court begins when the claim arose

      and extends to the date the lawsuit was filed and service attempted, with 'the critical point of

      inquiry [being] the time the defendant was made a party to the suit and was served."' Palen, 358

      Ill. App. 3d at 659 (quoting Riemer v. KSL Recreation Corp., 348 Ill. App. 3d 26, 35-36 (2004)).

      As noted above, in August 2018, the Hyatt Gaming affiliate and MGM Elgin Snb, Inc. sold their

      interests in the Grand Victolia Casino to Eldorado Resmts (Mrutin Affidavit       ~   10 & Ex. E at 8,

      13), meaning that when MGM was sued and served in in this matter in December 2018-"the

      critical point of inqniry"-neither MGM, MGM Elgin Sub, Inc., nor any other MGM affiliate had

      any interest in the Grand Victoria Casino (id.   ~   11). Palen, 358 Ill. App. 3d at 659. This only

      underscores the unreasonableness and unfairness of subjecting MGM to personal jurisdiction here,

      See id (affirming dismissal based on lack of personal jurisdiction).

             B.      This Action Should Be Dismissed Pursuant To 735 ILCS 5/2-619 Because
                     MGM Did Not Accept Plaintiff's Credit Card Or Provide Her With A Receipt
                     And Thus Is Not A Proper Defendant In This Action

             Even if personal jurisdiction over MGM were appropriate here (and it is not), the Court

      should still dismiss the case because MGM is simply not a proper defendant.


                                                       11
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 87 of 226 PageID #:6




        FACTA proscribes an entity "that accepts credit cards or debit cards for the transaction of

business" from "print[ing] more than the last 5 digits of the card number or the expiration date

upon any receipt." 15 U.S.C. § 168 lc(g)(I). Plaintiff alleges she "used her personal credit card

to pe1form a transaction at the Grand Victoria Casino in Elgin, Illinois," and "was subsequently

presented [with] an electronically-printed receipt bearing" more than the pennissible number of

digits, in alleged violation of FACTA. (Exhibit 1 ,i,i 46-48). But neither MGM nor an MGM

employee accepted Plaintiffs credit card and gave her a receipt. Rather, the Grattd Victoria

C"sino accepted her card "for the transaction of business," and allegedly "print[ed] more than the

last 5 digits of the card number ... upon [her] receipt." 15 U.S.C. § 168lc(g)(l). Yet Plaintiff

inexplicably sued MGM for allegedly violating FACTA,

        Under the plain language of the statute, MGM did not engage in the proscribed conduct,

and is therefore not liable with respect to the alleged transaction. See, e.g., Maddux v. Blagojevich,

233 Ill. 2d 508, 527 (2009) ("a court has no authority to depa1t from the law's plain meaning");

Murray v. Chicago Youth Ctr., 224 Ill. 2d 213,235 (2007) ("Statutory language must be given its

plain and ordinary meaning, and courts are not free to construe a statute in a manner that alters the

plain meaning of the language adopted by the legislature."),

       Because Plaintiff "simply sued the wrong" pa1iy, her action against MGM should be

dismissed. 3 See Sharpness v. Grondfelt, 307 lll. App. 3d 676, 681-82 (1999) (affirming dismissal

because plaintiff "simply sued the wrong person").




3
         According to her own allegations regarding the timing of the alleged transaction, Plaintiff
still has a year to bring her claims against a proper defendant before the two-year statute of
limitations expires in Febrnary 2020.


                                                 12
          Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 88 of 226 PageID #:6




               C.      This Action Should Be Dismissed Pursuant To 735 ILCS 5/2-619 Because
                       MGM Cannot Be Held Liable For The Acts Of The Grand Victoria Casino

               To the extent Plaintiff seeks to hold MGM liable for the acts of a casino in which one of

       its indirect subsidiaries was a 50% owner, it is blackletter corporate law that a shareholder is
:e .
(L     generally not liable for the acts of the companies in which it invests. See, e.g., Dole Food Co., 538

       U.S. at 474 ("A basic tenet of American corporate law is that the corporation and its shareholders

       are distinct entities."); Anderson v. Abbott, 321 U.S. 349, 362 (1944) ("Limited liability is the rule,

       not the exception; and on that assumption large undertakings are rested, vast enterprises are

       launched, and huge sums of capital attracted."); Gass, 392 Ill. App. 3d at 184-85 ("A parent

       corporation is not liable for the acts of its subsidiaries."); In re Rehabilitation of Centaur Ins. Co.,

       238 Ill. App. 3d 292,299 (1992), aff'd, 158 Ill. 2d 166 (1994) ("A corporation is [a] legal entity,

       which exists separate and distinct from its stockholders, officers, and directors, who generally are

       not liable for the corporation's obligations."); id. ("This is true even though the corporation is a

       subsidiary corporation, where the stock is wholly owned by a parent corporation."). Plaintiff has

       pied no facts----and there are no facts-that would pennit an exception to this rule in this case,

               D.     Because Plaintlfrs Individual Claim Against MGM Fails, The Court Need
                      Not Consider Claims Of The Proposed Class

               Finally, because Plaintiff is the sole representative of the purported class, and her claim

       against MGM fails, dismissal of all purpo1ted class claims against MGM is likewise proper. See

       Yu v. Int'/ Bus. Machines Co1p., 314 Ill. App. 3d 892, 899 (2000) (dismissing class action where

       sole named plaintiff's claims failed). "It is established in Illinois" that the Comt "may rule upon

       a defendant's motion to dismiss a class action complaint prior to deciding whether the suit sho1.1ld

       be ce1tified as a class action." Oliveira v. Amoco Oil. Co., 201 Ill. 2d 134, 156 (2002). "Unless a

       named plaintiff has a valid individual cause of action, there cannot be a valid class action." 4 Ill.

       Practice, Civil Procedure Before Trial § 30:2 (2d ed. Nov. 2018) (Ce1tification of a class action).


                                                         13
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 89 of 226 PageID #:6




Accordingly, Plaintiffs Complaint should be dismissed in its entirety. Oliveira, 201 Ill. 2d at I 56-

57.

V.     CONCLUSION

       There is no basis for the Cout1 to exercise personal jurisdiction-either general or

specific--over MGM. And even if the Court were to find jurisdiction proper, MGM is not liable

as a matter of law for the conduct alleged in Plaintiffs Complaint, as that conduct had nothing to

do with MGM and MGM cannot .be held liable for the acts of a casino in which it indirectly

invested. Nothing prevents Plaintiff from naming a proper defendant (and one that is subject to

the jurisdiction of tl1e Court). That defendant plainly is not MGM, and MGM respectfully requests

that the Cout1 dismiss Plaintiffs Complaint in its entirety and with prejudice. See, e.g., Hurd v.

Wildman, Harrold, Allen & Dixon, 303 Ill. App. 3d 84, 95 (1999) (affirming dismissal with

prejudice on 2-619(a)(9) motion).




                                                14
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 90 of 226 PageID #:6




                                           Respectfully submitted,

Dated: February 21, 2019                   CUNNINGHAM, MEYER & VEDRJNE, P.C.




                                                   /
                                                        ~?
                                           By: _ ____,,,,_L_...,({___
                                                                 ___________
                                                                 Robe1t E. Sidkey



Robert E. Sidkey
CUNNINGHAM, MEYER & VEDRINE, P.C.
One East Wacker Drive, Suite 2200
Chicago, Illinois 60601
rsidkey@cmvlaw.com
(312) 578-0049
Attorney No. 39107
                                  GIBSON, DUNN & CRUTCHER LLP



                                           By: Isl Joshua A. Jessen
                                                               Joshua A. Jessen



Joshua A. Jessen (admitted pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, California 92612-4412
jjessen@gibsondunn.com
(949) 451-3800
Attorney No. 6330976




                                             15
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 91 of 226 PageID #:6
                   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 92 of 226 PageID #:6
    Return Date: No return date scheduled
    Hearing Date: 4/25/2019 10:00 AM - 10:00 AM
    Courtroom Number:
                                                                                                     FILED
    Location:
                                                                                                     4/12/2019 4:07 PM
                 Firm No. 39042                                                                      DOROTHY BROWN
                                                                                                     CIRCUIT CLERK
                                                                                                     COOK COUNTY, IL
0,                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       2018CH15419
 ~                                   COUNTY DEPARTMENT, CHANCERY DIVISION
iu                                                                                                   4677201
"'
0                 GERALDINE DONAHUE, individually                 )
N
                  and on behalf of others similarly situated,     )
                                                                  )
                        Plaintiff,                                )       No.: 2018-CH-15419
                                                                  )
                  v.                                              )       Judge Atkins
                                                                  )
                  MGM RESORTS INTERNATIONAL,                      )
                                                                  )
                        Defendant.                                )


                   PLAINTIFF'S CORRECTED MOTION TO FILE FIRST AMENDED COMPLAINT

                        Pursuant to 735 ILCS 5/2-616, Plaintiff Geraldine Donahue hereby moves to file an

                 amended complaint in the proposed form attached hereto as Exhibit I, which adds Everi Payments,

                Inc. and Everi Holdings, Inc. (collectively, "Everi") as party defendants in place of MGM Resorts

                International ("MGM"), and includes additional substantive allegations in support of Plaintiffs

                and the proposed class's claims. In support of this motion, Plaintiff states:

                        I.      This proposed class action arises under the Fair and Accurate Credit Transactions

                Act ("FACTA"), a federal consumer protection statute that, inter alia, requires merchants to

                truncate all but the last five (5) digits of any credit or debit card account number appearing on a

                printed consumer transaction receipt.

                        2.      As alleged in the original complaint, Plaintiffs FACTA rights were violated when,

                on February 22, 2018, she used her personal credit card in a transaction performed at a point-of-

                sale at the Grand Victoria Casino in Elgin, Illinois, an establishment which at that time was part-

                owned by MGM.


                74072
        Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 93 of 226 PageID #:6




              3.        However, since filing this lawsuit in December, 2018, Plaintiffs counsel has

0,    learned that, although the Grand Victoria casino was part-owned by MGM at the time Plaintiffs
~
I
(.)   FACTA rights were violated, the credit and debit card cash-advance services offered to patrons of
"'
~
0

"'    the Grand Victoria Casino at that time were provided by Everi. Likewise, Plaintiffs counsel also

      recently learned, after filing this lawsuit, that the proposed class members' FACTA rights were

      violated in the same manner at various establishments nationwide, in connection with the same

      cash-access services provided by Everi.

              4.        For these and other reasons, Plaintiffs counsel now believes that Everi (collectively

      Everi Payments, Inc. and Everi Holdings, Inc.) was involved in the transaction giving rise to

      Plaintiffs and the proposed class members' claims for relief in such a way that it is appropriate to

      substitute Everi in place of MGM as the party defendants. Accordingly, Plaintiff requests leave to

      file an amended complaint substituting Everi for MGM, which is attached as Exhibit 1.

              5.        The proposed amendment is proper under 735 ILCS 5/2-616, which states in

      pertinent part:

              At any time before final judgment amendments may be allowed on just and
              reasonable terms, introducing any party who ought to have been joined as plaintiff
              or defendant, dismissing any party, .. . and in any matter, either of form or
              substance, in any process, pleading, bill of particulars or proceedings, which may
              enable the plaintiff to sustain the claim for which it was intended to be brought ...

      735 ILCS 5/2-616(a). As this broad, permissive language implies, pleading amendments are

      liberally allowed to facilitate the resolution of cases on their merits. See Se/eke v. Bove, 258

      Ill.App.3d 932, 93 7 (1st Dist. 1994) ("This section should be liberally construed to permit

      resolution of cases on the merits [citation omitted], with any doubts resolved in favor of allowing




                                                          2
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 94 of 226 PageID #:6




amendments."). Id "The overriding consideration is whether allowing the amendment of the

pleadings will further the ends of justice." Id (citation omitted).

        6.     Substituting Everi for MGM is consistent with this liberal policy, and furthers the

ends of justice, because Plaintiffs counsel presently believes the amendment would facilitate the

proper and efficient adjudication of Plaintiffs and the class members' claims, making it the most

prudent and efficient course forward in the litigation for the proposed class at this time.

        7.     Allowing the proposed amendment is also reasonable because the case is only a

few months old, and Plaintiff brought this motion in response to an initial motion to dismiss

claiming MGM is not a proper defendant. Moreover, ample time remains to add new parties

because F ACTA provides at least two years to sue (15 U.S.C. § I 681 p), Plaintiffs claim arose in

February 2018, and thus a minimum often months remain in the limitations period.

        8.     Finally, removing MGM will not cause MGM any prejudice, and granting leave to

amend now rather than later serves the interests of judicial economy and the parties by sparing the

Court and the litigants the need to address MGM's pending motion to dismiss.

       WHEREFORE, Plaintiff should be granted leave to file the amended complaint attached

as Exhibit I, to substitute Everi Payments, Inc. and Everi Holdings, Inc. in as party defendants in

the place of Defendant MGM.


Dated: April 12, 2019                                  Respectfully submitted,

                                                       Isl Michael S. Hilicki
                                                       Keith J. Keogh
                                                       Michael Hilicki
                                                       Keogh Law, LTD., Firm No. 39042
                                                       55 W. Monroe St., Ste. 3390
                                                       Chicago, II 60603
                                                       Tel: 312-726-1092

                                                  3
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 95 of 226 PageID #:6




                                                      Fax: 312-726-1093
                                                      keith@keoghlaw.com
                                                      mhilicki@keoghlaw.com

                                                      Scott D. Owens
                                                      Scott D. Owens, P.A.
                                                      3800 S. Ocean Dr., Ste. 235
                                                      Hollywood, FL 33019
                                                      Tel: 954-589-0588
                                                      Fax: 954-337-0666
                                                      scott@scottdowens.com

                                                      Frank S. Hedin
                                                      David W. Hall
                                                      HEDIN HALL LLP
                                                      1395 Brickell Ave, Suite 900
                                                      Miami, Florida 33131
                                                      Tel: 305-357-2107
                                                      Fax: 305-200-8801
                                                      fhedin@hedinhall.com
                                                      dhall@hedinhall.com

                                                      Counsel for Plaintiff



                                CERTIFICATE OF SERVICE
       I hereby certify that on April 12, 2019, I caused Plaintiffs Corrected Motion to File First

Amended Complaint to be filed and served on the following individuals appearing in this matter

for Defendant through the Court's electronic filing system:


       Robert E. Sidkey
       Cunningham, Meyer, & Vedrine, P.C.
       One East Wacker Drive, Suite 2200
       Chicago, lllinois 606061
       (312) 578-0049

                                                    s/Michael Hilicki
                                                    Michael S. Hilicki
                                                    Keogh Law, Ltd.


                                                4
                                                          FILED DATE: 4/12/2019 4:07 PM   2018CH15419
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 96  of 226 PageID #:6




                                                           tti
                                                           ~
                                                           ~
                                                           I I
                                                           to
                                                           I I
                                                           ~
                                                                 '
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 97 of 226 PageID #:6




Firm No. 39042

                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, CHANCERY DIVISION

 GERALDINE DONAHUE, individually                  )
 and on behalf of others similarly situated,      )
                                                  )
        Plaintiff,                                )       CASE No.: 2018-CH-15419
                                                  )
 V.                                               )
                                                  )
 EVERJ PAYMENTS, INC.; and EVERJ                  )
 HOLDINGS, INC.,                                  )
                                                  )
        Defendant.

                     FIRST AMENDED CLASS ACTION COMPLAINT

        Plaintiff Geraldine Donahue, on behalf of herself and other similarly situated individuals,

hereby sues Everi Payments, Inc. and Everi Holdings, Inc. (collectively hereinafter, "Defendant"

or "Everi"), and alleges as follows based on personal knowledge as to herself and on information

and belief as to all other matters, and demands trial by jury:

                                        .INTRODUCTON

        I.      This action arises from Defendant's violations of the Fair and Accurate Credit

Transactions Act ("FACTA") amendment to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

seq. (the "FCRA"), which requires Defendant to truncate certain credit card and debit card

information on printed receipts provided to consumers. Despite the clear language of the statute,

Defendant knowingly or recklessly failed to comply with the FCRA by printing eight (8) digits of

its customers' credit card or debit card numbers on their transaction receipts. As such, Plaintiff and

other consumers who conducted business with Defendant during the time frame relevant to this

Complaint, each of whom engaged in a transaction using a credit card or debit card, suffered a

number of harms including, but not limited to, violation of their substantive statutory rights under


                                               Page I I
74073
   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 98 of 226 PageID #:6




 15 U.S.C. § 168lc(g), breach oftheir confidence in the safe handling oftheir account information,

 invasion of their privacy as a result of the disclosure of their account information to those of

 Defendant's and its casino-clients' staff or agents who handled the receipts, exposure to an

 elevated risk of identity theft as determined by Congress, the burden of having to keep or destroy

 the receipt to prevent further disclosure of their account information, and monetary harm as a result

 of having paid a fee for a secure and legally compliant transaction that was anything but .

. Accordingly, Plaintiff and the unnamed class members are entitled to an award of statutory

 damages and other relief as further detailed herein.

                                  JURISDICTION AND VENUE

         2.     The Court has jurisdiction over this action pursuant to 735 ILCS 5/2-209(a)(l)

 because Defendant is registered to do business in Illinois and conducts substantial business in

 Illinois, and because Defendant committed the tortious acts complained of in substantial part

 within Illinois, either directly or through its agent or agent(s) acting on its behalf at the Grand

 Victoria Casino in Cook County, Illinois, such that the conduct giving rise to Plaintiffs claim, on

 behalf of herself and the class, occurred in substantial part from the Defendant's conduct in Illinois.

         3.     Venue is proper because Plaintiff resides, and at all times relevant herein resided,

 in Cook County, Illinois; because the cause of action alleged by Plaintiff, on behalf of herself and

 the class, arose in substantial part from the Defendant's conduct in Cook County, Illinois; and

 because Defendant conducts, and conducted at all relevant times alleged herein, substantial

 business in Cook County, Illinois, including at the Grand Victoria Casino in Cook County, Illinois

 at the time Plaintiffs cause of action arose.




                                                 Page 12
 74073
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 99 of 226 PageID #:6




                                            PARTIES

        4.     Plaintiff Geraldine Donahue is a natural person who resides, and at all times

relevant herein resided, in Cook County, Illinois.

        5.     Defendants Everi Payments, Inc. and Everi Holdings, Inc. are each a Delaware

corporation whose corporate headquarters and principal office is located at 7250 South Tenaya

Way, Suite 100, Las Vegas, NV 89113, and whose registered agent for service of process is

Registered Agent Solutions, Inc. 4625 W. Nevso Drive, Suite 2, Las Vegas, NV 89103. Everi

provides, among other things, debit and credit card cash advance transaction services to gamblers

at thousands of casino gaming and other wagering establishments across the country and the world.

Everi is the principal merchant in each cash-access transaction that a patron performs at each

establishment where Everi's services are provided, and Everi's clients (the owners and operators

of these underlying establishments) act as Everi's agent in providing such services to patrons.

        6.     Acting as the principal merchant, Everi provides - either directly or through its

gaming establishment clients (with whom it contracts) acting as its agents - various cash-access

services at thousands of points-of-sale located at its clients' gaming establishments across the

country - including by dispensing cash withdrawn from its proprietary automated teller machines

leased to its clients ("ATMs") and by processing credit and debit card cash-advance transactions

on electronic terminals (also owned by Everi and leased to its clients) located at points-of-sale

("POS") in its clients' gaming establishments.




                                              Page I 3
74073
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 100 of 226 PageID #:6




                                   FACTUAL ALLEGATIONS

        A.     BACKGR0UND0FFACTA

        7.     Identity theft is a serious issue affecting both consumers and businesses. As of

2018, a Harris Po II revealed that nearly 60 million Americans have been affected by identity theft. 1

There were a record high 16.7 million victims of identity fraud in 2017 alone, and account

takeovers (when a thief opens a credit card account or other financial account using a victim's

name and other stolen information) tripled in 2017 from 2016, causing $5.1 billion in losses. 2

        8.     Congress enacted FACTA to prevent identity theft and related harm. See Pub. L.

No. I 08-159 (December 4, 2003) ("An Act ... to prevent identity theft ... and for other purposes.")

        9.     "[l]dentity theft is a serious problem, and FACTA is a serious congressional effort

to combat it... the less information the receipt contains the less likely is an identity thief who

happens to come upon the receipt to be able to figure out the cardholder's full account

information." Redman v. Radioshack Corp., 768 F.3d 622,626 (7th Cir. 2014).

        10.    Upon signing FACTA into law, President George W. Bush remarked that "[s]lips

of paper that most people throw away should not •hold the key to their savings and financial

secrets." 39 Weekly Comp. Pres. Doc. 1746, 1757 (Dec. 4, 2003). President Bush added that the

government, through FACTA, was "act[ing] to protect individual privacy." Id

        11.    One such FACTA provision was specifically designed to thwart identity thieves'

ability to gain sensitive information regarding a consumer's credit or bank account from a receipt




         Source: https://www.lifelock.com/learn-identity-theft-resources-how-cornrnon-is-
ident ity-theft.html
2       Source: https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime.

                                               Page j 4
74073
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 101 of 226 PageID #:6




provided to the consumer during a transaction, which, through any number of ways, could fall into

the hands of someone other than the consumer.

        12.    Codified at 15 U.S.C. § 168lc(g), this provision states the following:

               Except as otherwise provided in this subsection, no person that
               accepts credit cards or debit cards for the transaction of business
               shall print more than the last 5 digits of the card number or the
               expiration date upon any receipt provided to the cardholder at the
               point of sale or transaction.

15 U.S.C. § 168lc(g) (the "Receipt Provision").

        13.    After enactment, FACTA provided three (3) years in which to comply with its

requirements, mandating full compliance with its provisions no later than December 4, 2006.

        14.    The requirement was widely publicized among retailers and the FTC. For example,

on March 6, 2003, in response to earlier state legislation enacting similar truncation requirements,

then-CEO of Visa USA, Carl Pascarella, explained that, "Today, I am proud to announce an

additional measure to combat identity theft and protect consumers. Our new receipt truncation

policy will soon limit cardholder information on receipts to the last four digits of their accounts.

The card's expiration date will be eliminated from receipts altogether .... The first phase of this

new policy goes into effect July I, 2003 for all new terminals." 3 Within 24 hours, MasterCard and

American Express announced they were imposing similar requirements.

        15.    Card issuing organizations proceeded to require compliance with FACTA by

contract, in advance of FACTA's mandatory compliance date. For example, the publication,

"Rules for Visa Merchants," which is distributed to and binding upon all merchants that accept




3       Source: Visa USA Announces Account Truncation Initiative to Protect Consumers from ID
Theft, PR NEWSWIRE (Mar 06, 2003).

                                              Page I 5
74073
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 102 of 226 PageID #:6




Visa cards, expressly requires that "only the last four digits of an account number should be printed

on the customer's copy of the receipt" and "the expiration date should not appear at all." 4

         16.    Because a handful of large retailers did not comply with their contractual

obligations with the card companies and the straightforward requirements ofFACTA, Congress

passed The Credit and Debit Card Receipt Clarification Act of 2007 in order to make temporary

changes to the definition of willful noncompliance with respect to violations involving the printing

ofan expiration date on certain credit and debit card receipts before the date of the enactment of

this Act. 5

         17.    Importantly, the Clarification Act did not amend FACT A to allow publication of

the expiration date or more than the last five digits of the card account number. Instead, it simply

provided amnesty for certain past violators who disclosed card expiration dates, and only up to

June 3, 2008. Expert proof continues to show the disclosure of excess card account number

information or card expiration date information creates an increased risk of identity theft.

         18.    Accordingly, card processing companies continued to alert their merchant clients,

including Defendant, of FACTA's requirements. According to a Visa Best Practice Alert in 20 I 0:

         Some countries already have laws mandating PAN truncation and the suppression
         of expiration dates on cardholder receipts. For example, the United States Fair and
         Accurate Credit Transactions Act (FACTA) of 2006 prohibits merchants from
         printing more than the last five digits of the PAN or the card expiration date on any
         cardholder receipt. (Please visit http://www.ftc.gov/os/statutes/fcrajump.shtm for
         more information on the FACTA.) To reinforce its commitment to protecting
         consumers, merchants, and the overall payment system, Visa is pursuing a global
         security objective that will enable merchants to eliminate the storage of full PAN
         and expiration date information from their payment systems when not needed for

4        Source: Rules for Visa Merchants (Sept. I, 2007).

5     Source: https://www.govtrack.us/congress/bills/l l 0/hr4008/text, .R. 4008 (110th): Credit
and Debit Card Receipt Clarification Act of 2007 (May 20, 2008).


                                               Page I 6
74073
            Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 103 of 226 PageID #:6




                specific business reasons. To ensure consistency in PAN truncation methods, Visa
                has developed a list of best practices to be used until any new global rules go into

;i;'"           effect.
'i:
0               19.     As noted above, the processing companies have required that credit card or debit
"'
~
0
N

        card expiration dates not be shown since 2003 and still require it. For example, American Express

        requires:

                Pursuant to Applicable Law, truncate the Card Number and do not print the Card's
                Expiration Date on the copies of Charge Records delivered to Card Members.
                Truncated Card Number digits must be masked with replacement characters such
                as "x," "*,"or "#," and not blank spaces or numbers.

                20.     Similarly, MasterCard required in a section titled Primary Account Number (PAN)

        truncation and Expiration Date Omission:

                A Transaction receipt generated by an electronic POI Terminal, whether attended
                or unattended, must not include the Card expiration date. In addition, a Transaction
                receipt generated for a Cardholder by an electronic POI Terminal, whether attended
                or unattended, must reflect only the last four digits of the primary account number
                (PAN). All preceding digits of the PAN must be replaced with fill characters, such
                as "X," "*,"or"#," that are neither blank spaces nor numeric characters.

                21.     According to data from the Federal Trade Commission's 2016 Consumer Sentinel

        Network Data Book, lllinois has among the highest per capita rate of reported fraud and other

        types of complaints. For identity theft in particular, Illinois is ranked No. 5 in the country with a

        total of 17,660 complaints. Also, several of the top 50 metro areas for identity theft are in Illinois,

        according to the report, 6

                22.     So problematic is the crime of identity theft that the three main credit reporting

        agencies,     Experian,      Equifax,   and   Transunion,   joined   to   set-up    a   free   website



        6      Source: https://www.ftc.gov/system/files/documents/rep01ts/consumer-sentinel-network-
        data-book-january-december-20l6/csn cy-2016 data book.pdf, Consumer Sentinel Network
        Data Book/or January-December 2016.

                                                        Page 17
        74073
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 104 of 226 PageID #:6




(http://www.annualcreditreport.com) in order to comply with FACTA requirements and to provide

the citizens of this country with a means of monitoring their credit reports for possible identity

theft.

         23,   FACT A expressly prohibits printing of more than the last five (5) digits of the card

account number on transaction receipts to protect persons from identity theft and other evils.

         B.    THE ESTABLISHMENTS OF DEFENDANT'S CASINO-CLIENTS ARE
               BREEDING GROUNDS FOR IDENTITY THIEVES AND OTHER WHITE-
               COLLAR CRIMINALS

         24,   Consumer identity theft, which the Receipt Provision was designed to protect

against, is especially rampant at gambling establishments like those served by Defendant.

         25.   It has been estimated that "40 percent of white-collar crime has its root in

gambling." 7

         26.   "[T]he ready availability of credit in and around casinos," including in          the

establishments of Defendant's casino-clients, "can lead to irresponsible gambling and problem and

pathological gambling behavior. Porty to sixty percent of the cash wagered by individuals in

casinos is not physically brought onto the premises. Each year casinos extend billions of dollars

in loans to their customers in the form of credit markers. Additional sums are charged by casino

customer on their credit cards as cash advances. Casinos charge fees for cash advances ranging

from 3 percent to 10 percent or more." 8

         27.   "Not surprisingly, ... many problem and pathological gamblers steal or commit

other crimes to finance their habit.   According to the National Research Council, 'as access to


7     Source: https://www.congress.gov/crec/J 997/02/1O/CREC-1997-02-10-pt l-PgH40 l .pdf,
The Congressional Record, Feb. 10, 1997.

8      Source: https://govinfo.library.unt.edu/ngisc/reports/7.pdf, Chapter 7: Gambling's Impact
on People and Places, National Gambling Impact Study Commission Report (June 18, 1999).

                                             Page I 8
74073
          Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 105 of 226 PageID #:6




     money becomes more limited, gamblers often resort to crime in order to pay debts, appease

a,   bookies, maintain appearances, and garner more money to gamble. "' 9 In fact, the correlation
~
I
u    between casino gambling and crime is so strong that, "[ d]uring the first three years of casino
"0
N
     gambling [in] Atlantic City, [the city] went from 50th in the nation in per capita crime to first.

     Overall, from 1977 to 1990, the crime rate in that city rose by an incredible 230%." 10

              28.    "Over the past two decades, there have been numerous suggestions in the academic

     literature and in political debate that gambling is associated with white-collar crimes, such as

     embezzlement, forgery and fraud." 11 ( emphasis added). For instance, "[i]n a survey of nearly 400

     Gamblers Anonymous members, 57 percent admitted stealing to finance their gambling.

     Collectively they stole $30 million, for an average of$135,000 per individual. One witness before

     the Commission indicated that '80 to 90 percent of people in Gamblers Anonymous will tell you

     they did something illegal in order to get money to gamble.' A lot of them do white collar crimes,

     fraud, credit card and employee theft." 12 (emphasis added).

              29.    Indeed, casinos throughout the United States have been bastions of identity theft,

     credit card fraud and other white-collar crime for nearly three decades. For example, since as far

     back as 1992, there have been numerous instances in which "tens of thousands of dollars" have




     9        Source: Id. at 7-13.

     10     Source: https://www.fdle.state.fl.us/crns/FCJEI/Programs 1/SLP/Documents/Full-
     Text/Y ates:aspx, Casino Gambling: Is it A Good Bet for Florida's Future?, Jerry J. Yates, at 11.

     11    Source: http://www.leg.state.fl.us/GamingStudy/docs/FGIS Spectrum 28Oct2013.pdf,
     Gambling Impact Study: Part 1, Section A: Assessment of the Florida Gaming Industry and its
     Economic Effects, Spectrum Gaming Group (Oct. 28, 2013).

     12     Source: Chapter 7: Gambling's Impact on People and Places, Final Report of the
     National Gambling Impact Study Commission, Government Publishing Office, at 7-13.

                                                   Page I 9
     74073
     Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 106 of 226 PageID #:6




been stolen by individuals using forged or stolen credit cards in casinos -- including, by way of

illustration, through the following scam employed at the "Foxwoods" casino in Connecticut:

               The men fed forged or stolen credit cards into machines at the casino
               that are designed to check credit limits and authorize cash advances
               instantly. If the advance is approved, the machine notifies a teller in
               the casino cashier's booth and spits out a receipt for the borrower.
               The borrower takes the receipt to the teller and is issued cash after
               showing the credit card and other identification. 13

         30.   More recently, in November 2010 and February 2011, five people were arrested in

Rancho Mirage, California and two in Santa Barbara, California for using fake credit cards at

casinos, manufactured using stolen personal information. 14 In March 2012, a Connecticut man

was arrested for "leading a criminal organization using counterfeit Discover cards at Mohegan Sun

and Foxwoods casinos to obtain cash advances at least twice a week over three months[.)" 15 In

2014, "[a] New York man pleaded guilty ... to conspiracy to use counterfeit cards to draw cash

advances in Louisiana casinos," 16 and ten people were arrested in New Orleans, Louisiana "on



13      Source: Gaming Industry Encounters Misfortune, Fortune, The Courant (May 16, 1992),
http://articles.courant.com/l 9920516/news/0000201897_ l _ creditcardscamcasinocashiercasinoso
pening (last accessed Mar. 12, 2017).

14      Source: 2 Arrested, Accused of Casino Credit Card Fraud, The Orange County Register
(Nov. 28, 20 I 0), http://www.ocregister.com/articles/casino-277896-cards-credit.html (last
accessed Mar. 12, 2017); Deputies Nab Five for Credit Card Fraud, Santa Barbara Independent
(Feb. 18, 2011 ), http://www.independent.com/news/201 l/feb/18/deputiesnabfivecreditcardfraud/
(last accessed Mar. 12, 2017).

15      Source: Police Break Up Casino Credit Card Scam, NBC Connecticut (Mar. 16, 2012),
http://www.nbcconnecticut.com/news/local/Po liceB reakUpCas io Credit Card Scam 14296 5455 .ht
ml (last accessed Mar. 12, 2017).

16      Source: Guilty plea entered in casino scam case, The Acadiana Advocate (May 19, 2014),
http://www.theadvocate.com/acad iana/news/article_ 3ee22c93-0eb7-5d46-a57 l-
2f624954b84 f.html (last accessed Mar. 12, 2017); 10 charged in cash-advance fraud scheme at
Harrah's Casino, The Acadiana Advocate (July 31, 2014),
http://www.theadvocate.com/new_ orleans/news/article_ bba2fa0 l-e82 l-563 b-b9b7-
43f7bb8129ea.html (last accessed Mar. 12,2017).

                                              Page I IO
74073
           Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 107 of 226 PageID #:6




      racketeering charges in an identity theft and counterfeit credit card scheme involving a group of

"'    New Yorkers who received tens of thousands of dollars in allegedly fraudulent cash advances from
~
:i:
()    Harrah's New Orleans Casino." 17 And in January 2016, "[a] man suspected of making fake credit
a,
~
0
N
      cards was arrested at a hotel at Foxwoods casino[.]" 18

               31.    The Federal Trade Commission Red Flags Rule requires businesses and

      organizations such Defendant's casino clients to implement a written Identity Theft Prevention

      Program designed to detect the warning signs - or red flags - of identity theft in their day-to-day

      operations.

               32.    Casinos like those of Defendant's clients are subject to an array of federal laws and

      regulations, including the Bank Secrecy Act and the 2003 FACTA amendments to FCRA, under

      which federal agencies such as the Federal Trade Commission ("FTC") and Securities and

      Exchange Commission ("SEC") have promulgated anti-money-laundering and identity-theft Red

      Flag Rules. Among other requirements, these Red Flag Rules require "creditors," which includes

      casinos like those served by Defendant, to: I) develop and implement a written identity theft

      protection programs designed to detect, prevent and mitigate identity theft; and 2) periodically

      perform risk assessments to determine whether the casino's practices pose any "reasonably

      foreseeable risk" of identity theft to its patrons. Failure to comply with the Red Flags Rules could

      risk regulatory penalties, loss of licensure, and civil liability.




      17 Source: 10 charged in cash-advance fraud scheme at Harrah's Casino, (July 31, 2014)
      http://www.theadvocate.com/new orleans/news/article bba2fa01-e82 l-563 b-b9b7-
      43f7bb8129ea.html (last accessed Feb. 12, 2018).

      18 Source: Police Make Credit Card Fraud Arrests at Foxwoods Hotel, NBC Connecticut (Jan.
      19,2016),
      http://www.nbcconnecticut.com/news/local/PoliceMakeCreditCardFraudArrestsatFoxwoodsHote
      1365746371.html (last accessed Mar. 12, 2017).

                                                      Page I 11
      74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 108 of 226 PageID #:6




        33.    In developing, implementing, and refining its Red Flag Rule identity-theft

compliance program, Defendant and their casino-clients would certainly have considered and

addressed, among other things, the need for strict compliance with FACTA's receipt truncation

provisions. This would include training cage personnel and other employees to prioritize and keep

in confidence patrons' credit card numbers and other sensitive financial information, a review of

best practices for identity theft prevention in consumer financial transactions, including a review

of current best practices for compliance with FACTA's receipt truncation requirements, and an

ongoing periodic review and refinement of cage processes and procedures in light of current

guidance from their own payment processors and other relevant vendors, as well as from major

payment processors, such as VISA and Mastercard.

        34.    As part of its ongoing duty to consistently update its identity-theft prevention

program, Defendant and their casino-clients would periodically hire third-party service providers

to audit and propose improvements to its compliance program and to train cage and other personnel

in best practices for identity-theft prevention. These training programs routinely emphasize the

critical importance of strict compliance with FACTA, and the severe identity-theft risks posed by

casinos' failure to comply. Through these and other training programs, Defendant would have

repeatedly been presented with and considered the requirements of and need for FACTA

compliance, including FACT A's receipt truncation requirements.

        C.     DEFENDANT'S PRIOR KNOWLEDGE OF FACT A

        35.    Defendant had actual knowledge of FACTA's truncation requirement before it

began failing to comply with the requirement en masse.

        36.    Everi provides credit and debit card cash-access services to its clients' patrons at

points of sale located in all of its clients' gaming establishments.



                                              Page 112
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 109 of 226 PageID #:6




        37.     Everi provides these services to each of its clients' patrons, including the owner

and/or operator of the Grand Victoria Casino in Elgin, Illinois during the time period relevant to

this action (which, on information and belief, was MGM Resorts International, Inc. or one of its

subsidiaries or affiliates), pursuant to a contractual relationship that Everi maintains with all of its

clients across the country, pursuant to a standardized services agreement written by Everi at its

complete and sole discretion, the material terms of which do not vary in a way material way for

purposes of this litigation. On information and belief, the standardized services agreement entered

into between Everi and each of its clients, including the owner and/or operator of the Grand

Victoria Casino in Elgin, Illinois during the time period relevant to this action, specifically

provides that Everi acts as the principal merchant and each ofEveri's clients acts as Everi's agent

in performing and processing all of the credit and debit card cash-access purchases performed by

patrons of Everi's clients at points-of-sale located in all of the gaming establishments owned or

operated by Everi's clients, including the Grand Victoria Casino in Elgin, Illinois at all times

relevant to this action.

        38.     The underlying technology used by Everi to perform such transactions (including

all equipment and software) - by way of each of its clients acting as its agent, including the owner

and/or operator of the Grand Victoria Casino in Elgin, Illinois during the time period relevant to

this action - is proprietary to Everi; owned by Everi (and leased to its clients); operated,

maintained, and controlled by Everi; and overseen remotely on a cloud-based system by Everi.

All of the guidelines, procedures, and requirements for processing cash-access transactions via

such technology are developed, controlled, and strictly maintained, mandated, and uniformly

imposed by Everi. Everi develops and provides various training programs to the employees of

each of Everi's clients with respect to the processing of cash-access transactions, including the



                                               Page I 13
74073
     Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 110 of 226 PageID #:6




printing and providing of receipts to customers. And the information printed on the automatically-

printed customer-copy transaction receipts that Everi provides to patrons in connection with all

such transactions is controlled entirely by Everi.

         39.   Simply put: it is Everi, the principal merchant, acting through each of its gaming

conglomerate clients as its agent, including the owner and/or operator of the Grand Victoria Casino

in Elgin, Illinois during the time period relevant to this action, who processes and performs all of

the credit and debit card cash-access transactions conducted by its clients' patrons at points-of-sale

at its clients' establishments nationwide, and it is therefore Everi who prints and provides paper

transaction receipts to all of the patrons with whom it transacts.

         40.   Everi's clients and their employees, who thereafter act as Everi's agents in

processing the cash-access transactions in question, have been well trained by Everi regarding the

requirements imposed byFACTA and its truncation provision. For instance, current employees at

the Grand Victoria Casino tout knowledge of these requirements. For example, Kathryn Miller,

Compliance Officer at the Grand Victoria Casino in Elgin, claims to be a Certified Anti-Money

Laundering Specialist with a CAMS designation, which designation required her to pass a rigorous

CAMS examination addressing in detail the full range of financial and identity-theft regulations,

best practices, and strict compliance with, inter alia, the Red Flags rules, the Bank Secrecy Act,

Title 31, as well as FACTA's truncation requirement. 19

         41.   There are numerous state and federal statutes and operating regulations governing

the gambling, pari-mutuel wagering, slot machines and card rooms where Everi's cash-access

services are provided - all of which Ms. Miller and Defendant's and its casino-clients' other




19    Source: Kathyn Miller, Linkedln, https://www.linkedin.com/in/kathryn-miller-cams-
7850b0a6/ (last accessed May 9, 2018); see also https://www.acams.org.

                                              Page I 14
74073
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 111 of 226 PageID #:6




     employees are well-versed in - which require Defendant to maintain full compliance with state

"'   and federal regulations such as FACTA.
~
I
~
             42.    Most of Defendant's business peers and competitors currently and diligently ensure
0
N
     the'ir credit card and debit card receipt printing process remains in compliance with FACT A by

     consistently verifying their card machines and devices comply with the Receipt Provision.

     Defendant could have readily done the same.

             43.    Defendant's self-professed knowledge and experience regarding federal laws

     governing financial transactions no doubt translates to Defendant having intimate knowledge of

     the requirements of FACT A, a federal law governing financial transactions.

             44.    Not only was Defendant informed not to print more than the last five digits of credit

     cards or debit cards on transaction receipts, it was contractually prohibited from doing so.

     Defendant accepts credit cards and debit cards from all major issuers, such as Visa, MasterCard,

     American Express and Discover Card. Each of these companies sets forth requirements that

     merchants, including Defendant, must follow, including the Receipt Provision.

             45,    Defendant, and thus each of its casino clients, each of whom acted and acts as

     Everi's agent in the course of performing the transactions in questions in this litigation, had actual

     knowledge, at all relevant times, of FACT A's truncation provision and of Defendant's failure to

     comply with the requirements ofFACTA's truncation provision at all of its clients' establishments

     nationwide.   Despite having such knowledge, Everi chose to systematically violate FACTA

     anyway.

             46.    Cynically, Defendant intentionally violated FACTA to protect itself against

     liability for consumer-initiated chargebacks, resulting from individuals' fraudulent or otherwise

     unauthorized use of credit and debit cards to access cash via the POS services Everi provides.



                                                   Page I 15
     74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 112 of 226 PageID #:6




        4 7.   As discussed above, the casino gaming industry is one of the main targets for

identity theft. As such, companies operating in the sector should apply extra care in preserving

customers' data and preventing identity theft. Given the size and years of experience of

Defendant's business, and the various state and federal regulations governing its business, not to

mention the prevalence of financial crimes in and around its casino clients' establishments, such

as the Grand Victoria Casino, at minimum Defendant acted in reckless disregard of FACTA's

requirements and purpose when it allowed its system to print eight (8) digits of its customers'

credit cards and debit cards on transaction receipts, together with other pieces of information about

its customers, including their initialed signatures.

        48.    Plaintiff is informed and believes, and thereupon alleges, that Defendant has a

written policy in place requiring compliance with all federal regulations governing its financial

activities; this is evidenced by the fact that Defendant used to, subsequent to the enactment of

FACTA and prior to the violative conduct alleged herein, truncate credit card and debit card

account numbers in compliance with FACTA.

        49.    Upon information and belief, it would take an individual less than one minute to

run a test receipt to determine whether Defendant's system was in compliance with federal law(s)

or Defendant's own alleged written policy requiring the truncation of credit card and debit card

numbers.

        50.    Additionally, for over 16 months Defendant has had actual knowledge of other

FACTA litigation initiated and threatened to be initiated in courts throughout the country against

its gaming company clients. Each such case alleged claims that arose from receipts printed and

provided by Defendant in connection with cash access transactions at one of its' clients'

establishments, processed via the same uniformly-maintained debit and credit card transaction



                                               Page I 16
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 113 of 226 PageID #:6




technology all of Defendant's clients utilize, including the Grand Victoria Casino in Elgin, Illinois

during the relevant time period. Remarkably, Defendant's printing of transaction receipts in

violation ofFACTA's truncation requirement continued unabated for much if not all of that 16-

month period of time, in disregard of the law and its patrons' financial privacy and security.

        D. PLAINTIFF'S FACTUAL ALLEGATIONS

        51.    On or about February 22, 2018, Plaintiff used her personal credit card to perform a

cash-access transaction with Defendant (the principal merchant acting through its agent or

agent(s)) at a point-of-sale terminal, using Defendant's CashClub technology, located at the Grand

Victoria Casino in Elgin, Illinois.

        52.    In order to complete the transaction, Plaintiff was forced to pay a transaction fee to

Defendant, through its agent or agent(s), in the amount of$12.99, in addition to principal amount

of the transaction. Plaintiff is informed and believes, and thereupon alleges, that Defendant set the

amount of the transaction fee that Plaintiff (and every other transacting patron) was charged at the

Grand Victoria Casino in connection with such a transaction, that Defendant (acting as the

principal merchant through its agent or agent(s)) collected the transaction fee paid by Plaintiff (and

every other transacting patron), and that Defendant retained all or a substantial portion of the

transaction fee paid by Plaintiff (and by all other transacting patrons).

        53.    Plaintiff used her personal credit card to pay Defendant (the principal merchant

with whom she transacted, via its agent or agent(s) acting as an intermediary or intermediaries) for

the cash-access point-of-sale purchase she performed with Defendant at the Grand Victoria Casino

in Elgin, Illinois on or about February 22, 2018. In connection with such credit card purchase, at

the same time as Plaintiff received the cash she had purchased, Defendant (acting as the principal




                                              Page I 17
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 114 of 226 PageID #:6




merchant through its agent or agent(s)) presented Plaintiff with an electronically-printed receipt

bearing the first four (4) and last four (4) digits of her credit card account number.

        54.     In addition to bearing eight (8) digits of her credit card, the receipt printed by

Defendant and provided to Plaintiff by Defendant identifies the complete first and last name and

initialed signature of Plaintiff, the individual to whom the card is issued, as well as the card issuer

(in this case VISA) and the transaction date and time.

        55.     The printing of the receipt invaded Plaintiffs privacy as it disclosed her private

card account information to the casino employee who handed her the receipt on Defendant's behalf

and additionally was likely exposed, on information and belief, to other patrons and/or surveillance

cameras recording high-definition video footage of the point-of~sale at which such receipt was

provided to Plaintiff.

        56.     The printing of the receipt breached Plaintiffs confidence in Defendant to properly

handle her account information, and also constitutes a breach of implied bailment.

        57.     The printing of the receipt additionally harmed Plaintiff because Defendant had

imposed on and unjustly retained a substantial service fee from Plaintiff for the privilege of making

the credit card transaction at issue in this case in a supposedly secure manner, which is the exact

opposite of the true nature of the way in which Defendant processed the transaction.

        58.     As a direct result of receiving the receipt containing the first and last four digits of

her card number, Plaintiff took action to safeguard the receipt.

        E.      DEFENDANT'S MISDEEDS

        59.     At all times relevant herein, Defendant was acting by and through its subsidiaries,

agents, servants and/or employees, including without limitation the owner and/or operator of the

Grant Victoria Casino in Elgin, Illinois and its employees, each of whom acted within the course



                                               Page I 18
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 115 of 226 PageID #:6




and scope of its agency or employment, under the direct supervision and control of Defendant,

and, on information and belief, pursuant to the terms of a standardized contract between Defendant

and the owner and/or operator of the Grand Victoria Casino in Elgin, Illinois and/or another of its

subsidiaries, agents, servants and/or employees with whom it contracted, the material terms of

which remained (at all relevant times) the same or substantially the same as the relevant terms of

the contractual relationships between Defendant and each of its other clients in the United States.

        60.    At all times relevant herein, the conduct of the Defendant, as well as that of its

subsidiaries, agents, servants and/or employees, was in willful, knowing, or reckless disregard for

federal law and the rights of the Plaintiff and other members of the class.

        61.    Plaintiff is informed and believes, and thereupon alleges, that Defendant

implements, oversees, and maintains control over the same uniform debit and credit card payment

processing technology, pursuant to the same uniformly-implemented policies,· practices, and

procedures for performing the cash-access consumer-oriented transactions at issue in this case at

all of its casino-clients' establishments nationwide (including the Grand Victoria Casino) -

including by, without limitation, negotiating, entering into, and acting pursuant to contracts and

agreements with its casino clients that govern the use of Defendant's electronic payment

processing technology at its clients' establishments, the terms of which uniformly provide that

Defendant acts as the principal merchant and that each of Defendant's clients acts as Defendant's

agent with respect to the cash-access transactions performed by patrons at the Everi-maintained

points-of-sale at its establishments.

        62.    Defendant uniformly prints receipts for patrons in connection with each cash-access

transaction performed at all of its clients' establishments, including the Grand Victoria Casino,

and in connection with each such transaction uniformly mandates and requires, pursuant to the



                                             Page I 19
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 116 of 226 PageID #:6




same uniform policies and procedures, that each of its clients, as its agents provide the printed

receipt to the patron with whom Defendant performed the transaction at the point-of-sale

transaction location - i.e., immediately upon receipt of credit card or debit card payment.

        63.     The systems of Defendant, and/or of its agent or agent(s), maintain records of all

credit and debit card transactions and store all transacting patrons' identifying and contact

information, including copies of patrons' drivers' licenses and duplicate hard copies and electronic

copies of all payment receipts provided to customers.

        64.     Notwithstanding the fact that it has extensive knowledge of the requirements of

FACTA and the dangers imposed upon consumers through its failure to comply, Defendant issued

tens of millions of transaction receipts containing the first four (4) and last four (4) digits of credit

and debit card account numbers, violating FACTA on an unprecedented scale during the relevant

time period.

        65.     By shirking the requirements of this important federal statute on such a large scale,

in an environment already ripe for identity theft and other evils, Defendant uniformly invaded

Plaintiffs and the other putative Class members' privacy, breached their confidence, mishandled

their personal account information, and exposed them to an elevated risk of identity theft.

Defendant's conduct alleged herein resulted in the disclosure of Plaintiffs and the Class members'

private financial information to the world, including to persons who might find the receipts in the

trash or elsewhere, such as identity thieves ,who thrive in environments such as Defendant's

establishment, and those of the Defendant's and its casino-clients' employees who handled the

receipts.

        66.     Simply put, by printing numerous transaction receipts in violation of this long-

standing and well-known federal statute, Defendant has caused - to paraphrase the words of the



                                               Page I 20
74073
         Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 117 of 226 PageID #:6




        Honorable Judge Richard A. Posner (retired) - "an unjustifiably high risk of harm that [wa]s either

"';i;
~
        known or so obvious that it should [have been] known" to Defendant. Redman v. RadioShack
'i:     Corp., 768 F.3d 622,627 (7th Cir. 2014) (quoting Farmer v. Brennan, 511 U.S. 825, 836 (1994)).
0
"'
~
0
N
                67.    Moreover, Defendant also harmed Plaintiff and other consumers by imposing and

        unjustly retaining substantial service fees from Plaintiff and the Class members for the privilege

        of making the debit and credit card transactions at issue in this case in a supposedly secure manner.

        Indeed, a substantial portion of the service fees that Defendant charged to Plaintiff and the other

        members of the Class to facilitate their debit and credit card transactions was supposedly

        attributable to the various procedural safeguards and compliance monitoring measures that

        Defendant and its casino-clients had implemented to ensure the safe, secure, and legally compliant

        processing of consumer transactions. And in fact, Plaintiff and the other Class members paid these

        service fees to Defendant with the expectation that their transactions would be processed and their

        data secured in compliance with all applicable federal laws, including the truncation requirement

        of FACT A.

                68.    In other words, what Plaintiff and the other members of the Class received (insecure

        transactions recorded on receipts printed and provided to them in violation of federal law) was less

        valuable than what they paid for (transactions securely processed and recorded on written receipts

        in compliance with federal data-privacy laws and regulations).         Had Plaintiff and the other

        members of the Class known that Defendant would process their transactions and safeguard their

        transaction data insecurely, including by printing and providing to them receipts in violation of

        FACT A's truncation requirement, they would not have paid as much of a fee, if any fee at all, for

        the privilege of making the debit and credit card purchases at issue in this case.




                                                     Page I 21
        74073
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 118 of 226 PageID #:6




        69.    In view of the substantial harm and other risks to Plaintiff and the Class caused by

Defendant's willfully unlawful conduct, see Safeco Ins. Co. ofAm. v. Burr, 551 U.S. 47, 69 (2007)

(defendant is liable for willfully violating FACT A where violation was committed with "reckless

disregard" for the law), and the likelihood that such harms and risks will continue absent judicial

relief, the Court should enjoin Defendant from continuing to print receipts at its casino terminals

in violation of FACT A.

                          CLASS REPRESENTATION ALLEGATIONS

        70.    This action is brought as a Class Action under 735 ICLS Section 5/2-801. Plaintiff

proposes the following class, defmed as follows, subject to modification by the Court as required:

               All persons in the United States who, within the two (2) years
               prior to the filing of the original complaint through the date of
               the Court's order granting class certification, (i) engaged in one
               or more transactions using a debit card or credit card at a point-
               of-sale located on non-tribal-owned land in the United States,
               (ii) where such transaction was processed via Defendant's
               CashClub technology; and (iii) for which Defendant's system
               was programmed to generate a printed customer receipt
               displaying more than the last 5 digits of the credit or debit card
               number used in connection with such transaction(s).

        71.    Plaintiff falls within the class definition and is a member of the class. Excluded

from the class is Defendant and any entities in which Defendant has a controlling interest,

Defendant's agents and employees, Plaintiffs attorneys and their employees, the Judge to whom

this action is assigned and any member of the Judge's staff and immediate family, and claims for

personal injury, wrongful death, and/or emotional distress.

        72.    The members of the class are capable of being described without any significant

managerial or administrative problem. The members of the class are readily ascertainable from the

information and records in the possession, custody or control of Defendant.


                                            Page I 22
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 119 of 226 PageID #:6




         73.   Defendant provides printed receipts to credit card and/or debit card transaction

customers at hundreds of its casino-clients' establishments numerous times per day, 365 days per

year. Therefore, it is reasonable to conclude that the class is sufficiently numerous such that

individual joinder of all members is impractical, as required by 735 ILCS 5/2-801(1). The

disposition of the claims in a class action will provide substantial benefit to the parties and the

Court in avoiding a multiplicity of identical suits. The Class can be identified through Defendant's

records or Defendant's agents' records and the records of the banks that issued the credit/debit

cards.

         74.   Although FACTA does not distinguish between consumer and business

transactions, on information and belief all or most transactions at Defendant's establishments for

which a FACT A-violative receipt was provided were paid for using a consumer card rather than a

business card. To the extent this is an issue, the payments made with the two types of cards are

easily discernible: merchants are charged different interchange fees for card transactions that vary

based on whether the card is a business card or a consumer card. There are different interchange

categories and codes assigned to each transaction that distinguish whether a card used for a

transaction is a business card or a consumer card. Defendant and its merchant bank could easily

identify whether a particular transaction involved a business card or a consumer card.

         75.   While all Class Members have experienced actual harm as previously explained

herein, this suit seeks only statutory damages and injunctive relief on behalf of the class and it

expressly is not intended to request any recovery for personal injury and claims related thereto.

Plaintiff reserves the right to expand the class definition to seek recovery on behalf of additional

persons as warranted as facts are learned in further investigation and discovery.




                                             Page I 23
74073
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 120 of 226 PageID #:6




              76.    The class is defined so that each class member will have identical claims or

a,    defenses. As such, common questions of fact and law exist as to all members of the class, which
;;:
"'
'i:
u     predominate over any questions affecting only individual members of the class, including Plaintiff.
"'
~
      See 735 ILCS 5/2-801(2). Such questions common to the class include, but are not limited to;

              a.     Whether, within the two (2) years prior to the filing of the original

                     complaint, Defendant and/or its agents completed transactions by credit or

                     debit card and subsequently provided a printed receipt upon which more

                     than the last five (5) digits of the card number was displayed;

              b.     Whether Defendant's violation was knowing or reckless;

              C.     Whether Defendant is liable for damages, and the extent of statutory

                     damages for each such violation; and

              d.     Whether Defendant should be enjoined from engaging in such conduct in

                     the future.

              77.    The principal question is whether Defendant violated section 1681 c(g) of the FCRA

      by providing Class Members with electronically-printed receipts in violation of the Receipt

      Provision. The secondary question is whether Defendant knowingly or recklessly provided such

      electronically printed receipts.

              78.    Plaintiff and his counsel will fairly and adequately protect the interests of the class,

      as required by 735 ILCS 5/2-801(3). Plaintiff has no interests that conflict with the interests of the

      class and seeks the same relief as the class. Plaintiff is interested in pursuing her claims vigorously

      and has retained counsel competent and experienced in class and complex litigation, including

      under FACTA and other data privacy statutes.




                                                    Page j 24
      74073
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 121 of 226 PageID #:6




             79.     In light of the numerosity of the class members, the commonality of issues of law

"'   and fact among class members, and Plaintiff and her counsel's willingness and ability to fairly and
~
I
u    adequately protect the interests of the class, a class action is an appropriate method for the fair and
"'
0
N
     efficient adjudication of the controversy, as required by 735 ILCS 5/2-801(4). Moreover, class-

     wide damages are essential to induce Defendant to comply with the law. The interest of Class

     Members in individually controlling the prosecution of separate claims against Defendant is small.

     The maximum statutory damages in an individual action for a violation of this statute are minimal.

     Management of these claims is likely to present significantly fewer difficulties than those

     presented in many class claims.

             80.    Plaintiff and the members of the class have all suffered harm as a result of the

     Defendant's unlawful and wrongful conduct. Absent a class action, the class, along with countless

     future patrons of Defendant's establishment, will continue to face the potential for irreparable

     harm. In addition, these violations of law would be allowed to proceed without remedy and

     Defendant will continue such illegal conduct. Because of the size of the individual Class Members'

     claims, few Class Members could afford to seek legal redress for the wrongs complained of herein.

             8 I.    Defendant has acted on grounds generally applicable to the class, thereby making

     appropriate final injunctive relief and corresponding declaratory relief with respect to the class as

     a whole.

                          COUNT I- VIOLATIONS OF 15 U.S.C. § 1691(c)(g)

             82.     Plaintiff incorporates the foregoing allegations as if fully alleged herein.

             83.     15 U.S.C. §1681c(g) states as follows:

             Except as otherwise provided in this subsection, no person that accepts credit cards
             or debit cards for the transaction of business shall print more than the last 5 digits
             of the card number or the expiration date upon any receipt provided to the
             card ho Ider at the point of sale or transaction.

                                                   Page I 25
     74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 122 of 226 PageID #:6




        84.     This section applies to any "device that electronically prints receipts" (hereafter

"Devices") at the transaction location. 15 U.S.C. §1681 c(g)(3).

        85.     During all or substantially all of the relevant time period, Defendant employed, as

the principal merchant acting through its clients as its agent or agent(s), said Devices to perform

cash-access transactions with its clients' patrons on non-tribal owned land throughout the United

States, including at the Grand. Victoria Casino establishment in Elgin, Illinois and at numerous

other establishments nationwide that were owned or operated by one of Defendant's clients.

        86.     Defendant contracted with the owner or operator of the Grand Victoria Casino

establishment in Elgin, Illinois and had contracted with each of its other clients who operated or

owned such establishments on the same or materially the same terms, pursuant to which Everi

provided each clients' patrons with cash-access transaction services that Defendant processed via

the same CashClub technology, with Everi acting as the principal merchant and the respective

client acting as its agent.

        87.     On or before the date on which this complaint was filed, Plaintiff and members of

the class were provided receipt(s) by Defendant that failed to comply with the Receipt Provision.

        88.     At all times relevant to this action, Defendant was actually aware, or should have

been actually aware, of both the Receipt Provision.

        89.     Notwithstanding the three-year period to comply with FACTA and its

accompanying provisions, and the subsequent years since FACT A became effective, and despite

having knowledge of the Receipt Provision and FACT A as a whole, Defendant knowingly,

knowingly or recklessly violated and continues to violate the Receipt Provision.

        90.     By printing more than the last five (5) digits of Plaintiffs credit card number on

Plaintiffs transaction receipt, Defendant caused Plaintiff to suffer numerous harms as described


                                             Page I 26
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 123 of 226 PageID #:6




above. This includes, but is not limited to: breach of confidence; heightened risk of identity theft,

especially as the receipt displays the full name of the card holder on the it together with other

sensitive information including the card holder's initialed signature; exposure of Plaintiffs private

information to those of Defendant's and its casino-clients' employees who handled the receipt;

being forced to take action prevent further disclosure of the information displayed on the receipt;

and monetary harm in the amount of the transaction fees that Plaintiff and the unnamed class

members were forced to pay Defendant in exchange for a secure and legally compliant transaction

(the exact opposite of what they received).

        91.    As a result of Defendant's willful violations of the FCRA, Defendant is liable to

Plaintiff and members of the class pursuant to 15 U.S.C. § 1681n for statutory damages, punitive

damages, attorney's fees and costs.

                                           •       •       •
        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

her and the class against Defendant, as follows:

        a.      Granting certification of the Class;

        b.     Awarding statutory damages;

        c.      Awarding punitive damages;

        d.      Awarding injunctive relief;

        e.      Awarding attorneys' fees, litigation expenses and costs of suit; and

        f.      Awarding such other and further relief as the Court deems proper under the

                circumstances.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.



                                               Page I 27
74073
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 124 of 226 PageID #:6




Dated: April 12, 2019.
                                    Respectfully submitted,

                                    GERALDINE DONAHUE, individually,
                                    and on behalf of others similarly situated,

                                    By: ..es:.../_ _ _ _ _ _ __
                                         One of Plaintiffs Attorneys


Keith J. Keogh
KEOGHLAW,LTD.
55 W. Monroe St., Ste. 3390
Chicago, II 60603
Tel: 312-726-1092
Fax: 312-726-1093
Keith@KeoghLaw.com

Scott D. Owens
SCOTID. OWENS, P.A.
3800 S. Ocean Dr., Ste. 235
Hollywood, FL 33019
Tel: 954-589-0588
Fax: 954-337-0666
scott@scottdowens.com

Frank S. Hedin
HEDIN HALL, LLP
1395 Brickell Ave, Suite 900
Miami, Florida 33131
Tel: 305-357-2107
Fax: 305-200-8801
fhedin@hedinhall.com

Counsel for Plaintiff




                                   Page I 28
74073
                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 125 of 226 PageID #:6
Return Date: No return date scheduled
Hearing Date: 4/25/2019 10:00 AM - 10:00 AM
Courtroom Number:
                                                                        FILED
Location:
                                                                        4/17/2019 9:59 AM
             Firm No. 39042                                             DOROTHY BROWN
                                                                        CIRCUIT CLERK
                                                                        COOK COUNTY, IL
                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 2018CH15419
                                    COUNTY DEPARTMENT, CHANCERY DIVISION                              4720905

                 GERALDINE DONAHUE, individually               )
                 and on behalf of others similarly situated,   )
                                                               )
                       Plaintiff,                              )       CASE No.: 2018-CH-15419
                                                               )
                 v.                                            )
                                                               )
                 EVERI PAYMENTS, INC.; and EVERI               )
                 HOLDINGS, INC.,                               )
                                                               )
                       Defendant.                              )


                            PLAINTIFF'S AMENDED MOTION FOR CLASS CERTIFICATION

                       Pursuant to 735 ILCS 5/2-801, Plaintiff Geraldine Donahue, individually and on behalf of

             all others similarly situated, moves for class certification to remedy Everi Payments, Inc. and Everi

             Holdings, Inc's ("Defendant") widespread violations of the Fair and Accurate Credit Transactions

             Act ("F ACTA"), 1 a federal consumer protection statute that, inter alia, requires merchants like

             Defendant to truncate all but the last five (5) digits of any credit or debit card account number

             appearing on a printed consumer transaction receipt.

             I.        INTRODUCTION

                       1.      Identity theft is a serious and ever-growing concern for consumers and businesses

             alike. As of 2018, nearly 60 million Americans have been affected by identity theft.2 There were




             1    FACT A is an amendment to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. ("FCRA").

             2    Source:    https://www .I ife lock.co1n/learn-identity-theft-resources-how-common-is-identity-
             theft.html (Last Accessed: April 11, 2019).
                                                                1
             74074
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 126 of 226 PageID #:6




a record high 16.7 million victims of identity fraud in 2017 alone, and account takeovers (when a

thief opens a credit card account or other financial account using a victim's name and other stolen

information) tripled in 2017 from 2016, causing $5.1 billion in losses.

       2.      Congress enacted F ACTA "to prevent identity theft" and other related evils. See

Pub. L. No. 108-159 (December 4, 2003) ("An Act ... to prevent identity theft ... and for other

purposes."); Redman v. Radioshack Corp., 768 F.3d 622, 626 (7th Cir. 2014) ("[I]dentity theft is

a serious problem, and FACT A is a serious congressional effort to combat it.. .the less information

the receipt contains the less likely is an identity thief who happens to come upon the receipt to be

able to figure out the cardholder's full account information.").

       3.      When President George W. Bush signed FACTA into law, he explained that the

Act was enacted "to protect individual privacy," and emphasized the importance of the truncation

provision as follows: "Slips of paper that most people throw away should not hold the key to their

savings and financial secrets." 39 Weekly Comp. Pres. Doc. 1746, 1757 (Dec. 4, 2003).

       4.      In order to vindicate this important consumer protection statute, Plaintiff seeks to

have this Court certify the following class:

               All persons in the United States who, within the two (2) years
               prior to the filing of the original complaint through the date of
               the Court's order granting class certification, (i) engaged in one
               or more transactions using a debit card or credit card at a point-
               of-sale located on non-tribal-owned land in the United States,
               (ii) where such transaction was processed via Defendant's
               CashClub technology; and (iii) for which Defendant's system
               was programmed to generate a printed customer receipt
               displaying more than the last 5 digits of the credit or debit card
               num her used in connection with such transaction(s).




                                                 2
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 127 of 226 PageID #:6




        5.      The proposed class is an ideal candidate for certification because everY. class

member's claim arises from the same uniform course of conduct bY. Defendant and is thus based

on the same facts and subject to the same defenses. See Bush v. Calloway Consol. Group River

City, Inc., No. 3:I0-CV-841-J-37MCR, 2012 WL 1016871, at *11 (M.D. Fla. Mar. 26, 2012)

("Courts routinely find class resolution superior in consumer protection actions, including those

brought pursuant to FACTA."); In re Toys "R" Us - Delaware, Inc. - Fair and Accurate Credit

Trans. Act (FACTA) Litig., 300 F.R.D. 347, 376 (C.D. Cal. 2013) ("The vast majority of courts

outside this district have similarly found that common questions predominate in FACT A class

actions."). 3

        6.      Indeed, courts throughout the country regularly find class treatment appropriate in

actions brought to vindicate widespread violations of FACTA's truncation provision. 4



3
   Because the procedural requisites of class certification are virtually the same under both 735
ILCS 5/2-801 and Federal Rule of Civil Procedure 23, this Court should find persuasive and adopt
the reasoning of the federal FACTA decisions cited herein. See Cruz v. Uni/ock Chicago, Inc., 383
Ill. App. 3d 752, 761 (2d Dist. 2008).

4 E.g., Velasco v. Sogro, Inc., No. 08-C-0244, 2014 WL 3737971, at *3-4 (E.D. Wis. July 30,
2014) (finding class certification appropriate in FACTA truncation action); Legg v. Spirit Airlines,
Inc., 315 F.R.D. 383 (same); Altman v. White House Black Market, Inc., 2017 WL 8780202 (N.D.
Ga. Oct. 25, 2017), report and recommendation adopted, 2018 WL 1704110 (N.D. Ga. Feb. 12,
2018) (same); Rogers v. Khatra Petro, Inc., 2010 WL 3894100, *6 (N.D. Ind. Feb. 14, 201 I)
(same); Miller-Huggins v. Mario's Butcher Shop, Inc., 2010 WL 658863, *5 (N.D. Ill. Feb. 22,
2010) (same); Shur/and v. Bacci Cafe & Pizzeria on Ogden, Inc., 259 F.R.D. 151, 161 (N.D. 111.
2009) (same); Harris v. Best Buy Co., Inc., 254 F.R.D. 82, 90 (N.D. Ill. 2008) (same); Redmon v.
Uncle Julio's of Illinois, Inc., 249 F.R.D. 290, 294-98 (N.D. Ill. 2008) (same); Meehan v. Buffalo
Wild Wings, Inc., 249 F.R.D. 284, 288 (N.D. Ill. 2008) (same); Matthews v. United Retail, Inc.,
248 F.R.D. 210,217 (N.D. Ill. 2008) (same); Brown v. 22nd Dist. Agric. Ass'n, .2017 WL 2172239,
*2 (S.D. Cal. May 15, 2017) (same, during settlement approval); Harper v. Law Office of Harris
& Zide LLP, 2017 WL 995215, *10 (N.D. Cal. Mar. 15, 2017) (same); Flaum v. Doctor's Assoc.,
Inc., 16-cv-61198-CMA, ECF No. 83 (S.D. Fla. March 23, 2017) (same); Guarisma v. Microsoft,
15-cv-24326-CMA, ECF No. 79 (S.D. Fla. Oct. 27, 2017) (same); Legg v. Lab. Corp. of Am.
                                                   3
          Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 128 of 226 PageID #:6




      II.     FACTA'S TRUNCATION PROVISION IS WELL ESTABLISHED

"'            7.     Defendant had years to learn about and comply with the truncation requirement
~
:r:
      before it went into effect. Although FACT A was enacted in 2003, merchants were given ample
~
0
N
      time to comply, as they were not obligated to start meeting the truncation requirement until

      December 4, 2006. 15 U.S.C. §1681c(g)(3). Moreover, the truncation requirement was highly-

      publicized long before its effective date.' Thereafter, VISA, MasterCard and American Express

      began to contractually require merchants to comply with the truncation requirement. 6

              8.     The truncation requirement made news again in 2008, after numerous merchants

      were sued for violating the "expiration date" element of the requirement. See Bateman v. Am.

      Multi- Cinema, 623 F.3d 708, 717 (9th Cir. 2010). Congress addressed this situation by passing a

      "Clarification Act" to absolve a specific type of violation that had occurred before June 3, 2008.




      Holdings, 2016 U.S. Dist. LEXIS 122695 (S.D. Fla. Feb. 18, 2016) (same); Muransky v. Godiva
      Chocolatier, Inc., 2016 U.S. Dist. LEXIS 133695 (S.D. Fla. Sept. 28, 2016) (same); Wood v. J
      Choo USA, Inc., Case No. 15-cv-81487- BLOOMNalle, ECF No. 97 (S.D. Fla. May 9, 2017)
      (same); Kirchein v. Pet Supermarket, Inc., 16-cv-60090, ECF No. 31 at pp.2-4 (S.D. Fla. Aug. 22,
      2016) (same, vacated on other grounds).
      5 For example, on March 6, 2003, the CEO of Visa USA announced "an additional measure to
      combat identity theft and protect consumers. Our new receipt truncation policy will soon limit
      cardholder information on receipts to the last four digits of their accounts. The card's expiration
      date will be eliminated from receipts altogether .... " [First Amended Complaint ~14], quoting PR
      Newswire, "Visa USA Announces Account Truncation Initiative to Protect Consumers from ID
      Theft; Visa CEO Announces New Initiative at Press Conference with Sen. Dianne Feinstein"
      (March 6, 2003)). And within twenty-four hours after the VISA announcement, MasterCard and
      American Express announced they were imposing similar requirements. [Id.]

      6For example, the 2006 edition of "Rules for Visa Merchants" (p.62), which is distributed to and
      binding ,upon all merchants that accept VISA cards, expressly provides that "only the last four
      digits of an account number should be printed on the customer's copy of the receipt" and "the
      expiration date should not appear at all." [First Amended Complaint ~15.]

                                                      4
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 129 of 226 PageID #:6




Id. Importantly, however, the Clarification Act did not eliminate orotherwise absolve any violation

of truncation requirement going forward. Thereafter, card-processing companies continued to alert

merchants about FACT A's truncation requirements. 7

        9.       Finally, to incentivize merchants to learn about and comply with FACTA, and

encourage private litigants to enforce it, Congress gave the law teeth. Specifically, Congress

incorporated FACTA into the Fair Credit Reporting Act, 15 U.S.C. §1681, et seq. ("FCRA"),

which entitles a successful plaintiff to statutory damages, punitive damages, costs and attorneys'

fees for any "willful" conduct that violates the law. See Harris v. Mexican Specialty Foods, Inc.,

564 F.3d 1301, 1306-1307 (11th Cir. 2009) (citing 15 U.S.C. §168ln(a)(l)(A), and (2)). This

includes knowing or reckless conduct, such as when a defendant violates the statute despite being

aware of its requirements. See id. at 1310 (citing Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 59-

60 (2007) (anFCRA violation is "willful" ifit is knowing or reckless)); Steinbergv. Stitch & Craft,

Inc., No. 09-60660, 2009 U.S. Dist. LEXIS 72908, *9 (S.D. Fla. Aug. 18, 2009) (a complaint states

claim for willful violation under FACTA if the defendant violated statute despite knowing its

requirements).

III.    FACTS

         I 0.    The complaint's allegations are "taken as true for purposes of determining class

certification." Chu/tern v. Ticor Title Ins. Co., 401 Ill. App. 3d 226,235 (1st Dist. 2010).


7 A Visa Best Practice Alert in 2010 stated "Some countries already have laws mandating PAN
truncation and the suppression of expiration dates on cardholder receipts. For example, the United
States Fair and Accurate Credit Transactions Act (FACTA) of 2006 prohibits merchants from
printing more than the last five digits of the [account number] ... on any cardholder receipt." [First
Amended Complaint if! 8]. Likewise, MasterCard warned merchants that: "A Transaction receipt
generated by an electronic POI Terminal, whether attended or unattended, must not include the
Card Expiration Date." [Id. if20.]
                                                  5
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 130 of 226 PageID #:6




        11.    On or about February 22, 2018, Plaintiff used her personal credit card to perform a

transaction at the Grand Victoria Casino in Elgin, Illinois, an establishment in which, at the time

of Plaintiffs transaction, Defendant operated machines that processed credit and debit card cash-

access transactions. [First Amended Complaint ~51.]

        12.    Plaintiff used her personal credit card to pay Defendant (the principal merchant

with whom she transacted, via its agent or agent(s) acting as an intermediary or intermediaries) for

the cash-access purchase she performed with Defendant at the Grand Victoria Casino in Elgin,

Illinois. In connection with the credit card purchase, at the same time as Plaintiff received the cash

she had purchased, Defendant (acting as the principal merchant through its agent or agent(s))

presented Plaintiff with an electronically-printed receipt bearing the first four (4) and last four (4)

digits of her credit card account number. [Id. ~53.]

        13.    In addition to bearing eight (8) digits of her credit card, the receipt identifies the

complete first and last name and initialed signature of Plaintiff, as well as the card issuer (in this

case VISA) and the transaction date and time. [Id. ~54.]

        14.    The printing of the receipt additionally harmed Plaintiff because Defendant had

imposed on and unjustly retained a substantial service fee from Plaintiff for the privilege of making

the credit card transaction at issue in this case in a supposedly secure manner, which is the exact

opposite of the true nature of the way in which Defendant processed the transaction. [Id. ~57.]

IV.     CLASS CERTIFICATION IS APPROPRIATE

        15.     Class certification is a matter left to the Court's discretion, so long as such

discretion is "exercised within the framework of the rules of civil procedure governing class




                                                   6
         Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 131 of 226 PageID #:6




     actions." S37 Mgmt. v. Advance Refrigeration Co., 2011 IL App (1st) 102496, ifl5 (1st Dist. 2011)

     (citing Smith v. Ill. Central RR. Co., 223 Ill. 2d 441,447 (2006)).

I
0            16.    The rule ofcivil procedure governing class certification is 735 ILCS 5/2-801, which
"'
0
N
     has four requirements: (1) the class is so numerous that joinder of all members as parties is

     impracticable ("Numerosity"); (2) Plaintiffs and the class members' claims present common

     questions of law or fact that predominate over any questions affecting only individual members

     ("Commonality"); (3) Plaintiff will fairly and adequately represent the class ("Adequacy"); and

     (4) a class action is an appropriate method for fairly and efficiently resolving the dispute.

     ("Appropriateness"). See 735 ILCS 5/2-801. Each requirement is readily satisfied in this case.

             17.    Numerosity. "A class consisting of more than forty members generally satisfies the

     numerosity requirement." Chavez v. Don Stoltzner Mason Contr., Inc., 272 F.R.D. 450, 454 (N.D.

     Ill. 2011); accord Heritage Operations Grp., LLC v. Norwood, 322 F.R.D. 321, 325 (N.D. Ill.

     2017). Here, Defendant generated printed receipts bearing the first four (4) and last four (4) digits

     of customers' credit and debit card numbers numerous times per day, 365 days per year. It is

     reasonable to conclude that the class is sufficiently numerous such that individual joinder of all

     members is impractical, as required by 735 ILCS 5/2-801(1).). 8 [First Amended Complaint if73.]

             18.    Commonality. "Determining whether issues common to the class predominate over

     individual issues requires the court to identify the substantive issues that will control the outcome,

     assess which issues will predominate, and then determine whether these issues are common to the



     8 Plaintiff is "not required to specify the exact number of persons in the class ... " Chavez, 272
     F.R.D. at 453, quoting Marcial v. Coronet Ins. Co., 880 F.2d 954, 957 (7th Cir. 1989).
     Furthermore, "[c]ourts rely on common sense to determine whether an estimate ofa class size is
     reasonable." Chavez, 272 F.R.D. at 454 (quoting Schmidt v. Smith & Wollensky, LLC, 268 F.R.D.
     323,326 (N.D. Ill. 2010)).
                                                      7
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 132 of 226 PageID #:6




class." Ramirez v. Midway Moving & Storage, Inc., 378 Ill. App. 3d 51, 54-55 (1st Dist. 2007)

(quoting Smith, 223 IlL 2d at 449). This requirement is met because the substantive issues that

control the outcome of this case are: Such questions common to the class include, but are not

limited to:

              a. Whether, within the two (2) years prior to the filing of the original
                 complaint, Defendant and/or its agents completed transactions for which
                 Defendant's system was programmed to generate a printed customer receipt
                 displaying more than the last 5 digits of the credit or debit card number used
                 in connection with such transaction(s);

              b. Whether Defendant's violation was knowing or reckless;

              c. Whether Defendant is liable for damages, and the extent of statutory
                 damages for each such violation; and

              d. Whether Defendant should be enjoined from engaging in such conduct in
                 the future.

[First Amended Complaint ~76].

        19.      The principal question is whether Defendant violated §168lc(g) of the FCRA by

providing class members with electronically-printed receipts in violation of the Receipt Provision.

The secondary question is whether Defendant knowingly or recklessly provided such

electronically printed receipts.

        20.      These questions predominate because "the successful adjudication of the plaintiffs

individual claims will establish a right of recovery in favor of the other class members." S37

Mgmt., 201 I IL App (1st) 102496, ~17 (citing Hall v. Sprint Spectrum, L.P., 376 Ill. App. 3d 822,

831 (5th Dist. 2007)). Moreover, these questions are common because all class members were

Defendant's and/or its agents' customers who completed transactions by credit or debit card and




                                                    8
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 133 of 226 PageID #:6




subsequently provided a printed receipt upon which more than the last five (5) digits of the card

number was displayed. [First Amended Complaint i76].

       21.     Adequacy. This element requires that the named plaintiffs interests be aligned with

and not antagonistic to the interests of the unnamed class members, and that the plaintiffs counsel

be qualified, experienced and generally able to conduct the litigation. See Steinberg v. Chicago

Medical School, 69 Ill. 2d 320, 338-39 (1977); Ramirez, 378 Ill. App. 3d at 56. That is the case

here. Plaintiffs and the class members' interests align perfectly because all of their claims arise

from the same underlying uniform course of conduct, resulting in materially identical violations

of FACT A. Moreover, as a result of Defendant's uniform violations of the truncation provision

of FACTA, Plaintiff and unnamed class members are each entitled to recover the same statutory

damages.

       22.     Plaintiffs counsel and proposed class counsel at Scott D. Owens, P.A., Hedin Hall

LLP, and Keogh Law, LTD., all possess significant consumer class action litigation experience (in

the FACT A context and otherwise) and have all previously been found adequate and appointed

class counsel in numerous similar class actions. See Flaum, l 6-cv-61198-CMA, [ECF No. 83 i

6] ("[T]he Court determines that Plaintiffs counsel, Scott D. Owens, Keith J. Keogh, Michael S.

Hilicki, Bret L. Lusskin, are adequate to represent the Class and appoints them Class Counsel.");

Guarisma, l 5-cv-24326-CMA, ECF No. 57, i 5 (S.D. Fla. Feb. 28, 2017) ("[T]he Court determines

that Plaintiffs counsel, Scott D. Owens, Keith J. Keogh, ... are adequate to represent the Class

and appoints them Class Counsel."); Legg v. Spirit, 315 F.R.D. at 390 ("The Court has no cause

for concern ... Plaintiffs attorneys are experienced and capable, and have served as class counsel

in similar consumer class actions before."); Muransky, 2016 U.S. Dist. LEXIS 133695 at *7


                                                 9
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 134 of 226 PageID #:6




("Class Counsel effectively pursued the Settlement Class Members' claims before this Court.");

Legg v. Lab. Corp., 20 l 6 WL 3944069, *2 (S.D. Fla. Feb. 18, 2016) ("[T]his Court recognizes the

experience of Class Counsel Michael Hilicki, Bret Leon Lusskin, Jr., Scott David Owens[.]");

Chimeno-Buzzi v. Hollister Co., 2015 WL 9269266, at *2 (S.D. Fla. 2014) (appointing attorney of

Hedin Hall LLP, "whom the Court finds [is] experienced and adequate," as class counsel in

consumer privacy action in which he achieved $10 million settlement on behalf of class); Farnham

v. Caribou Coffee Co., Inc., No. 16-cv-295 (W.D. Wisc. 2016) (appointing attorney of Hedin Hall

LLP as class counsel in consumer privacy action resulting in $8.5 million class settlement); Luczak

v. Nat'/ Beverage Corp., No. 18-cv-61631-KMM, ECF No. 20, at 4, 5 (S.D. Fla. Oct. 12, 2018)

(noting that "Hedin Hall LLP ... has extensive experience in class actions"). See Exhibit I (Hedin

Declaration at ~4-~8); Exhibit 2 (Owens Declaration) at ~15-~27; and Exhibit 3 (K.eogh

Declaration) at ~7-~14.

       23.     Appropriateness. A class action is an appropriate method for fairly and efficiently

resolving a dispute when it can "best secure economies of time, effort and expense or accomplish

the other ends of equity and justice that class actions seek to obtain." Ramirez, 378 Ill.App.3d at

56 (quoting Walczakv. Onyx Acceptance Corp., 365 Ill. App. 3d 664,679 (2d Dist. 2006)). A class

action will best secure economies of time, effort and expense here because it will resolve hundreds

of identical claims in one fell swoop instead of requiring individual litigation of the same issues

over and over. A class action also will accomplish the ends of equity and justice because the class

members are individuals, their claims are relatively small, and there is no reason to assume that

most or even many of them possess the time, energy and wherewithal to try to vindicate their rights

on their own. As noted by the First District:


                                                10
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 135 of 226 PageID #:6




        Our courts have recognized that, 'in a large and impersonal society, class actions
        are often the last barricade of consumer protection.' The consumer class action is
        an inviting procedural device to address frauds that cause small damages to large
        groups. When brought by plaintiffs who have no other avenue of legal redress, the
        consumer class action provides restitution to the injured and deterrence to the
        wrongdoer.

Gordon v, Boden, 224 Ill. App. 3d 195, 204 (1st Dist. 1991) (quotation omitted). Accordingly, a

class action is an appropriate method for resolving this dispute.

        24.     Because this case meets all of the requirements for class certification, the proposed

class should be certified.

        25.     Plaintiff will submit a supplemental memorandum in support of this motion upon

the completion of appropriate discovery.

V.      CONCLUSION

        It is beyond reasonable dispute that this case satisfies the requirements of 735 ILCS 5/2-

801. To the extent the Defendant nonetheless chooses to contest class certification, discovery will

quickly confirm that the requirements of735 ILCS 5/2-801 are met. Accordingly, Plaintiff requests

the following relief:

                a.      To the extent Defendant contests class certification, entry of a scheduling

        order setting dates for Plaintiff to file a memorandum in support of this motion (and for the

        parties to file response and reply briefs) after the completion of appropriate discovery;

                b.      To the extent Defendant declines to contest class certification, an order

        certifying the proposed class as defined above (or whatever amended definition(s) the

        Court finds to be appropriate under the law and facts);

                c.      Appointment of Ms. Donahue as representative of the certified class; and



                                                 II
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 136 of 226 PageID #:6




              d.      Appointment of Scott D. Owens, P.A., Hedin Hall LLP, and Keogh Law,

Ltd. as class counsel. Dated:

              April 17, 2019                     Respectfully submitted,

                                                 s/Michael S. Hilicki
                                                 Keith J. Keogh
                                                 Michael Hilicki
                                                 Keogh Law, Ltd., Firm No. 39042
                                                 55 W. Monroe St., Ste. 3390
                                                 Chicago, II 60603
                                                 Tel: 312-726-1092
                                                 Fax: 312-726-1093
                                                 keith@keoghlaw.com
                                                 mhilicki@keoghlaw.com

                                                 Scott D. Owens
                                                 Scott D. Owens, P.A.
                                                 3800 S. Ocean Dr., Ste. 235
                                                 Hollywood, FL 33019
                                                 Tel: 954-589-0588
                                                 Fax: 954-337-0666
                                                 scott@scottdowens.com

                                                 Frank S. Hedin
                                                 David W. Hall
                                                 HEDIN HALL LLP
                                                 1395 Brickell Ave, Suite 900
                                                 Miami, Florida 33131
                                                 Tel: 305-357-2107
                                                 Fax: 305-200-880!
                                                 fhedin@hedinhall.com
                                                 dhall@hed inhall. com

                                                 Counsel for Plaintiff




                                            12
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 137 of 226 PageID #:6




                                       CERTIFICATE OF SERVICE
             I hereby certify that on April 17, 2019, I caused the above Plaintiff's Amended Motion for
"'    Class Certification to be filed and served on the following individuals appearing in this matter for
~
'i:
()
      Defendant through the Court's electronic filing system:
"'
~
0
N
             Robert E. Sidkey
             Cunningham, Meyer, & Vedrine, P.C.
             One East Wacker Drive, Suite 2200
             Chicago, Illinois 606061
             (312) 578-0049

                                                       s/Michael S. Hilicki
                                                       Keogh Law, Ltd.




                                                       13
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 138 of 226 PageID #:6




                EXHIBIT 1
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 139 of 226 PageID #:6




                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                          COUNTY DEPARTMENT, CHANCERY DIVISION
"'
~
'i:
()

"'
~
0
N      GERALDINE DONAHUE, individually,                )     CASE No. - - - - - - -
       and on behalf of others similarly situated,     )
                                                       )     JURY TRIAL DEMANDED
             Plaintiff,                                )
                                                       )
       v.                                              )
                                                       )
       MGM RESORTS INTERNATIONAL,                      )
                                                       )
             Defendant.                                )
                                                       )
                                                       )

                        DECLARATION OF FRANKS. HEDIN IN SUPPORT
                      OF PLAINTIFF'S MOTION FOR CLASS CERTIFICATION
             I, Frank S. Hedin, declare under penalty of perjury, pursuantto 28 U.S.C. § 1746 and based

      on my own personal knowledge, that the following statements are true:

              I.     I am one of the attorneys of record for Plaintiff Geraldine Donahue and the

      proposed class in the above-entitled action, and I submit this declaration in support of Plaintiffs

      motion for class certification.

             2.      I am a member in good standing of the Florida Bar and the State Bar of California;

      of the United States District Courts for the Southern District of Florida, Northern District of

      California, Southern District of California, Central District of California, and Western District of

      Wisconsin; and of the United States Courts of Appeals for the Second Circuit and Seventh Circuit.

              3.     I received my Bachelor of Arts from University of Michigan in 2008 and my Juris

      Doctor, magna cum laude, from Syracuse University College of Law in 2012.

             4.      I served as law clerk to the Honorable William Q. Hayes, United States District

      Judge for the Southern District of California, from August 2012 through October 2013, during

      which time I worked on, inter alia, numerous class action matters at all stages of litigation.
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 140 of 226 PageID #:6




          5.    From early 2014 until February of this year, 1 practiced law at the Miami office of

Carey Rodriguez Milian Gonya, LLP, where 1 represented both plaintiffs and defendants in

consumer and data-privacy class actions, employment-related collective actions, and patent and

trademark litigation, and routinely represented indigent litigants in civil rights and housing matters

on a pro bono basis. In just four years, I built Carey Rodriguez's class action litigation practice

from the ground up, became a partner and was appointed head of the firm's practice in this area,

and served as class counsel and lead plaintiffs' counsel in many matters of national significance.

          6.    I co-founded Hedin Hall LLP in March 2018. With offices in Miami, Florida and

San Francisco, California, our firm specializes in securities, consumer protection, and data privacy

matters and has "extensive experience in class actions," as recently noted by U.S. District Judge

K. Michael Moore of the Southern District of Florida. 1

          7.    I have served as court-appointed class counsel and as lead plaintiffs' counsel in

several nationwide class actions. E.g., Chimeno-Buzzi v. Hollister Co., 2015 WL 9269266, at *2

(S.D. Fla. 2014) (class counsel in consumer privacy action, $10 million class settlement); Farnham

v. Caribou Coffee Co., Inc., No. 16-cv-295 (W.D. Wisc. 2016) (class counsel in consumer privacy

action, $8.5 million class settlement); Luczakv. National Beverage Corp., et al., No. l 8-cv-61631-

KMM (S.D. Fla.) (class liaison counsel in federal securities action); Norbergv. Shutterj/y, Inc, No.

I 5-cv-5351 (N.D. Ill.) (interim class counsel in consumer privacy action); Cano Lopez v. Miami-

Dade County, et al., No. 15-cv-22943-MGC (S.D. Fla.) (lead plaintiffs counsel in FACTA

litigation); Groover v. US. Corrections, LLC, et al., No. l 5-cv-61902-BB (lead plaintiffs counsel

in civil rights action); Soukhaphonh v. Hot Topic, Inc., No. 16-cv-5024 (C.D. Cal.) (lead plaintiffs'

counsel in consumer privacy action); Rivera v. Google, Inc., No. 16-cv-02714 (N.D. Ill.) (lead

plaintiffs' counsel in data-privacy action); Monroy v. Shutterj/y, Inc., No. 16-cv-10984 (N.D. Ill.)

(same).




        See Luczak v. Nat 'l Beverage Corp., No. l8°cv-6163 l-KMM, docket entry no. 20, at 4, 5 (S.D. Fla.
Oct. 12, 2018) (noting that "Hedin Hall LLP ... has extensive experience in class actions").
     Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 141 of 226 PageID #:6




            8.         My work has resulted in many favorable legal decisions for my clients, notable

    examples of which include the following published opinions:

                  a. Norbergv. Shutterjly, Inc., 152 F. Supp. 3d 1103 (N.D. Ill. 2015);
0
N
                  b. Riverav. Google Inc., 238 F. Supp. 3d 1088 (N,D, Ill, 2017);

                  c. Boelter v. Hearst Commc'ns, Inc., 269 F. Supp, 3d 172 (S,D.N.Y. 2017);

                  d. Monroy v. Shutterjly, Inc., No. 16 C 10984, 2017 WL 4099846 (N.D. Ill. Sept. 15,

                       2017);
                  e. Gullen v. Facebook, Inc., No. 3:16-CV-00937-JD, 2018 WL 1989497 (N.D. Cal.

                       Mar. 2, 2018);
                  f.   Chimeno-Buzzi v. Hollister Co., No, 14-23120-CIV, 2015 WL 9269266 (S.D, Fla,

                       Dec. 18, 2015);
                  g. Soukhaphonh v. Hot Topic, Inc., No. CV165124DMGAGRX, 2017 WL 2909403

                       (C.D. Cal. Jan. 13, 2017);
                  h, Groover v. Prisoner Transportation Servs., LLC, No, 15-CV-61902, 2018 WL

                       4743555 (S.D. Fla, Oct. 2, 2018).
            9.         Together with Ms, Donahue and co-counsel, I have thoroughly investigated the

    underlying facts and all potential claims in this matter.
            10.        My law firm is well suited to continue to represent and protect the interests of

    Plaintiff and the proposed class in this matter, and will commit all necessary resources, financial,

    professional, and otherwise, to ensure that this litigation is administrated and prosecuted in the

    best interests of the class.
            I declare under penalty of perjury that the foregoing is true and correct.

    Executed this 12th day of December 2018 at Miami, Florida.




                                                           Frank S, Hedin
                                                          FILED DATE: 4/17/2019 9:59 AM   2018CH15419
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 142  of 226 PageID #:6




                                                          tr1
                                                          ><
                                                          ~
                                                          I      I
                                                          CdI
                                                          ~
                                                          N
           Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 143 of 226 PageID #:6




                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                               COUNTY DEPARTMENT, CHANCERY DIVISION
"'
~


~
'i:
()
      GERALDINE DONAHUE, individually                     )
"'0
N     and on behalf of others similarly situated,         )
                                                          )
                                                          )
              Plaintiff,                                           CASE No.: 2018-CH-15419
                                                          )
                                                          )
                                                          )
      v.                                                           JURY TRIAL DEMANDED
                                                          )
                                                          )
                                                          )
      MGM RESORTS INTERNATIONAL,                          )
                                                          )
              Defendant.


                                     DECLARATION OF SCOTT D. OWENS


               I, Scott D. Owens, declare. under penalty of perjury, as provided for by the laws of the
      United States, 28 U.S.C. § 1746, that the following statements are true:

                I.         I am an attorney who heads a law firm which operates under the name Scott D.
      Owens, P.A. I am one of the attorneys representing Plaintiff in this matter.

               2.          I am currently a member in good standing of the bars of the following courts:

                                  Court                               Date.Admitted
                                                         .·   ·'                .



            State of Florida                                          October 2, 2002

            United States District Court                             October I 0, 2008
            Southern District of Florida
            United States District Court                               June 23, 2009
            Middle District of Florida
            Eleventh Circuit Court of Appeals                         April 30, 2012

            United States District Court                              January 9, 2014

                                                               I
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 144 of 226 PageID #:6




        Eastern District of Michigan
        Sixth Circuit Court of Appeals                       May 20, 2015
a,

~
I
()
a,
0
            3.     I am a 2000 graduate of the New England School of Law. After a short time
N
     working in a debt collection law firm, I began to represent persons in consumer rights
     litigation, both in State and Federal Court; currently, I 00% percent of my workload consists
     of consumer protection litigation, which includes claims brought under FACTA as well as
     both the FDCPA, and the TCPA. Since 2007, I have been an active member of the National
     Association of Consumer Advocates (NACA).

            4.     My federal litigation practice was featured in the Daily Business Review on
     June 15, 2009 in an article entitled "Federal Law Used Against Abusive Debt Collectors."

            5.     At the specific request of Judge Myriam Lehr of Miami-Dade County, I was
     asked to conduct a Continue Legal Education (CLE) seminar on the basics of FDCPA
     litigation entitled "How to Defend Against Abusive Debt Collectors"; the event was
     sponsored by the Miami-Dade Consumer Advocate and held on October 30, 2009.

            6.     I was featured on WSVN News (Channel 7) on November 22, 2010 for my
     pro-consumer work in the area ofthc Fair Debt Collection Practices Act.

            7.     I was a Guest Lecturer at the National Consumer Law Center's "Fair Debt
     Collection Training Conference" held in Jacksonville, Florida on March 5-6, 2010.

            8.     I was Featured Guest Speaker at the request of the Miami-Dade Consumer
     Services Department during National Consumer Protection Week on March I I, 2011.

            9.     I instructed a CLE seminar for Legal Services of Greater Miami, Inc., dealing
     with consumer protection (May 201 I).

            I 0.   I conducted a CLE on the topic of consumer protection at Florida International
     University (June 2012).



                                                   2
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 145 of 226 PageID #:6




       11.      I conducted a webinar dealing with the FDCPA and TCPA at the request of the
National Association of Consumer Advocates (December 2012).

       12.      I was invited by the Consumer Protection Law Committee to be a guest
speaker at the Florida Bar's Annual Convention to be held in Orlando, Florida (June 25-28,
2014). My topics of discussion included the Telephone Consumer Protection Act.

       13.      I regularly attend legal seminars hosted by the National Consumer Law Center
(NCLC), including the following:


             National Consumer Law Center, 17th Annur:l Consumer Rights
             Litigation Conference (2008)
             National Consumer Law Center, Fair Debt Collection Training
             Conference (2009)
             National Association of Consumer Advocates, Fair Credit Reporting
             Act Conference (2009)
             National Consumer Law Center, 18th Annual Consumer Rights
             Litigation Conference (2009)
             National Consumer Law Center, Fair Debt Collection Training
             Conference (2010)
             National Consumer Law Center, 19th Annual Consumer Rights
             Litigation Conference (2010)
             National Consumer Law Center, 20th Annual Consumer Rights
             Litigation Conference (2011)
             National Consumer Law Center, 21st Annual Consumer Rights
             Litigation Conference (2012)
             National Consumer Law Center 22nd Annual Consumer Rights
             Litigation Conference (2013)
             National Consumer Law Center, Fair Debt Collection Training
             Conference (2014)
             National Consumer Law Center 23rd Annual Consumer Rights


                                              3
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 146 of 226 PageID #:6




                Litigation Conference (2014)1
                National Consumer Law Center, Fair Debt Collection Training
                Conference (2015)
                National Consumer Law Center 24th Annual Consumer Rights
                Litigation Conference (2015)
                National Consumer Law Center, Fair Debt Collection Training
                Conference (2016)
                National Consumer Law Center 25th Annual Consumer Rights
                Litigation Conference (2016)

                National Consumer Law Center, Fair Debt Collection Training
                Conference (2017)
                National Consumer Law Center 26th Annual Consumer Rights
                Litigation Conference (2017)

                National Consumer Law Center, Fair Debt Collection Training
                Conference (2018)
                Nation.al Consumer Law Center 27th Annual Consumer Rights
                Litigation Conference (2018)



          14,      Of the aforesaid legal seminars, I have attended at least five intensive full-day
seminars which have dealt exclusively with class action litigation; I am familiar with the
ethical and professional guidelines governing class action litigation,

          15.      I am generally regarded by my peers as one of the leading authorities in the
State of Florida with respect to the Fair and Accurate Credit Transactions Act ("FACT A"),
the Fair Debt Collection Practices Act, and the Telephone Consumer Protection Act.

          16.      My law practice was featured on the cover of the Sun-Sentinel on September
I I, 2011 in an article entitled Ticked off at debt collectors calling their cellphones,
Floridians are fighting back. The article dealt specifically with the Telephone Consumer
Protection Act.

1   I also served as the co-chairperson for the aforementioned conference.
                                                     4
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 147 of 226 PageID #:6




       17.     I was appointed as class counsel in the matter of McMullen v. Jennings &
Valancy, P.A., Case No. 10-CV-60050. In certifying me for class counsel, Judge Adalberto
Jordan stated, "I find that Mr. Owens can fairly and adequately represent the interests of the
class ... " and "Mr. Owens has the requisite mastery in these types of claims." I also served as
class counsel in the case of Lithgow v. Eisinger, Brown, Lewis, Frankel, Chaiet & Krut, P.A.
Case No. 0-10-cv-61185-WJZ [See Order dated Dec. 9, 2010). In March 2012, I was
appointed    class counsel in Lee          v.   Greenspoon Marder,   Case No.     IO-cv-6 I 184-
Lenard/O' Sullivan and I also served as class counsel in Bummolo v. The Law Offices of
Charles W. McKinnon, P.L., No. 2: I 1- cv-14408-KMM and served as class counsel in
Collins v. Erin Capital Management, LLC, No. I: 12-cv-22839-CMA; Rigney v. Livingston
Financial, LLC, No. 6: l 2-cv-00617-RBD-TBS; and Walker v. Greenspoon Marder, P.A., No.
13-CV-14487, 2015 WL 233472 (S.D. Fla. Jan. 5, 2015).

       18.     I was also appointed joint interim lead counsel in the Southern District of
Florida TCPA class action lawsuit, Soto v. Gallup, Inc., No. 0:13-cv-61747-RSR wherein
Judge Robin S. Rosenbaum stated that "Scott D. Owens has vast experience in the area of
consumer protection litigation ... " (emphasis added); I was later appointed co-lead counsel
after the case was later certified ($12 million-dollar common fund settlement).

       19.     I was appointed co-lead class counsel in the TCPA class action, De Los Santos
v. Millward Brown, Inc., No. 13-80670-CV, ECF No. 77 (S.D. Fla. Feb. 10, 2015). The case
established an $11 million-dollar common fund settlement.

       20.     I served as co-lead counsel in the TCPA class action, Guarisma v. ADCAHB
Medical Coverages, Inc., et al., No. l:l3-cv-21016 (S.D. Fla. June 24, 2015) wherein my
firm established a common fund of $4.5 million dollars in settlement. My firm, along with
co-counsel was awarded one-third of the common fund (plus costs).

       21.     I served as co-lead counsel in the successful FACTA class action, Legg v.
Laboratory Corporation of America Holdings, No. 14-61543-CIV (S.D. Fla. Filed July 6,
2014) ($1 I million-do liar settlement).


                                                   5
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 148 of 226 PageID #:6




        22.     I served as co-lead counsel in the successful FACTA class action, Legg v.
Spirit Airlines, Inc., No. 14-cv-61978 (S.D. Fla. Filed August 29, 2014) ($7.5 million-dollar
settlement).

        23.     I served as co-lead counsel in the successful FACTA class action, Wood v. J
Choo USA, Inc, Case No. 15-cv-81487 (S.D. Fla. Filed Oct. 27, 2015) ($2.5 million-dollar
class settlement).

        24.     I served as co-lead counsel in the successful FACTA class action, Guarisma v.
Microsoft Corporation, Case No. 15-cv-24326 (s:D. Fla. Filed Nov. 20, 2015) ($1.2 million-
dollar class settlement).

        25.     I served as co-lead counsel in the successful FACTA class action, Legg v. E-Z
Rent a Car, No. 14-cv-0l 716-PGB-DAB (M.D. Fla. Filed Oct. 22, 2014).

       26.      I am also co-counsel in Melito v American Eagle Outfitters, Inc., Case No. 14-cv-
02440 (E.D.N.Y. Filed Apr. 8, 2014) ($14.5 million-dollar class settlement, currently on appeal).

       27.     1 represented the Appellee at the Eleventh Circuit in the matter of Muransky v.
Godiva Choco/atier, Inc., 905 F.3d 1200 (I Ith Cir. 2018) (holding that consumer plaintiff had
suffered a concrete for alleged violation of FACTA and affirming a $6.3 million-dollar class
settlement). The Objector-Appellant has petitioned for en bane review in that matter.

        28.     I have conducted a thorough pre-suit investigation of this matter and am fully
prepared to devote my firm's full resources to serve the best interest of the Class.



       Executed at Hollywood, Florida, on Wednesday, December 12, 2018.



                                      sf Scott D. Owens
                                      Scott D. Owens, Esq.
                                      SCOTT D. OWENS, P.A.
                                      3800 S. Ocean Dr., Suite 235
                                      Hollywood, Florida 33019

                                                6
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 149 of 226 PageID #:6




                             Telephone: 954-589-0588
                             Facsimile: 954-337-0666
                             scott@scottdowens.com




                                      7
                                                          FILED DATE: 4/17/2019 9:59 AM   2018CH15419
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 150  of 226 PageID #:6




                                                          tti
                                                          ~
                                                          ~
                                                          I I
                                                          toI
                                                          ~
                                                          u,.)
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 151 of 226 PageID #:6




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    COUNTY DEPARTMENT, CHANCERY DIVISION

 GERALDINE DONAHUE, individually                  )
 and on behalf of others similarly situated,      )
                                                  )
       Plaintiff,                                 )       CASE No.: 2018-CH-15419
                                                  )
v.                                                )       JURY TRIAL DEMANDED
                                                  )
 MGM RESORTS INTERNATIONAL,                       )
                                                  )
       Defendant.                                 )
                                                  )
                                                  )


                           DECLARATION OF KEITH J. KEOGH

       Keith J. Keogh declares under penalty of perjury, that the following statements are true:


       1.       I am over the age of eighteen and am fully competent to make this declaration. This

declaration is based upon my personal knowledge and if called upon to testify to the matters stated

herein, I could and would do so competently.


       2.       As shown below, my firm has regularly engaged in major complex litigation

involving FACTA and other consumer issues. My firm has the resources necessary to conduct

litigation of this nature, and has experience prosecuting class actions of similar size, scope, and

complexity to the instant case. Additionally, I have often served as class counsel in similar actions.


       3.       Keogh Law, Ltd. consists of six attorneys and focuses on consumer protection class

actions. I am a shareholder of the firm and member of the bars of the United States Court of

Appeals for the First, Second, Third, Seventh, Ninth and Eleventh Circuits, Eastern District of

Wisconsin, Northern District of Illinois, Central District of Illinois, Southern District of Indiana,

District of Colorado, Middle District of Florida, Southern District of Florida, the Illinois State Bar,


                                                 -I-
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 152 of 226 PageID #:6




and the Florida State Bar, as well as several bar associations and the National Association of

Consumer Advocates.

       4.      In 2015, the National Association of Consumer Advocates honored me as the

Consumer Attorney of the Year for my work in courts and with the FCC insuring the safeguards

of the TCPA were maintained.

       5.      My firm was class counsel in the four largest all cash FACTA class action

settlements.   Flaum v Doctors Associates, 16-CV-61198-CMA (S.D. Fla. Pending Final

Approval)($30.9 million dollars); Legg v. Laboratory Corporation of America Holdings, No. 14-

cv-61543-RLR (S.D. Fla., filed July 6, 2014) ($11 million dollars); Legg v. Spirit Airlines, Inc.,

No. 14-cv-61978-JIC (S.D. Fla., filed Aug. 29, 2014) ($7.5 million dollars) and Muransky v.

Godiva Chocolatier, Inc.,    15-cv-60716-WPD (S.D. Fla., filed Apr. 6, 2015) ($6.3 million

dollars)(on appeal}.

       6.      I was also appointed class counsel in numerous FACTA and FCRA class actions

Osada v. Experian Info. Solutions, Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. Ill. Mar. 28, 2012)

(FCRA class); Cicil/ine v. Jewel Food Stores, Inc., 542 F.Supp.2d 831 (N.D.Ill. 2008)(Co-Lead

Counsel for FACTA class); Harris v. Best Buy Co., 07 C 2559,2008 U.S. Dist. LEXIS 22166

(N.D.111. March 20, 2008)( FACTA class); Matthews v. United Retail, Inc., 248 F.R.D. 210

(N.D.111. 2008)( FACTA class); Redmon v. Uncle Julio's, Inc., 249 F.R.D. 290 (N.D.Ill. 2008)(

FACT A class); Harris v. Circuit City Stores, Inc., 2008 U.S. Dist. LEXIS 12596,2008 WL 400862

(N.D. Ill. 2008)( FACTA class); Pacer v Rockenbach Chevrolet Sales, Inc., 07 C 5173 (N.D. Ill.

2008)( FACTA class).

        7.     I am class counsel in some of the largest Telephone Consumer Protection Act

("TCPA") settlements in the country. See Hageman v. AT&T Mobility LLC, et al., Case 1:13-cv-



                                               -2-
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 153 of 226 PageID #:6




      00050-DLC-RWA (D. MT.) (Co-Lead) (Final Approval Granted February 11, 2015 providing for

"'    a $45 million settlement for a class of 16,000 persons) and Capital One Telephone Consumer
~
'i:
()    Protection Act Litigation, et al., 12-cv-10064 (N.D. Ill. Judge Holderman) (Liaison Counsel and
<O
~
0
N
      additional Class Counsel)(Final Approval Granted February 12, 2015 for a $75 million settlement).

             8.     In addition to the above, I was lead or class counsel in the following consumer

      class settlements: See Leung v XPO Logistics, Inc., 15 CV 03877, (N.D. Ill. 2018) (TCPA);

      Martinez v Medicredit, 4:16CV0l 138 ERW (E.D. Mo. 2018) (TCPA); Martin v. Wells Fargo

      Bank, N.A., 16-cv-09483 (N.D. Ill. 2018)(FCRA); Town & Country Jewelers, LLCv.

      Meadowbrook Insurance Group, Inc., et al, 15-CV-02419-PGS-LHG (D. NJ. 2018)(TCPA);

      Legg v AEO, I 4-cv-02440-VEC (TCPA)( on appeal after final approval from professional

      objector); Markos v Wells Fargo, 15-cv-01156-LMM (N.D. Ga. (TCPA); Ossola v Amex I :I 3-

      cv-04836 (N.D. Ill. 2016)(TCPA); Luster v. Wells Fargo, 15-1058-TWT (N.D. Ga.)(TCPA);

      Prather v Wells Fargo, 15-CV-04231-SCJ (ND. Ga)(TCPA); Joseph et al. v. TrueBlue, Inc. et

      al., Case No. 3:14-cv-05963 (D. Wa.) (TCPA case pending final approval for $5 million for

      1,948 class members); Tripp v. Berman & Rabin, P.A., 310 F.R.D. 499 (D. Kan. 2015); Willett,

      et al. v. Red/lex Traffic Systems, Inc., et al., Case No. 13-cv-01241-JCH-RHS; In re Convergent

      Outsourcing, Inc. Telephone Consumer Protection Act Litigation, Master Docket No. 3: l 3-cv-

      1866-A WT (D. Conn) (Interim Co-Lead); De Los Santos v Mil/word Brown, Inc., 9:13-cv-

      80670-DPG (S.D. Fl) (TCPA); Allen v. JPMorgan Chase Bank, N.A. 13-cv-08285 (N.D. Ill.

      Judge Pallmeyer) (TCPA); Cooper vNelNet, 6:14-cv-314-Orl-37DAB (M.D. Fl.) (TCPA);

      Thomas v Bacgroundchecks.com, 3:13-CV-029-REP (E.D. Va.)(additional class counsel);

      Carrero v. LVNV Funding, LLC, l !-CV-62439-KMW (S.D. Fl. 2016)(Unlicensed debt collector

      under Fl. law); Lopera v RMS, 12-c-9649 (N.D. Ill. Judge Wood), Kubacki v Peapod, 13-cv-729



                                                    -3-
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 154 of 226 PageID #:6




      (N.D. Ill. Judge Mason); Wojcik v.. Buffalo Bills, Inc., 8:12 CV 2414-SDM-TBM (M.D. Fl.

a,    Judge Merryday) (TCPA); Curnal v LVNV Funding, LLC., 10 CV 1667 (Wyandotte County,
;\
'i:   KS 2014) (Unlicensed debt collector under KS law); Cummings v Sallie Mae, 12 C-9984 (N.D.
0
"'
;;
N
      Ill. Judge Gottschall) (TCPA) (co-lead); Brian J Wanca, JD., P.C. v. L.A. Fitness

      International, LLC, Case No. l l-CV-4131 (Lake County, IL Judge Berrones) (TCPA); Osada v.

      Experian Info. Solutions, Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. Ill. Mar. 28, 2012) (FCRA

      class); Saf-T-Gard International, Inc. v. Vanguard Energy Services, L.L. C., et al, 12-cv-3671

      (N.D. Ill. 2013 Judge Gottschall) (TCPA); Saf-T-Gardv TSI, 10-c-7671, (N.D. Ill. Judge

      Rowland) (TCPA); Cain v Consumer Portfolio Services, Inc. 10-cv-02697 (N.D. Ill. Judge Keys)

      (TCPA); Iverson v Rick Levin & Associates, 08 CH 42955 Circuit Court Cook County (Judge

      Cohen) (TCPA); Saf-T-Gard v Seiko, 09 C 776 (N.D. Ill. Judge Bucklo) (TCPA); Jones v.

      Furniture Bargains, LLC, 09 C 1070 (N.D. Ill) (FLSA collective action); Saf-T-Gardv Metrolift,

      07 CH 1266 Circuit Court Cook County (Judge Rochford) (Co-Lead) (TCPA); Bilek v

      Countrywide, 08 C 498 (N.D. Ill. Judge Gottschell); Pacer v Rochenback, 07 C 5173 (N.D. Ill.

      Judge Cole); Overlord Enterprises v. Wheaton Winfield Den/a/Associates, 04 CH 01613, Circuit

      Court Cook County (Judge McGann) (TCPA); Whiting v SunGard, 03 CH 21135, Circuit Court

      Cook County (Judge McGann) (TCPA); Whiting v. Golndustry,03 CH 21136, Circuit Court

      Cook County (Judge McGann) (TCPA).

             9.      I was the attorney primarily responsible for the following class settlements: Wollert

      v. Client Services, 2000 U.S. Dist. LEXIS 6485 (N.D. Ill. 2000); Rentas v. Vacation Break USA,

      98 CH 2782, Circuit Court of Cook County (Judge Billik); McDonaldv. Washington Mutual Bank,

      supra; Wright v. Bank One Credit Corp., 99 C 7124 (N.D. Ill. Judge Guzman); Arriaga v.

      Columbia Mortgage, 01 C 2509 (N.D. Ill. Judge Lindberg); Frazier v. Provident Mortgage, 00 C



                                                     -4-
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 155 of 226 PageID #:6




5464 (N.D. Ill. Judge Coar); Largosa v. Universal Lenders, 99 C 5049 (N.D. Ill. Judge

Leinenweber); Arriaga v. GNMortgage, (N.D. Ill. Judge Holderman); Williams v. Mercantile

Mortgage, 00 C 6441 (N.D. Ill. Judge Pallmeyer); Reid v. First American Title, 00 C 4000 (N.D.

Ill. Magistrate Judge Ashman); Fabricant v. Old Kent, 99 C 6846 (N.D. Ill. Magistrate Judge

Bobrick); Mendelovits v. Sears, 99 C 4730 (N.D. Ill. Magistrate Judge Brown); Leon v.

Washington Mutual, 01 C 1645 (N.D. Ill. Judge Alesia).

       I 0.    The individual class members' recovery in some of these settlements was

substantial. For example, in one of the cases against a major bank the class members' recovery

was 100% of their actual damages resulting in a payout of$1,000 to $9,000 per class member. In

another case against a major lender regarding mortgage servicing responses, each class member

who submitted a claim form received $1,431. McDonald v. Washington Mutual Bank.

       11.     In addition, to the above settlements and class actions, I was appointed class counsel

in In Re Convergent Outsourcing, Inc. Telephone Consumer Protection Act Litigation, Master

Docket No. 3:13-cv-1866-AWT (D. Conn) (Interim Co-Lead); Galvan v. NCO Fin. Sys., 2012

U.S. Dist. LEXIS 128592 (N.D. Ill. 2012);; Pesce v First Credit Services, l l-cv-01379 (N.O. Ill.

December 19 2011) (TCPA Class); Smith v Greytsone Alliance, 09 CV 5585 (N.D. Ill. 2010).

       12.     Some reported cases of mine involving consumer protection include: Franklin v.

Parking Revenue Recovery Servs., 832 F.3d 741 (7th Cir. 2016);Galvan v. NCO Portfolio Mgmt.

Inc., 794 F.3d 716, 721 (7th Cir. 2015); Leeb v. Nationwide Credit Corp., 806 F.3d 895 (7th Cir.

2015); Smith v Greys/one, 772 F.3d 448 (7 th Cir. 2014); Clark v Absolute Collection Agency, 741

F.3d 487 (4 th 2014); Lox v. CDA, Ltd, 689 F.3d 818 (7th Cir. 2012)Townsel v. DISH Network

L.L.C., 668 F.3d 967 (7th Cir. lll. 2012); Catalan v. GMAC Mortgage Corp., No. 09-2182 (7th

Cir. 201 I); Gburekv Litton Loan, 614 F.3d 380 (7th Cir. 2010); Sawyer v. Ensurance Insurance



                                               -5-
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 156 of 226 PageID #:6




      Services consolidated with Killingsworth v. HSBC Bank Nev., NA., 507 F3d 614, 617 (7th Cir.

      2007), Echevarria et al. v. Chicago Title and Trust Co., 256 F3d 623 (7th Cir. 2001); Demitro v.

I
(.)
a,
      GMAC, 388 Ill. App. 3d 15, 16 (1st Dist. 2009); Hill v. St. Paul Bank, 329 Ill. App. 3d 7051,
~
0

"'    1768 N.E.2d 322 (1st Dist. 2002); In re Mercedes-Benz Tele Aid Contract Litig., 2009 U.S. Dist.

      LEXIS 35595 (D.N.J. 2009); Catalan v. RBC Mortg. Co., 2009 U.S. Dist. LEXIS 26963 (N.D.

      Ill. 2009); Elkins v. Equifax, Inc., 2009 U.S. Dist. LEXIS 18522 (N.D. Ill. 2009); Harris v.

      DirecTV Group, Inc., 2008 U.S. Dist. LEXIS 8240 (N.D. Ill. 2008); In re TJX Cos., Inc., Fair &

      Accurate Credit Transactions Act (FACTA) Litig., 2008 U.S. Dist. LEXIS 38258 (D. Kan.

      2008); Martin v. Wal- Mart Stores, Inc., 2007 U.S. Dist. LEXIS 89715 (N.D. Ill. 2007); Elkins v.

      Ocwen Fed. Sav. Bank Experian Info. Solutions, Inc., 2007 U.S. Dist. LEXIS 84556 (N.D. Ill.

      2007); Harris v. Wal-Mart Stores, Inc., 2007 U.S. Dist. LEXIS 76012 (N.D. Ill. 2007); Stegvilas

      v. Evergreen Motors, Inc., 2007 U.S. Dist. LEXIS 35303 (N.D. Ill. 2007); Cookv. River Oaks

      Hyundai, Inc., 2006 U.S. Dist. LEXIS 21646 (N. D. Ill. 2006); Gonzalez v. W Suburban Imps.,

      Inc., 411 F. Supp. 2d 970 (N.D. Ill. 2006); Eroman v. Grand.Auto Sales, inc., 333 F. Supp. 2d

      702 (N.D.111. 2004); Williams v. Precision Recovery, Inc., 2004 U.S. Dist. LEXIS 6190 (N.D.

      Ill. 2004); Doe v. Templeton, 2003 U.S. Dist. LEXIS 24471 (N.D. Ill. 2003); Ayala v.

      Sonnenschein Fin. Servs., 2003 U.S. Dist. LEXIS 20148 (N.D. Ill. 2003); Gallegos v. Rizza

      Chevrolet, Inc., 2003 U.S. Dist. LEXIS 18060 (N.D. Ill. 2003); Szwebel v. Pap's Auto Sales,

      Inc., 2003 U.S. Dist. LEXIS 13044 (N.D. Ill. 2003); Johnstone v. Bank of America, 173 F.

      Supp.2d 809 (N.D. Ill. 2001); Leon v. Washington Mutual Bank, 164 F. Supp.2d 1034 (N.D. Ill.

      2001); Ploogv. HomeSide Lending, 2001 WL 987889 (N.D. Ill. 2001); Christakos v. Intercounty

      Title, 196 F.R.D. 496 (N.D. Ill. 2000); Batten v. Bank One, 2000 WL 1364408 (N.D. Ill. 2000);

      McDonaldv. Washington Mutual Bank, 2000 WL 875416 (N.D. Ill. 2000); and Williamson v.



                                                     - 6-
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 157 of 226 PageID #:6




AdvantaMtge Corp., 1999 U.S. Dist. LEXIS 16374 (N.D. Ill. 1999). The Christakos case

significantly broadened title and mortgage companies' liability under Real Estate Settlement

Procedures Act ("RESPA") and McDonald is the first reported decision to certify a class

regarding mortgage servicing issues under the Cranston-Gonzales Amendment of RESP A.

       13.     I have argued before the Seventh Circuit, the First District of Illinois and the

MultiLitigation Panel in Townsel v. DISH Network L.L.C., 668 F.3d 967 (7th Cir. Ill. 2012);

Catalan v GMACM (7th Cir. 2010); Gburek v Litton Loan Servicing (7th Cir. 2009); Sal!Jler v

Esurance (7th Cir. 2007), Echevarria, et al. v. Chicago Title and Trust Co. (7th Cir. 2001); Morris

v Bob Watson, (1st. Dist. 2009); Iverson v Gold Coast Motors Inc., (1st. Dist. 2009); Demitro v.

GMAC (1st Dist. 2008), Hill v. St. Paul Bank (1st Dist. 2002), and In Re: Sears, Roebuck &

Company Debt Redemption Agreements Litigation (MDL Docket No. 1389.) Echevarria was part

of a group of several cases that resulted in a nine million dollar settlement with Chicago Title.

       14.     My published works include co-authoring and co-editing the 1997 supplement to

Lane's Goldstein Trial Practice Guide and Lane's Medical Litigation Guide.

       15.     I have lectured extensively on consumer litigation, including extensively on class

actions and consumer claims. For example, I:

   a. Presented at the 2018 Fair Debt Collection Training Conference for two sessions on the

       TCPA.

   b. Presented at the National Consumer Law Center 2017 annual conference on the TCPA.

   c. Presented at the National Consumer Law Center 2016 annual conference on the TCPA.

   d. Presented at the 2016 Fair Debt Collection Training Conference for a session on TCPA

       Developments.




                                                -7-
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 158 of 226 PageID #:6




        e. Presented for the National Association of Consumer Advocates November 2015 webinar

"'
~
             titled Developments and Anticipated Impact of Recent FCC TCPA Rules.
;)I;
'i:     f.   Presented at the National Consumer Law Center 2015 annual conference in San Antonio,
u
"'0
N
             Tx. on the TCP A.

        g. Presented at the 2015 Fair Debt Collection Training Conference for three sessions on the

             TCPA.

        h. Presented at the National Consumer Law Center 2014 annual conference in Tampa FL for

             two sessions on the TCP A.

        1.   Panelist for the December 2013 Strafford CLE Webinar titled TCPA Class Actions:

             Pursuing or Defending Claims Over Phone, Text and Fax Solicitations.

        J.   Panelist for the December 2014 Chicago Bar Association Class Action Seminar titled

             "Class Action Settlements in the Seventh Circuit: Navigating Turbulent Waters."

        k. Presented at the 2014 Fair Debt Collection Training Conference for three sessions on the

             TCPA.

        I.   Panelist for the December 2013 Strafford CLE Webinar titled Class Actions for Telephone

             and Fax Solicitation and Advertising Post-Mims. Leveraging TCP! lectured at the 2014

             Fair Debt Collection Training Conference for three sessions on the TCP A.

        m. Panelist for the December 2013 Strafford CLE Webinar titled Class Actions for Telephone

             and Fax Solicitation and Advertising Post-Mims. Leveraging TCPA Developments in

             Federal Jurisdiction, Class Suitability, and New Technology.

        n. Presented for the National Association of Consumer Advocates November 2013 webinar

             titled Current Telephone Consumer Protection Act Issues Regarding Cell Phones.




                                                   -8-
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 159 of 226 PageID #:6




 o. Presenter for the November 2013 Chicago Bar Association Class Action Committee

      presentation titled Future ofTCPA Class Actions.

 p. Speaker at the Social Security Administration's Chicago office in August 2013 on a

      presentation on identity theft, which included consumers' rights under the Fair Credit

      Reporting Act.

 q. Panelist for the May 14, 2013 Chicago Bar Association Class Action Seminar titled "The

      Shifting Landscape of Class Litigation" as well as for the March 20, 2013 Strafford CLE

      webinar titled "Class Actions for Telephone and Fax Solicitation and Advertising Post-

      Mims. Leveraging TCPA Developments in Federal Jurisdiction, Class Suitability, and New

      Technology."

 r.   Lectured at the June 6, 2013 Consumer Law Committee of the Chicago Bar Association

      on the topic "Employment Background Reports under the Fair Credit Reporting Act:

      Improper consent forms to failure to provide background report prior to adverse action."

 s. Lectured at the 2013 Fair Debt Collection Training Conference for three sessions on the

      TCPA.

 t.   Presented at the 2012 National Consumer Law Center annual conference for a session on

      the TCPA.

 u. Presented at the 2012 Fair Debt Collection Training Conference for a session on the TCPA.

 v. Panelist for Solutions for Employee Classification & Wage/Hour Issues at the 2011 Annual

      Employment Law Conference hosted by Law Bulletin Seminars.

 w. Lectured at the 2011 National Consumer Law Center conference .for a session titled

      Telephone Consumer Protection Act: Claims, Scope, Remedies as well as lectured at the




                                             -9-
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 160 of 226 PageID #:6




       same 2011 National Consumer Law Center conference for a double session titled ABC's

       of Class Actions.

   x. Taught Defenses to Foreclosures for Lorman Education Services, which was approved for

       CLE credit, in 2008 and 2010.

   y. Guest lecturer on privacy issues at University of Illinois at Urbana-Champaign School of

       Law. In March 2010.

   z. Guest speaker for the Legal Services Office of The Graduate School and Kellogg MBA

       Program at Northwestern University for its seminar titled: "Financial Survival Guide:

       Legal Strategies for Graduate Students During A Period of Economic Uncertainty."


        16.     I was selected as an Illinois Super Lawyer in 2018-2014 and an Illinois Super

Lawyer Rising Star each year from 2008 through 2013 and my cases have been featured in local

newspapers such as the Chicago Tribune, Chicago Sun-Times, The Naperville Sun, Daily Herald

and RedEye.

        17.     In April 2011, Timothy J. Sostrin joined the firm. He is a member in good standing

of the Illinois bar, the U.S. District Court District of Colorado, U.S. District Court Northern District

of Illinois, U.S. District Court Northern and Southern Districts of Indiana, U.S. District Court

Eastern and Western Districts of Michigan, U.S. District Court Eastern District of Missouri, U.S.

District Court Southern District of Texas and U.S. District Court Eastern and Western Districts of

Wisconsin.

        18.     Timothy J. Sostrin has zealously represented consumers in Illinois and in federal

litigation nationwide against creditors, debt collectors, retailers, and other businesses engaging in

unlawful practices. Tim has· extensive experience with consumer claims brought under the Fair

Debt Collection Practices Act, The Telephone Consumer Protection Act, the Fair Credit Reporting


                                                 - 10 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 161 of 226 PageID #:6




Act, the Electronic Fund Transfer Act, and lllinois law. Some of Tim's representative cases

include: Osada v. Experian Info. Solutions, Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. lll. Mar. 28,

2012) (granting class certification); Galvan v. NCO Financial Systems, Inc., 2012 U.S. Dist.

LEXIS 128592 (N.D. 111. 2012)(granting class certification); Saf-T-Gard International, Inc. v.

Vanguard Energy Services, LLC, (2012 U.S. Dist. LEXIS 174222 (N.D. Ill. December 6,

2012)(granting class certification); Jelinek v. The Kroger Co., 2013 U.S. Dist. LEXIS 53389 (N.D.

Ill. 2013)(denying defendant's motion to dismiss); Hanson v. Experian Information Solutions, Inc.,

2012 U.S. Dist. LEXIS 11450 (N.D. Ill. January 27, 2012)(denying defendant's motion for

summary judgment); Warnick v. DISH Network, LLC, 2013 U.S. Dist. LEXIS 38549 (D. Colo.

2013)(denying defendant's motion to dismiss);Torres v. Nat'/ Enter. Sys., 2013 U.S. Dist. LEXIS

31238 (N.D. Ill. 2013)(denying defendant's motion to dismiss); Griffith v. Consumer Portfolio

Serv., 838 F. Supp. 2d 723 (N.D. 111. 201 l)(denying defendant's motion for summary judgment);

Frydman et al v. Portfolio Recovery Associates, LLC, 2011 U.S. Dist. LEXIS 69502 (N.D. Ill

201 l)(denying defendant's motion to dismiss); Rosen Family Chiropractic S.C. v. Chi-Town

Pizza, 2013 U.S. Dist. LEXIS 6385 (N.D. Ill. 2013)(denying defendant's motion to dismiss);

Sengenberger v. Credit Control Services, Inc., 2010 U.S. Dist. LEXIS 43874 (N.D. 111. May 5,

20 I 0) (granting summary judgment on TCPA claim);

       19.     Tim is a member of the National Association of Consumer Advocates and !SBA.

He received his Juris Doctorate, cum laude, from Tulane University Law School in 2006.

       20.     In 2014, Michael Hilicki joined the firm. He has spent nearly all of his

approximately 20-year legal career helping consumers and workers subjected to unfair and

deceptive business practices, and unpaid wage practices. He is experienced in a variety of

consumer and wage-related areas including, but not limited to, the Fair Debt Collection Practices



                                              - 11 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 162 of 226 PageID #:6




Act, Truth-in-Lending Act, Fair Credit Reporting Act, Real Estate Settlement Procedures Act,

Illinois Consumer Fraud & Deceptive Business Practices Act, Telephone Consumer Protection

Act, Fair Labor Standards Act and the Illinois Wage & Hour Law. He is experienced in all aspects

of consumer and wage litigation, including arbitrations, trials and appeals.

       21.     Examples of the numerous certified class actions in which Michael has represented

consumers or workers include: Legg v. Spirit Airlines, Inc., No. 14-61978-Civ (S.D. Fla.); Eibert

v. Jaburg & Wilk, P. C., 13-cv-30 I (D. Minn.); Brinkley v. Zwicker & Associates, P. C., 13 C 1555

(N.D. Ill.); Kraskey v. Shapiro & Zielke, LLP, l l-cv-3307 (D. Minn.); Short v. Anastasi &

Associates, P.A., l l-cv-1612 SRN/JSM (D. Minn.); Kimball v. Frederick J. Hanna & Associates,

P.C., 10-cv-130 MJD/JJG (D. Minn.); Murphy v. Capital One Bank, 08 C 801 (N.D. Ill.); In re

American Family Mut. Ins. Co. Overtime Pay Litig., 06-cv-17430 WYD/CBS (D. Colo.); Nettles

v. Allstate Ins. Co., 02 CH 14426 (Cir. Ct. Cook Cty.); Sanders v. OSI Educ. Servs., Inc., 01 C

2081 (N.D. Ill.); Kort v. Diversified Collection Servs., Inc., 01 C 0689 (N.D. Ill.); Hamid v. Blatt

Hasenmil/er, et al., 00 C 4511 (N.D, Ill.); Durkin v. Equifax Check Servs., Inc., 00 C 4832 (N.D.

Ill.); Torres v. Diversified Collection Services, et al., 99-cv-00535 (RL-APR) (N,D, Ind,); Morris

v. Trauner Cohen & Thomas, 98 C 3428 (N,D. Ill,), Mitchell v. Schumann, 97 C 240 (N,D. Ill.);

Pandolfi, et al. v. Viking Office Prods., Inc., 97 CH 8875 (Cir. Ct, Cook Cty,); Trull v. Microsoft

Corp., 97 CH 3140 (Cir. Ct. Cook Cty.); Deatherage v. Steven T. Rosso, P.A., 97 C 0024 (N,D,

Ill.); Young v. Meyer & Njus, P.A., 96 C 4809 (N.D. Ill.); Newman v. Boehm, Pearlstein & Bright,

Ltd., 96 C 3233 (N,D, Ill.); Holman v. Red River Collections, Inc., 96 C 2302 (N,D, Ill.); Farrell

v. Frederick J. Hanna, 96 C 2268 (N.D. Ill.); Blum v. Fisher and Fisher, 96 C 2194 (N.D, Ill.);

Riter v. Moss & Bloomberg, Ltd., 96 C 2001 (N.D. Ill.); Clayton v. Cr Sciences Inc., 96 C 1401

(N.D. Ill.); Thomas v. MAC/TCS Inc., Ltd., 96 C 1519 (N,D. Ill.); Young v. Bowman, et al., 96 C



                                               - 12 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 163 of 226 PageID #:6




1767 (N.D. Ill.); Depcik v. Mid-Continent Agencies. Inc., 96 C 8627 (N.D. Ill.); and Dumetz v.

Alkade, Inc., 96 C 4002 (N.D. Ill.)

       22.      Michael has lectured on consumer law issues at Upper Iowa University and the

Chicago Bar Association. He is a member of the Trial Bar of the United States District Court for

the Northern District of Illinois, and he has represented consumers in state and federal courts

around the country on a pro hac vice basis.

       23.      Michael's published work includes ''AND THE SURVEY SAYS ... " When Is

Evidence ofActual Consumer Corifusion Required to Win a Case Under Section 1692g of the Fair

Debt Collection Practices Act in the Seventh Circuit?, 13 Loy. Consumer L. Rev. 224 (2001).

       24.     In 2015, Amy Wells joined the firm. Amy brings a wealth of consumer litigation

experience. In 2014, Amy Wells was installed as the President of the Miami Valley Trial Lawyers

Association. The Miami Valley Trial Lawyers Association (MVTLA) is an association ofattorneys

throughout Ohio's Miami Valley (Montgomery, Miami, Darke, Preble, Clark, Greene, Warren,

Champaign, and Butler Counties). Their members are dedicated to the advancement of fair trials

and free access of individuals to the courts of this state. Their members represent injured persons,

criminal defendants, consumers and families in the areas of negligence, criminal law, consumer

protection, workers' compensation, professional malpractice, products liability, family law,

insurance law, employment, and civil rights law.

       25.     The Ohio Association for Justice named Ms. Wells as recipient of the 2012

President's Award. Ms. Wells was honored by Ohio Association for Justice at the Annual

Convention, where she received her award from President Denise Houston at the Association's

flagship President's Dinner on May 3, 2012. The dinner was attended by over 400 attorneys and

their guests at the Hilton at Easton Town Center in Columbus, Ohio.



                                               - 13 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 164 of 226 PageID #:6




       26.     Ms. Wells received the highest possible Attorney rating (Superb) by Avvo, Inc.,

which ranks attorneys according to a variety of criteria, including feedback from clients and peers.

       27.     In 2011, Ms. Wells was selected to serve on Ohio Attorney General Mike De Wine's

Advisory Committee. This panel was assembled by the OAG to review Ohio's primary consumer

protection law, the Consumer Sales Practices Act (R.C. 1345 et seq.). Ms. Wells is the only

consumer protection attorney in private practice selected for this committee. Ms. Wells has

repeatedly been named by Super Lawyers Magazine as a Rising Star. Only 2.5 percent of the

attorneys in the state are selected to the Rising Stars list. Super Lawyers, a Thomson Reuters

business, is a rating service of attorneys from more than 70 practice areas who have attained a

high-degree of peer recognition and professional achievement. The annual selections are made

using a statewide survey of attorneys, independent research evaluation of candidates, and peer

reviews by practice area. The Super Lawyers lists are published nationwide in Super Lawyers

magazines and in leading city and regional magazines across the country.

       Education

       28.     Ms. Wells graduated from the University of Dayton School of Law joint-degree

program, earning a Juris Doctorate and Masters of Business Administration. She was the only

student in her graduating class to receive this dual degree. During law school, Ms. Wells was a

member of the Moot Court Team and Moot Court Board. Ms. Wells was Vice President of the

UDSL Women's Caucus and also served as a teaching assistant in the legal research and writing

program. Amy was a summer associate at a Dayton law firm in the litigation section. She also

clerked in-house at NCR's world headquarters throughout law school, acting as the lead intern

during her final year. Amy earned her undergraduate degree in business administration from Ohio

University in Athens.



                                               - 14 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 165 of 226 PageID #:6




       29.     Some of Ms. Wells published work include:

               a.      2008 article -The Price ofldentity Theft for Ohio Consumers was published

in Ohio Trial Magazine, Volume 18, Issue I.

               b.      In April 2009 her article Protecting Consumers from a "New Breed" of Debt

Collector was published in the Dayton Bar Association's Bar Briefs magazine.

               c.      In 2011, the article titled Proposed Deconstruction of Ohio's UDAP Law, a

National Trend? was published by the National Association of Consumer Advocate's publication,

The Consumer Advocate, Volume 17, No. 4.

               d.      Ms. Wells wrote Ohio's Consumer Protection Law, which was published in

the October 2011 issue of the Advisory.

               e.      In November 2011 "HB 275-The Undoing of Ohio's Consumer Protection

Law" was published in the Dayton Bar Briefs, Vol. 61, No.3.

               f.      Ms. Wells is a featured blogger on Neighborhood Housing Services

Consumer Law Center Blog

               g.      Ms. Wells authored a chapter in the Consumer Law Basics book while

serving as faculty of the Practicing Law Institute.

               h.      Ms. Wells is a contributing freelance author for NOLO.com (2015- present)

       30.     Speaking Engagements for Ms. Wells include:

               a.      Ms. Wells is regularly invited to speak to attorneys and consumers on a state

and national basis regarding consumer advocacy issues and laws. Recent presentations include:

               b.      20 IO National Consumer Law Center Fair Debt Collection Training

Conference, Jacksonville, FL, "FDCP Fundamentals: The Care and Feeding of Your FDCP Case."




                                               - 15 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 166 of 226 PageID #:6




              c.      CORT Consumer Law Training 2010, Ann Arbor, MI, "Bringing Claims

Under the FCRA and FACT A."

              d.      2010 Ohio Association for Justice Annual Convention, Columbus, OH,

"Appraisal Litigation: Critical Evidence in an Inflated Appraisal Case & Eminent Domain: Friend

or Foe?"

              e.      2011 Ohio Association for Justice Insurance Law CLE, Columbus &

Dayton, OH, "Protect Thy Consumer, Today's Consumer Law Issues."

              f.      2011 Ohio Association for Justice Annual Convention, Columbus, OH,

Moderator for the Consumer Law Continuing Legal Education panel.

              g.      2012 Ohio Association for Justice Annual Convention, Columbus, OH,

"How to Practice Under the New Ohio Consumer Law."

               h.     2012 American Bankruptcy Law Forum, Dayton, OH, "Consumer Law for

Bankruptcy Attorneys"

               i.     2013 Served as faculty for CLE about Representing the Pro Bono Client,

Consumer Law Basics in San Francisco, CA. My presentation was entitled "Introduction to the

Fair Credit Reporting Act."

              j.      2015 Ohio State Bar Association Consumer Law CLE, Columbus, OH,

"The Basics of the FCRA Including Recent Changes/Oversight from the CFPB"

       31.      Ms. Wells has been featured in the following media:

               a.     Ms. Wells has been interviewed by various media outlets, including the

following pieces.

               b.     ALEC Leads the Legal War Against Consumers, A Lawyers.com Series,

Posted May 3, 2012.



                                             - 16 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 167 of 226 PageID #:6




                 c.     Right-to-cure bill seen powering its way to approval, Business First, Dec.

16,2011.

                 d.     2012, Guest on Americas Workforce Radio, topic: consumer credit

reporting.

        32.      Finally, Ms. Wells served on the Board of Trustees of the Ohio Association for

Justice and chaired the Consumer Law Section from 2009-2014. She also served on the

Association's Legislative Committee. Ms. Wells is an active member of the National Association

of Consumer Advocates and is currently a state chair for the organization. Ms. Wells currently sits

on the board of the Miami Valley Trial Lawyers Association, and will served as the Association's

President from 2014-2015. Ms. Wells is a member of the American Association for Justice, Illinois

Bar Association, Lake County Bar Association, Ohio State Bar Association, and the Dayton Bar

Association, Carl D. Kessler Inn of Court, and serves on the OBA Certified Grievance Committee.

        33.      In 2015, Michael Karnuthjoined the firm. His practice focuses on Securities Fraud

and Shareholder litigation, as well as consumer protection and other complex litigation matters.

        34.      ln the Securities Fraud area, Mr. Karnuth has extensive experience in prosecuting

claims under the federal securities laws, and has actively litigated cases at all levels up to trial, and

has obtained significant recoveries for investors. Representative cases and reported decisions

include:

           In re DVI, Inc. Sec. Litig., 2:03-cv-5336 (E.D. Pa.). Mike has been instrumental in

representing equity and debt investors in case raising I 0b-5 and 20(a) claims involving a failed

healthcare financing company which misrepresented financial statements for several years. To-

date, the firm has recovered over $21 million for investors from ten different defendants, and has

achieved important legal victories in the case, including prevailing on numerous motions to



                                                 - 17 -
     Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 168 of 226 PageID #:6




    dismiss, In re DVI Inc. Sec. Litig .. 2005 WL 1307959 (E.D. Pa. May 31, 2005); obtaining class

    certification, 249 F.R.D. 196 (E.D. Pa. 2008), affd, 639 F.3d 623 (3d Cir. 2011),petition for

    rehearing and en bane denied (June 24, 2011 ), and in prevailing on motions for summary
0
N
    judgment, 2010 WL 352086 (E.D. Pa. Sept. 3, 2010), and 2010 WL 3522090 (E.D. Pa. Sept. 3,

    2010). Mike presented oral argument to the Third Circuit Court of Appeals and prevailed on an

    auditor defendant's challenges to market efficiency, loss causation and the adequacy of an

    institutional investor to be class representative based on its trading strategies and access to

    company management.

            In   re    Safety-Kleen   Corp.   Rollins   Shareholder Litigation,    No.    3:00-1343-17

    (D.S.C.). Mike was also instrumental in the firm's extensive representation of Rollins

    Environmental Services shareholders in a Section !4(a) proxy case, involving the reverse

    acquisition of Rollins by Laidlaw Environmental Services, Inc., predecessor of Safety Kleen

    Corp. The firm obtained a $3.15 million recovery for the class on the eve of trial, after overcoming

    numerous legal challenges. The class recovery represented a large percentage of the class's

    estimated damages in the case.

            In re BankAmerica Corp. Sec. Litig., 228 F.Supp.2d I 061 (E.D. Mo. 2002). Mike assisted

    in the firm's role as Executive Committee Member of the BankAmerica shareholder class, which

    challenged the 1998 merger of BankAmerica and Nationsbank. Mike's involvement included

    reviewing discovery, taking depositions and drafting pleadings. The claims of the BankAmerica

    class settled for over $160 million.

           35.        Mike also has extensive experience in consumer protection and other complex

    litigation. Representative cases and reported decisions include:


           Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677 (2006), where Mike filed an


                                                   - 18 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 169 of 226 PageID #:6




amicus brief in support of both respondents and the firm's pending certiorari petition on behalf of

injured FEHBA-plan insureds, which prevailed in a 5 to 4 ruling that then led to the favorable

Supreme Court decision in the firm's case of Cruz v. Blue Cross and Blue Shield of Illinois, 548

U.S. 901 (2006). On remand to the Seventh Circuit, Mike successfully argued that federal

preemption and creation of federal common law should not trump state law, which ultimately

resulted in the case settling for $1.5 million in the pending state court case and the class obtaining

full recovery of their losses. See Blue Cross Blue Shield v. Cruz, 495 F.3d 510 (7th Cir.

2007). Other notable and reported decisions in this case that Mike was integral in achieving

include Blue Cross Blue Shield of Illinois v. Cruz, 2003 WL 22715815 (N.D. lll. Nov. 17,

2003) (dismissing Blue Cross's federal action attacking plaintiffs state court rights); Doyle v.

Blue Cross Blue Shield of IHinois, 149 F.Supp.2d 427 (N.D. Ill. 2001) (remanding insured's

complaint to state court); and obtaining class certification and summary judgment for the named

plaintiff in the state court class action, despite numerous challenges including a brief and oral

argument submitted by the U.S. Department of Justice advocating for federal law trumping

plaintiffs state law claims. An illustration of Mike's commitment and tenacity to class members'

interests is shown in his further representation of a Blue Cross FEHBA-plan class member, a

member of the military, who was denied a right to participate in the settlement because her claim

form was submitted late. After a rigorous briefing and oral argument process, Mike prevailed in

having her claim allowed, which resulted in an individual payment to her of over

$30,000. See, March 23, 2011 Order allowing Taylor Claim.


    Doyle v. Blue Cross Blue Shield of Illinois, 00 CH 14182 (Cir. Ct. Cook County, Ill., Chancery

Division) (firm was co-counsel on behalf of ERi SA-plan insureds and achieved a $6.95 million

settlement and injunctive relief in 2004 for the class, representing near full recovery of estimated


                                                - 19 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 170 of 226 PageID #:6




losses; case involved Blue Cross's alleged practice of liening against third-party recoveries

obtained by their insureds in excess of what they were entitled to recover).


   Primax Recoveries Inc. v. Sevilla, 324 F.3d 544 (7th Cir. 2003). Mike successfully argued to

the Seventh Circuit that federal law did not preempt health insured's state law claims seeking

application of Illinois' common fund doctrine to insurer's reimbursement lien asserted against

insured's third-party recoveries, and that insurer's strategic waiver in state court barred its claims

in federal court. See also Primax Recoveries, Inc. v. Sevilla, 2002 WL 58816 (N.D. Ill. Jan. 15,

2002) (granting motion to dismiss); Health Cost Controls v. Sevilla, 365 Ill.App.3d 795 (1st Dist.

2006) (reversing denial of class certification). In 2011, after 15 years of litigation, Mike was

integral in the firm obtaining full recovery for the class, plus pre- and post-judgment interest, and

attorneys' fees from the insurer.


   LVNV Funding, Inc. v. Trice, 2011 Ill. App. (1st) 092,773 (Mike was integral in obtaining a

modified decision which denied a debt collector's petition for rehearing of an order voiding a

default judgment obtained by an unlicensed debt collector; and in having LVNV's petition for

leave to appeal to the Illinois Supreme Court denied (Nov. 30, 2011)).


   Citibank v. Busuioc, No. 09 CH 49196 (Cir. Ct. Cook County, Ill.) (Mike successfully and

extensively briefed and argued a case brought on behalf of homeowners/borrowers who had a

mortgage foreclosure pursued against them by an entity who purportedly acquired ownership of

the loan through a fraudulent assignment prepared by Lender Processing Services and/or its

subsidiary DocX and who lacked standing to pursue the foreclosure; Mike prevailed on Citibank's

motion to dismiss the case pursuant to Illinois' Citizens Participation Act and in getting the petition

for leave to appeal voluntarily dismissed).


                                                - 20 -
        Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 171 of 226 PageID #:6




          Stinette v. Fisher & Shapiro. et al., No. 09 CH 19758 (Cir. Ct. Cook County, Ill.) (Milce

"'    . successfully briefed and argued objections to a competing class's proposed settlement on behalf of
~
:i:   debtors against a debt collector brought in federal court solely seeking relatively nominal relief
u
"'0
N
      under the FDCPA, but which released all viable non-FDCPA claims.


          Activities/Honors/Publications/Memberships

          •   September 2014 - article published in ISBA's Business & Securities Law Forum
              Newsletter titled. "Dodd-Frank provides incentives and enhanced protections to blow its
              new, shiny "whistle," but Sarbanes-Oxley's old whistleblower protections may have more
              luster in certain situations."
          •   November 2013 - article published in ISBA's Business & Securities Law Forum
              Newsletter titled "Amgen eases securities fraud plaintiffs' burden at class certification, but
              the dissent invites challenges to the long-standing 'fraud-on-the-market' theory."
          •   2012 - Speaker at the 7th Annual Illinois Public Employee Retirement Systems Summit
              on the topic of Securities Litigation (Identifying and Pursuing Recoverable Losses).
          •   2010 - Speaker and Panelist at Chicago Bar Association Seminar "Defending Federal
              Securities Class Actions" (May 12, 2010)
          •   2009 and 2008 - selected as an Illinois Rising Star by Super Lawyer's Magazine
          •   2008 - Speaker and Panelist at Best Practices Forum regarding litigation against
              accounting firms (September 3, 2008)
          •   2006 to Present - Pro bono attorney for the Center for Disability and Elder Law; volunteer
              attorney to low income, disabled and elderly individuals on various legal issues
          •   2010 to Present - Pro bono attorney for Chicago Volunteer Legal Services; providing
              assistance to homeowners facing foreclosure
          •   Member of CBA, ISBA, ABA, AICPA and ICPAS; member of ISBA's Business &
              Securities Law Section (June 2012 to present).

              Education

              Mike earned his J.D. from Chicago-Kent College of Law, December 1998 (w/ Honors) and

      received Merit Scholarships. Deans List recipient and received CALI Award in Advanced

      Research - Securities. Milce interned for United States District Court Judge Blanche Manning of

      the Northern District of Illinois, Spring 1998. In addition to obtaining his law degree, Mike is a

      Certified Public Accountant since 1991 (passed entire exam on first attempt).




                                                      - 21 -
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 172 of 226 PageID #:6




      36.    In March 2018, Theodore H. Kuyper joined the firm. Ted is currently

a member in good standing of the Illinois State Bar, the United States District Court

for the Northern District of Illinois, and the Seventh Circuit Court of Appeals, and

has been admitted to practice pro hac vice in several additional United States

District Courts.


      37.    Ted has diverse experience prosecuting and defending class action

and other large-scale Iitigation in trial and appellate courts under a variety of

substantive laws,    including without limitation the Telephone Consumer

Protection Act, the Racketeer Influenced & Corrupt Organizations Act (RICO), the

Fair Credit Reporting Act, the Illinois Consumer Fraud & Deceptive Business

Practices Act, and the Real Estate Settlement Procedures Act, as well as Illinois and

other state statutory and common law.


      38.    Since joining the firm, Ted has represented consumers as counsel of

record or otherwise in the following putative class actions: Cranor v. Skyline

Metrics, LLC, No. 4:18-cv-00621-DGK (W.D. Mo.); Cranor v. The Zack Group, Inc.,

No. 4:18-cv-00628-FJG (W.D. Mo.); Cranor v. Classified Advertising Ventures, LLC, et

al., No. 4:18-cv-00651-HFS (W.D. Mo.); Morgan v. Orlando Health, Inc., et al., No.

6:17-cv-01972-CEM-GJK (M.D. Fla.); Morgan v. Adventist Health System/Sunbelt,

Inc., No. 6:18-cv-01342-PGB-DCI (M.D. Fla.); Burke v. Credit One Bank, N.A., et al.,


                                        - 22 -
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 173 of 226 PageID #:6




     No. 8:18-cv-00728-EAK-TGW (M.D. Fla.); Motiwa/a v. Mark 0. Guidubaldi &

"'   Associates, LLC, No. 1:17-cv-02445 (N.D. III.); BLfja v. Novation Capital, LLC, No. 9:15-
 ~
iu
"'
~
0
     cv-81002-KAM (S.D. Fla.); and Detter v. Keybank, N.A., No. 1616-CV10036 (Circuit
N



     Ct. of Jackson County, Missouri).


           39.    Immediately prior to joining Keogh Law, Ted worked at a boutique

     Chicago law firm where he represented clients in a range of complex commercial

     and other litigation, including contract, tort, professional liability, premises and

     products liability, bad faith and class action. Previously; he was an associate at a

     nationally-renowned class action law firm, where he focused on complex

     commercial. consumer, class action and other large-scale, high-stakes litigation.


           40.    Ted earned his Juris Doctorate from Washington University School of

     Law in St. Louis in 2007. During law school, he worked as a Summer Extern for

     Magistrate Judge Morton Denlow (Ret.) of the United States District Court for the

     Northern District of Illinois, served as primary editor and executive board member

     of the Global Studies Law Review, and authored a student note that was published

     in 2007. Ted also earned a number of scholarships and other academic accolades,

     including the Honors Scholar Award (top 10% for academic year) and repeated

     appearances on the Dean's List.




                                               - 23 -
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 174 of 226 PageID #:6




    Executed at Chicago, Illinois, on December 12, 2018.




                                     ~~eogh=====:__




                                         - 24 -
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 175 of 226 PageID #:6
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 176 of 226 PageID #:6




                 IN THE CffiCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, CHANCERY DIVISION

 GERALDINE DONAHUE, individually                )
 and on behalf of others similarly situated,    )
                                                )
        Plaintiff,                              )       CASE No.: 2018-CH-15419
                                                )
 v.                                             )                        JUDGE DAVID B. ATKINS
                                                )
 MGM RESORTS INTERNATIONAL,                     )
                                                )
                                                                               APR 19 2019
        Defendant.                              )                           Circuit Court-1879
                                                )

                                       AGREED ORDER

        By agreement of the parties, IT IS HEREBY ORDERED:

        I.      Plaintiffs April 11, 2019 Motion to File First Amended Complaint and April 11,

2019 Motion for Class Certification are hereby deemed withdrawn, and the presentment hearings

on those motions noticed for April 24, 2019 are hereby stricken.

        2.      Plaintiffs April 12, 2019 Corrected Motion to File First Amended Complaint is

granted, and the presentment hearing on that motion noticed for April 25, 2019 is hereby stricken.

Plaintiff shall file her first amended complaint substituting Everi Payments, Inc. and Everi

Holdings, Inc. as defendants for MGM Resorts International ("MGM").

        3.      Defendant MGM is hereby dismissed from this action. This case will proceed

against Everi Payments, Inc. and Everi Holdings, Inc. only, with the change to be reflected in the

case caption.

        4.      Defendant MGM's pending motion to dismiss is hereby denied as moot, and the

May 2, 2019 due date for MGM's reply, May 6, 2019 due date for courtesy copies, and May 15,

2019 clerk status on that motion are hereby stricken.


74366



                                                                                                     ,·
                                                                                                     I,
                                                                                                     I,
                                                                                                     I'
Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 177 of 226 PageID #:6




       5,      Plaintiffs April 17, 2019 Amended Motion for Class Certification is entered and

continued generally, and the presentment hearing on that motion noticed for April 25, 2019 is

hereby stricken.

       6.      This case is set for status hearing on June 19, 2019, at 10:30 a.m.

IT IS SO ORDERED:
                                                                                     NS



Prepared By:
Keogh Law, Ltd.
55 W. Monroe St., Ste. 3390
Chicago, II 60603
Tel: 312-726-1092
Fax: 312-726-1093
keith@keoghlaw.com
mhilicki@keoghlaw.com
Firm No. 39042




                                                 2
                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 178 of 226 PageID #:6
    Return Date: No return date scheduled
    Hearing Date: No hearing scheduled
    Courtroom Number: No hearing scheduled
    Location: No hearing scheduled                                                                      FILED
                                                                                                        4/22/2019 10:45 AM
                Firm No. 39042                                                                          DOROTHY BROWN
                                                                                                        CIRCUIT CLERK
                                                                                                        COOK COUNTY, IL
a,                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                          2018CH15419
~                                    COUNTY DEPARTMENT, CHANCERY DIVISION
I                                                                                                            4768317
.,0
~
0
N
                 GERALDINE DONAHUE, individually                  )
                 and on behalf of others similarly situated,      )
                                                                  )
                        Plaintiff,                                )        CASE No,: 2018-CH-15419
                                                                  )
                 v.                                               )
                                                                  )
                 EVERJ PAYMENTS, INC.; and EVERJ                  )
                 HOLDINGS, INC.,                                  )
                                                                  )
                        Defendant.

                                     FIRST AMENDED CLASS ACTION COMPLAINT

                        Plaintiff Geraldine Donahue, on behalf of herself and other similarly situated individuals,

                hereby sues Everi Payments, Inc. and Everi Holdings, Inc. (collectively hereinafter, "Defendant"

                or "Everi"), and alleges as follows based on personal knowledge as to herself and on information

                and belief as to all other matters, and demands trial by jury:

                                                         INTRODUCTON

                        I.      This action arises from Defendant's violations of the Fair and Accurate Credit

                Transactions Act ("FACTA") amendment to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

                seq. (the "FCRA"), which requires Defendant to truncate certain credit card and debit card

                information on printed receipts provided to consumers. Despite the clear language of the statute,

                Defendant knowingly or recklessly failed to comply with the FCRA by printing eight (8) digits of

                its customers' credit card or debit card numbers on their transaction receipts. As such, Plaintiff and

                other consumers who conducted business with Defendant during the time frame relevant to this

                Complaint, each of whom engaged in a transaction using a credit card or debit card, suffered a

                number of harms including, but not limited to, violation of their substantive statutory rights under


                                                               Page   11
                74468
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 179 of 226 PageID #:6




15 U.S.C. § 168lc(g), breach of their confidence in the safe handling of their account information,

invasion of their privacy as a result of the disclosure of their account information to those of

Defendant's and its casino-clients' staff or agents who handled the receipts, exposure to an

elevated risk of identity theft as determined by Congress, the burden of having to keep or destroy

the receipt to prevent further disclosure of their account information, and monetary harm as a result

of having paid a fee for a secure and legally compliant transaction that was anything but.

Accordingly, Plaintiff and the unnamed class members are entitled to an award of statutory

damages and other relief as further detailed herein.

                                  JURISDICTION AND VENUE

        2.     The Court has jurisdiction over this action pursuant to 735 ILCS 5/2-209(a)(l)

because Defendant is registered to do business in Illinois and conducts substantial business in

Illinois, and because Defendant committed the tortious acts complained of in substantial part

within Illinois, either directly or through its agent or agent(s) acting on its behalf at the Grand

Victoria Casino in_ Cook County, lllinois, such that the conduct giving rise to Plaintiffs claim, on

behalf of herself and the class, occurred in substantial part from the Defendant's conduct in Illinois.

        3.     Venue is proper because Plaintiff resides, and at all times relevant herein resided,

in Cook County, Illinois; because the cause of action alleged by Plaintiff, on behalf of herself and

the class, arose in substantial part from the Defendant's conduct in Cook County, Illinois; and

because Defendant conducts, and conducted at all relevant times alleged herein, substantial

business in Cook County, Illinois, including at the Grand Victoria Casino in Cook County, Illinois

at the time Plaintiffs cause of action arose.




                                                Page 12
74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 180 of 226 PageID #:6




                                            PARTIES

        4.     Plaintiff Geraldine Donahue is a natural person who resides, and at all times

relevant herein resided, in Cook County, Illinois.

        5.     Defendants Everi Payments, Inc. and Everi Holdings, Inc. are each a Delaware

corporation whose corporate headquarters and principal office is located at 7250 South Tenaya

Way, Suite 100, Las Vegas, NV 89113, and whose registered agent for service of process is

Registered Agent Solutions, Inc. 4625 W. Nevsa Drive, Suite 2, Las Vegas, NV 89103. Everi

provides, among other things, debit and credit card cash advance transaction services to gamblers

at thousands of casino gaming and other wagering establishments across the country and the world.

Everi is the principal merchant in each cash-access transaction that a patron performs at each

establishment where Everi's services are provided, and Everi's clients (the owners and operators

of these underlying establishments) act as Everi's agent in providing such services to patrons.

        6.     Acting as the principal merchant, Everi provides - either directly or through its

gaming establishment clients (with whom it contracts) acting as its agents - various cash-access

services at thousands of points-of-sale located at its clients' gaming establishments across the

country - including by dispensing cash withdrawn from its proprietary automated teller machines

leased to its clients ("ATMs") and by processing credit and debit card cash-advance transactions

on electronic terminals (also owned by Everi and leased to its clients) located at points-of-sale

("POS") in its clients' gaming establishments.




                                             Page I 3
74468
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 181 of 226 PageID #:6




                                   FACTUAL ALLEGATIONS

        A.     BACKGROUND OF       FACT A

        7.     Identity theft is a serious issue affecting both consumers and businesses. As of

2018, a Harris Poll revealed that nearly 60 million Americans have been affected by identity theft. 1

There were a record high 16.7 million victims of identity fraud in 2017 alone, and account

takeovers (when a thief opens a credit card account or other financial account using a victim's

name and other stolen information) tripled in 2017 from 2016, causing $5.1 billion in losses. 2

        8.     Congress enacted FACTA to prevent identity theft and related harm. See Pub. L.

No. I 08-159 (December 4, 2003) ("An Act ... to prevent identity theft, .. and for other purposes.")

        9,     "[I]dentity theft is a serious problem, and FACTA is a serious congressional effort

to combat it .. ,the less information the receipt contains the less likely is an identity thief who

happens to come upon the receipt to be able to figure out the cardholder's full account

information." Redman v. Radioshack Corp., 768 F.3d 622,626 (7th Cir. 2014).

         10.   Upon signing FACTA into law, President George W. Bush remarked that "[s]lips

of paper that most people throw away should not hold the key to their savings and financial

secrets." 39 Weekly Comp. Pres. Doc. 1746, 1757 (Dec. 4, 2003). President Bush added that the

government, through FACTA, was "act[ing] to protect individual privacy." Id.

         11.   One such FACT A provision was specifically designed to thwart identity thieves'

ability to gain sensitive information regarding a consumer's credit or bank account from a receipt




         Source: https://www.lifelock.com/learn-identity-theft-resources-how-co1111110n-is-
identity-theft.ht111l
2
        Source: https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime.

                                              Page 14
74468
          Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 182 of 226 PageID #:6




      provided to the consumer during a transaction, which, through any number of ways, could fall into

a,    the hands of someone other than the consumer.
$
:r:
()
ro
               12.   Codified at 15 U.S.C. § 1681c(g), this provision states the following:
0
N
                     Except as otherwise provided in this subsection, no person that
                     accepts credit cards or debit cards for the transaction of business
                     shall print more than the last 5 digits of the card number or the
                     expiration date upon any receipt provided to the cardholder at the
                     point of sale or transaction.

      15 U.S.C. § 168 lc(g) (the "Receipt Provision").

              13.    After enactment, FACTA provided three (3) years in which to comply with its

      requirements, mandating full compliance with its provisions no later than December 4, 2006.

              14.    The requirement was widely publicized among retailers and the FTC. For example,

      on March 6, 2003, in response to earlier state legislation enacting similar truncation requirements,

      then-CEO of Visa USA, Carl Pascarella, explained that, "Today, I am proud to announce an

      additional measure to combat identity theft and protect consumers. Our new receipt truncation

      policy will soon limit cardholder information on receipts to the last four digits of their accounts.

      The card's expiration date will be eliminated from receipts altogether. ... The first phase of this

      new policy goes into effect July I, 2003 for all new terminals." 3 Within 24 hours, MasterCard and

      American Express announced they were imposing similar requirements.

              15.    Card issuing organizations proceeded to require compliance with FACTA by

      contract, in advance of FACTA's mandatory compliance date. For example, the publication,

      "Rules for Visa Merchants," which is distributed to and binding upon all merchants that accept




      3
              Source: Visa USA Announces Account Truncation Initiative to Protect Consumers from ID
      Theft, PR NEWSWJRE (Mar 06, 2003).

                                                   Page I 5
      74468
          Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 183 of 226 PageID #:6




      Visa cards, expressly requires that "only the last four digits of an account number should be printed

"'    on the customer's· copy of the receipt" and "the expiration date should not appear at all." 4
31.
I
()             16.    Because a handful of large retailers did not comply with their contractual
"'
0
N
      obligations with the card companies and the straightforward requirements of FACTA, Congress

      passed The Credit and Debit Card Receipt Clarification Act of 2007 in order to make temporary

      changes to the definition of willful noncompliance with respect to violations involving the printing

      of an expiration date on certain credit and debit card receipts before the date of the enactment of

      this Act. 5

               17.   Importantly, the Clarification Act did not amend FACT A to allow publication of

      the expiration date or more than the last five digits of the card account number. Instead, it simply

      provided amnesty for certain past violators who disclosed card expiration dates, and only up to

      June 3, 2008. Expert proof continues to show the disclosure of excess card account number

      information or card expiration date information creates an increased risk of identity theft.

               18.   Accordingly, card processing companies continued to alert their merchant clients,

      including Defendant, ofFACTA's requirements. According to a Visa Best Practice Alert in 2010:

              Some countries already have laws mandating PAN truncation and the suppression
              of expiration dates on cardholder receipts. For example, the United States Fair and
              Accurate Credit Transactions Act (FACTA) of 2006 prohibits merch.ants from
              printing more than the last five digits of the PAN or the card expiration date on any
              cardholder receipt. (Please visit http://www.ftc.gov/os/statutes/fcrajump.shtm for
              more information on the FACTA.) To reinforce its commitment to protecting
              consumers, merchants, and the overall payment system, Visa is pursuing a global
              security objective that will enable merchants to eliminate the storage of full PAN
              and expiration date information from their payment systems when not needed for

      4
              Source: Rules for Visa Merchants (Sept. I, 2007).
      5
            Source: https://www.govtrack.us/congress/bills/11 0/hr4008/text, .R. 4008(110th): Credit
      and Debit Card Receipt Clarification Act of 2007 (May 20, 2008).


                                                    Page 16
      74468
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 184 of 226 PageID #:6




         specific business reasons. To ensure consistency in PAN truncation methods, Visa
         has developed a list of best practices to be used until any new global rules go into
         effect.

         19.     As noted above, the processing companies have required that credit card or debit

card expiration dates not be shown since 2003 and still require it. For example, American Express

requires:

        Pursuant to Applicable Law, truncate the Card Number and do not print the Card's
        Expiration Date on the copies of Charge Records delivered to Card Members.
        Truncated Card Number digits must be masked with replacement characters such
        as "x," "*,"or"#," and not blank spaces or numbers.

         20.     Similarly, MasterCard required in a section titled Primary Account Number (PAN)

truncation and Expiration Date Omission:

        A Transaction receipt generated by an electronic POI Terminal, whether attended
        or unattended, must not include the Card expiration date. In addition, a Transaction
        receipt generated for a Cardholder by an electronic POI Terminal, whether attended
        or unattended, must reflect only the last four digits of the primary account number
        (PAN). All preceding digits of the PAN must be replaced with fill characters, such
        as "X," 11 *,1' or"#," that are neither blank spaces nor numeric characters.

         21.     According to data from the Federal Trade Commission's 2016 Consumer Sentinel

Network Data Book, Illinois has among the highest per capita rate of reported fraud and other

types of complaints. For identity theft in particular, Illinois is ranked No. 5 in the country with a

total of 17,660 complaints. Also, several of the top 50 metro areas for identity theft are in Illinois,

according to the report. 6

         22.     So problematic is the crime of identity theft that the three main credit reporting

agencies,      Experian,     Equifax,   and   Transunion,   joined   to   set-up    a   free    website



6      Source: https://www.ftc.gov/system/files/documents/reports/consumer-sentinel-network-
data-book-january-december-2016/csn cy-2016 data book.pdf, Consumer Sentinel Network
Data Book for January-December 2016.

                                                Page 17
74468
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 185 of 226 PageID #:6




(http://www.annualcreditreport.com) in order to comply with FACT A requirements and to provide

the citizens of this country with a means of monitoring their credit reports for possible identity

theft.

         23.   FACTA expressly prohibits printing of more than the last five (5) digits of the card

account number on transaction receipts to protect persons from identity theft and other evils.


         B.    THE ESTABLISHMENTS OF DEFENDANT'S CASINO-CLIENTS ARE
               BREEDING GROUNDS FOR IDENTITY TIITEVES AND OTHER WHITE-
               COLLAR CRIMINALS

         24.   Consumer identity theft, which the Receipt Provision was designed to protect

against, is especially rampant at gambling establishments like those served by Defendant.

         25.   It has been estimated that "40 percent of white-collar crime has its root in

gambling." 7

         26.   "[T]he ready availability of credit in and around casinos," including in          the

establishments of Defendant's casino-clients, "can lead to irresponsible gambling and problem and

pathological gambling behavior. Forty to sixty percent of the cash wagered by individuals in

casinos is not physically brought onto the premises. Each year casinos extend billions of dollars

in loans to their customers in the form of credit markers. Additional sums are charged by casino

customer on their credit cards as cash advances. Casinos charge fees for cash advances ranging

from 3 percent to 10 percent or more." 8

         27.   "Not surprisingly, ... many problem and pathological gamblers steal or commit

other crimes to finance their habit.   According to the National Research Council, 'as access to


7     Source: https://www.congress.gov/crec/l 997/02/1 0/CREC-1997-02-1 0-ptl-PgH40 I .pdf,
The Congressional Record, Feb. 10, 1997.

8      Source: https://govinfo.library.unt.edu/ngisc/reports/7.pdf, Chapter 7: Gambling's Impact
on People and Places, National Gambling Impact Study Commission Report (June 18, 1999).

                                             Page I 8
74468
    Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 186 of 226 PageID #:6




money becomes more limited, gamblers often resort to crime in order to pay debts, appease

bookies, maintain appearances, and garner more money to gamble.'" 9 In fact, the correlation

between casino gambling and crime is so strong that, "[d]uring the first three years of casino

gambling [in] Atlantic City, [the city] went from 50th in the nation in per capita crime to first.

Overall, from 1977 to 1990, the crime rate in that city rose by an incredible 230%." 10

         28.    "Over the past two decades, there have been numerous suggestions in the academic

literature and in political debate that gambling is associated with white-collar crimes, such as

embezzlement, forgery and fraud." 11 (emphasis added). For instance, "[i]n a survey of nearly 400

Gamblers Anonymous members, 57 percent admitted stealing to finance their gambling.

Collectively they stole $30 million, for an average of$135,000 per individual. One witness before

the Commission indicated that '80 to 90 percent of people in Gamblers Anonymous will tell you

they did something illegal in order to get money to gamble.' A lot of them do white collar crimes,

fraud, credit card and employee theft." 12 ( emphasis added).

         29.    Indeed, casinos throughout the United States have been bastions of identity theft,

credit card fraud and other white-collar crime for nearly three decades. For example, since as far

back as 1992, there have been numerous instances in which "tens of thousands of dollars" have




9
         Source: Id. at 7-13.

10     Source: https://www.fdle.state.fl.us/cms/FCJEJ/Programs 1/SLP /Documents/Fu 11-
Text/Y ates.aspx, Casino Gambling: Is it A Good Bet for Florida's Future?, Jerry J. Yates, at 11.

11    Source: http://www.leg.state.fl.us/GamingStudy/docs/FGIS Spectrum 28Oct2013 .pdf,
Gambling Impact Study: Part I, Section A: Assessment of the Florida Gaming Industry and its
Economic Effects, Spectrum Gaming Group (Oct. 28, 2013).

12     Source: Chapter 7: Gambling's Impact on People and Places, Final Report of the
National Gambling Impact Study Commission, Government Publishing Office, at 7-13.

                                              Page I 9
74468
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 187 of 226 PageID #:6




     been stolen by individuals using forged or stolen credit cards in casinos -- including, by way of

0,   illustration, through the following scam employed at the "Foxwoods" casino in Connecticut:
~
I
u
00
                   The men fed forged or stolen credit cards into machines at the casino
~
0
N
                   that are designed to check credit limits and authorize cash advances
                   instantly. If the advance is approved, the machine notifies a teller in
                   the casino cashier's booth and spits out a receipt for the borrower.
                   The borrower talces the receipt to the teller and is issued cash after
                   showing the credit card and other identification. 13

             30.    More recently, in November 2010 and February 2011, five people.were arrested in

     Rancho Mirage, California and two in Santa Barbara, California for using fake credit cards at

     casinos, manufactured using stolen personal information. 14 In March 2012, a Connecticut man

     was arrested for "leading a criminal organization using counterfeit Discover cards at Mohegan Sun

     and Foxwoods casinos to obtain cash advances at least twice a week over three months[.)" 15 In

     2014, "[a] New York man pleaded guilty ... to conspiracy to use counterfeit cards to draw cash

     advances in Louisiana casinos," 16 and ten people were arrested in New Orleans, Louisiana "on



     13       Source: Gaming Industry Encounters Misfortune, Fortune, The Courant (May 16, 1992),
     http://articles.courant.com/19920516/news/0000201897_I_creditcardscamcasinocashiercasinoso
     pening (last accessed Mar. 12, 2017).

     14      Source: 2 Arrested, Accused of Casino Credit Card Fraud, The Orange County Register
     (Nov. 28, 20 I 0), http://www.ocregister.com/articles/casino-277896-cards-credit.html (last
     accessed Mar. 12, 2017); Deputies Nab Five for Credit Card Fraud, Santa Barbara Independent
     (Feb. 18, 2011 ), http://www.independent.com/news/201l/feb/18/deputiesnabfivecreditcardfraud/
     (last accessed Mar. 12, 2017).

     15      Source: Police Break Up Casino Credit Card Scam, NBC Connecticut (Mar. 16, 2012),
     http://www.nbcconnecticut.com/news/locaVPoliceBreakUpCasioCreditCardScaml42965455.ht
     ml (last accessed Mar. 12, 2017).

     16      Source: Guilty plea entered in casino scam case, The Acadiana Advocate (May 19, 2014),
     http://www.theadvocate.com/acadiana/news/article_ 3ee22c93-0eb7-5d46-a571-
     2f624954b84 f.html (last accessed Mar. 12, 2017); JO charged in cash-advance fraud scheme at
     Harrah's Casino, The Acadiana Advocate (July 31, 2014),
     http://www.theadvocate.com/new_ orleans/news/article_ bba2fa0 l-e82 l-563 b-b9b 7-
     43f7bb8129ea.html (last accessed Mar. 12, 2017).

                                                 Page 110
     74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 188 of 226 PageID #:6




racketeering charges in an identity theft and counterfeit credit card scheme involving a group of

New Yorkers who received tens of thousands of dollars in allegedly fraudulent cash advances from

Harrah's New Orleans Casino." 17 And in January 2016, "[a] man suspected of making fake credit

cards was arrested at a hotel at Foxwoods casino[.]" 18

        31.     The Federal Trade Commission Red Flags Rule requires businesses· and

organizations such Defendant's casino clients to implement a written Identity Theft Prevention

Program designed to detect the warning signs - or red flags - of identity theft in their day-to-day

operations.

        32.     Casinos like those of Defendant's clients are subject to an array of federal laws and

regulations, including the Bank Secrecy Act and the 2003 FACTA amendments to FCRA, .under

which federal agencies such as the Federal Trade Commission ("FTC") and Securities and

Exchange Commission ("SEC") have promulgated anti-money-laundering and identity-theft Red

Flag Rules. Among other requirements, these Red Flag Rules require "creditors," which includes

casinos like those served by Defendant, to: I) develop and implement a written identity theft

protection programs designed to detect, prevent and mitigate identity theft; and 2) periodically

perform risk assessments to determine whether the casino's practices pose any "reasonably

foreseeable risk" of identity theft to its patrons. Failure to comply with the Red Flags Rules could

risk regulatory penalties, loss of licensure, and civil liability.




17 Source: 10 charged in cash-advance fraud scheme at Harrah's Casino, (July 31, 2014)
http://www.theadvocate.com/new orleans/news/a1iicle bba2fa0 l-e82 l-563 b-b9b7-
43 t7bb8 I 29ea.html (last accessed Feb. 12, 2018).

18 Source: Police Make Credit Card Fraud Arrests at Foxwoods Hotel, NBC Connecticut (Jan.
19,2016),
http://www.nbcconnecticut.com/news/local/PoliceMakeCreditCardFraudArrestsatFoxwoodsHote
1365746371.html (last accessed Mar. 12, 2017).               ·

                                                Page I 11
74468
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 189 of 226 PageID #:6




              33.    In developing, implementing, and refining its Red Flag Rule identity-theft

0,    compliance program, Defendant and their casino-clients would certainly have considered and
~
'i:   addressed, among other things, the need for strict compliance with FACTA's receipt truncation
u
"
~
0
N
      provisions. This would include training cage personnel and other employees to prioritize and keep

      in confidence patrons' credit card numbers and other sensitive financial information, a review of

      best practices for identity theft prevention in consumer financial transactions, including a review

      of current best practices for compliance with FACTA's receipt truncation requirements, and an

      ongoing periodic review and refinement of cage processes and procedures in light of current

      guidance from their own payment processors and other relevant vendors, as well as from major

      payment processors, such as VISA and Mastercard.

              34.    As part of its ongoing duty to consistently update its identity-theft prevention

      program, Defendant and their casino-clients would periodically hire third-party service providers

      to audit and propose improvements to its compliance program and to train cage and other personnel

      in best practices for identity-theft prevention. These training programs routinely emphasize the

      critical importance of strict compliance with F ACTA, and the severe identity-theft risks posed by

      casinos' failure to comply. Through these and other training programs, Defendant would have

      repeatedly been presented with and considered the requirements of and need for FACTA

      compliance, including FACTA's receipt truncation requirements.

              C.     DEFENDANT'S PRIOR KNOWLEDGE OF FACT A

              35.    Defendant had .actual knowledge of FACTA's truncation requirement before it

      began failing to comply with the requirement en masse.

              36.    Everi provides credit and debit card cash-access services to its clients' patrons at

      points of sale located in all of its clients' gaming establishments.



                                                    Page I 12
      74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 190 of 226 PageID #:6




        37.     Everi provides these services to each of its clients' patrons, including the owner

and/or operator of the Grand Victoria Casino in Elgin, Illinois during the time period relevant to

this action (which, on information and belief, was MGM Resorts International, Inc. or one of its

subsidiaries or affiliates), pursuant to a contractual relationship that Everi maintains with all of its

clients across the country, pursuant to a standardized services agreement written by Everi at its

complete and sole discretion, the material terms of which do not vary in a way material way for

purposes of this litigation. On information and belief, the standardized services agreement entered

into between Everi and each of its clients, including the owner and/or operator of the Grand

Victoria Casino in Elgin, Illinois during the time period relevant to this action, specifically

provides that Everi acts as the principal merchant and each ofEveri's clients acts as Everi's agent

in performing and processing all of the credit and debit card cash-access purchases performed by

patrons of Everi's clients at points-of-sale located in all of the gaming establishments owned or

operated by Everi's clients, including the Grand Victoria Casino in Elgin, Illinois at all times

relevant to this action.

        38.     The underlying technology used by Everi to perform such transactions (including

all equipment and software) - by way of each of its clients acting as its agent, including the owner

and/or operator of the Grand Victoria Casino in Elgin, Illinois during the time period relevant to

this action - is proprietary to Everi; owned by Everi (and leased to its clients); operated,

maintained, and controlled by Everi; and overseen remotely on a cloud-based system by Everi.

All of the guidelines, procedures, and requirements for processing cash-access transactions via

such technology are developed, controlled, and strictly maintained, mandated, and uniformly

imposed by Everi. Everi develops and provides various training programs to the employees of

each of Everi's clients with respect to the processing of cash-access transactions, including the



                                               Page I 13
74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 191 of 226 PageID #:6




printing and providing ofreceipts to customers. And the information printed on the automatically-

printed customer-copy transaction receipts that Everi provides to patrons in connection with all

such transactions is controlled entirely by Everi.

        39.    Simply put: it is Everi, the principal merchant, acting through each of its gaming

conglomerate clients as its agent, including the owner and/or operator of the Grand Victoria Casino

in Elgin, Illinois during the time period relevant to this action, who processes and performs all of

the credit and debit card cash-access transactions conducted by its clients' patrons at points-of-sale

at its clients' establishments nationwide, and it is therefore Everi who prints and provides paper

transaction receipts to all of the patrons with whom it transacts.

        40.    Everi's clients and their employees, who thereafter act as Everi's agents in

processing the cash-access transactions in question, have been well trained by Everi regarding the

requirements imposed by FACT A and its truncation provision. For instance, current employees at

the Grand Victoria Casino tout knowledge of.these requirements. For example, Kathryn Miller,

Compliance Officer at the Grand Victoria Casino in Elgin, claims to be a Certified Anti-Money

Laundering Specialist with a CAMS designation, which designation required her to pass a rigorous

CAMS examination addressing in detail the full range of financial and identity-theft regulations,

best practices, and strict compliance with, inter alia, the Red Flags rules, the Bank Secrecy Act,

Title 31, as well as FACTA's truncation requirement, 19

        41.    There are numerous state and federal statutes and operating regulations governing

the gambling, pari-mutuel wagering, slot. machines and card rooms where Everi's cash-access

services are provided - all of which Ms. Miller and Defendant's and its casino-clients' other




19    Source: Kathyn Miller, Linkedln, https://www.linkedin.com/in/kathryn-miller-cams-
7850b0a6/ (last accessed May 9, 2018); see also https://www.acams.org.

                                              Page 114
74468
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 192 of 226 PageID #:6




      employees are well-versed in - which require Defendant to maintain full compliance with state

"'
~
      and federal regulations such as FACTA.
~
:i:           42.    Most of Defendant's business peers and competitors currently and diligently ensure
u
"'0
N
      their credit card and debit card receipt printing process remains in compliance with FACTA by

      consistently verifying their card machines and devices comply with the Receipt Provision.

      Defendant could have readily done the same.

              43.    Defendant's self-professed knowledge and experience regarding federal laws

      governing financial transactions no doubt translates to Defendant having intimate knowledge of

      the requirements ofFACTA, a federal law governing financial transactions.

              44.    Not only was Defendant informed not to print more than the last five digits of credit

      cards or debit cards on transaction receipts, it was contractually prohibited from doing so.

      Defendant accepts credit cards and debit cards from all major issuers, such as Visa, MasterCard,

      American Express and Discover Card. Each of these companies sets forth requirements that

      merchants, including Defendant, must follow, including the Receipt Provision.

              45.    Defendant, and thus each of its casino clients, each of whom acted and acts as

      Everi's agent in the course of performing the transactions in questions in this litigation, had actual

      knowledge, at all relevant times, of FACTA's truncation provision and of Defendant's failure to

      comply with the requirements ofFACTA's truncation provision at all of its clients' establishments

      nationwide.   Despite having such knowledge, Everi chose to systematically violate FACTA

      anyway.

              46.    Cynically, Defendant intentionally violated FACTA to protect itself against

      liability for consumer-initiated chargebacks, resulting from individuals' fraudulent or otherwise

      unauthorized use of credit and debit cards to access cash via the POS services Everi provides.



                                                    Page I 15
      74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 193 of 226 PageID #:6




        4 7.   As discussed above, the casino gaming industry is one of the main targets for

identity theft. As such, companies operating in the sector should apply extra care in preserving

customers' data and preventing identity theft. Given the size and years of experience of

Defendant's business, and the various state and federal regulations governing its business, not to

mention the prevalence of financial crimes in and around its casino clients' establishments, such

as the Grand Victoria Casino, at minimum Defendant acted in reckless disregard of FACT A's

requirements and purpose when it allowed its system to print eight (8) digits of its customers'

credit cards and debit cards on transaction receipts, together with other pieces of information about

its customers, including their initialed signatures.

        48.    Plaintiff is informed and believes, and thereupon alleges, that Defendant has a

written policy in place requiring compliance with all federal regulations governing its financial

activities; this is evidenced by the fact that Defendant used to, subsequent to the enactment of

FACTA and prior to the violative conduct alleged herein, truncate credit card and debit card

account numbers in compliance with FACTA.

        49.    Upon information and belief, it would take an individual less than one minute to

run a test receipt to determine whether Defendant's system was in compliance with federal'law(s)

or Defendant's own alleged written policy requiring the truncation of credit card and debit card

numbers.

        50.    Additionally, for over 16 months Defendant has had actual knowledge of other

FACTA litigation initiated and threatened to be initiated in courts throughout the country against

its gaming company clients. Each such case alleged claims that arose from receipts printed and

provided by Defendant in connection with cash access transactions at one of its' clients'

establishments, processed via the same uniformly-maintained debit and credit card transaction



                                               Page I 16
74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 194 of 226 PageID #:6




technology all of Defendant's clients utilize, including the Grand Victoria Casino in Elgin, Illinois

during the relevant time period. Remarkably, Defendant's printing of transaction receipts in

violation ofFACTA's truncation requirement continued unabated for much if not all of that 16-

month period of time, in disregard of the law and its patrons' financial privacy and security.

        D. PLAINTIFF'S FACTUAL ALLEGATIONS

        51.     On or about February 22, 2018, Plaintiff used her personal credit card to perform a

cash-access transaction with Defendant (the principal merchant acting through its agent or

agent(s)) at a point-of-sale terminal, using Defendant's CashClub technology, located at the Grand

Victoria Casino in Elgin, Illinois.

        52.    In order to complete the transaction, Plaintiff was forced to pay a transaction fee to

Defendant, through its agent or agent(s), in the amount of$12.99, in addition to principal amount

of the transaction. Plaintiff is informed and believes, and thereupon alleges, that Defendant set the

amount of the transaction fee that Plaintiff(and every other transacting patron) was charged at the

Grand Victoria Casino in connection with such a transaction, that Defendant (acting as the

principal merchant through its agent or agent(s)) collected the transaction fee paid by Plaintiff(and

every other transacting patron), and that Defendant retained all or a substantial portion of the

transaction fee paid by Plaintiff (and by all other transacting patrons).

        53.    Plaintiff used her personal credit card to pay Defendant (the principal merchant

with whom she transacted, via its agent or agent(s) acting as an intermediary or intermediaries) for

the cash-access point-of-sale purchase she performed with Defendant at the Grand Victoria Casino

in Elgin, Illinois on or about February 22, 2018. In connection with such credit card purchase, at

the same time as Plaintiff received the cash she had purchased, Defendant (acting as the principal




                                              Page I 17
74468
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 195 of 226 PageID #:6




      merchant through its agent or agent(s)) presented Plaintiff with an electronically-printed receipt

"'
~
      bearing the first four (4) and last four (4) digits of her credit card account number.
i
'i:
(.)           54.     In addition to bearing eight (8) digits of her credit card, the receipt printed by
"'
a
N
      Defendant and provided to Plaintiff by Defendant identifies the complete first and last name and

      initialed signature of Plaintiff, the individual to whom the card is issued, as well as the card issuer

      (in this case VISA) and the transaction date and time.

              55.     The printing of the receipt invaded Plaintiffs privacy as it disclosed her private

      card account information to the casino employee who handed her the receipt on Defendant's behalf

      and additionally was likely exposed, on information and belief, to other patrons and/or surveillance

      cameras recording high-definition video footage of the point-of-sale at which such receipt was

      provided to Plaintiff.

              56.    The printing of the receipt breached Plaintiffs confidence in Defendant to properly

      handle her account information, and also constitutes a breach of implied bailment.

              57.    The printing of the receipt additionally harmed Plaintiff because Defendant had

      imposed on and unjustly retained a substantial service fee from Plaintiff for the privilege of making

      the credit card transaction at issue in this case in a supposedly secure manner, which is the exact

      opposite of the true nature of the way in which Defendant processed the transaction.

              58.    As a direct result ofreceiving the receipt containing the first and last four digits of

      her card number, Plaintiff took action to safeguard the receipt.

              E.     DEFENDANT'S MISDEEDS

              59.    At all times relevant herein, Defendant was acting by and through its subsidiaries,

      agents, servants and/or employees, including without limitation the owner and/or operator of the

      Grant Victoria Casino in Elgin, Illinois and its employees, each of whom acted within the course



                                                    Page I 18
      74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 196 of 226 PageID #:6




and scope of its agency or employment, under the direct supervision and control of Defendant,

and, on information and belief, pursuant to the terms of a standardized contract between Defendant

and the owner and/or operator of the Grand Victoria Casino in Elgin, Illinois and/or another of its

subsidiaries, agents, servants and/or employees with whom it contracted, the material terms of

which remained (at all relevant times) the same or substantially the same as the relevant terms of

the contractual relationships between Defendant and each of its other clients in the United States.

        60.    At all times relevant herein, the conduct of the Defendant, as well as that of its

subsidiaries, agents, servants and/or employees, was in willful, knowing, or reckless disregard for

federal law and the rights of the Plaintiff and other members of the class.

        61.    Plaintiff is informed and believes, and thereupon alleges, that Defendant

implements, oversees, and maintains control over the same uniform debit and credit card payment

processing technology, pursuant to the same uniformly-implemented policies, practices, and

procedures for performing the cash-access consumer-oriented transactions at issue in this case at

all of its casino-clients' establishments nationwide (including the Grand Victoria Casino) -

including by, without limitation, negotiating, entering into, and acting pursuant to contracts and

agreements with its casino clients that govern the use of Defendant's electronic payment

processing technology at its clients' establishments, the terms of which uniformly provide that

Defendant acts as the principal merchant and that each of Defendant's clients acts as Defendant's

agent with respect to the cash-access transactions performed by patrons at the Everi-maintained

points-of-sale at its establishments.

        62.    Defendant uniformly prints receipts for patrons in connection with each cash-access

transaction performed at all of its clients' establishments, including the Grand Victoria Casino,

and in connection with each such transaction uniformly mandates and requires, pursuant to the



                                             Pagell9
74468
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 197 of 226 PageID #:6




      same uniform policies and procedures, that each of its clients, as its agents provide the printed
                                  I

"'    receipt to the patron with whom Defendant performed the transaction at the point-of-sale
~
'i:   transaction location - i.e., immediately upon receipt of credit card or debit card payment.
u
"'
~
0
N
              63.     The systems of Defendant, and/or of its agent or agent(s), maintain records of all

      credit and debit card transactions and store all transacting patrons' identifying and contact

      information, including copies of patrons' drivers' licenses and duplicate hard copies and electronic

      copies of all payment receipts provided to customers.

              64.    Notwithstanding the fact that it has extensive knowledge of the requirements of

      FACT A and the dangers imposed upon consumers through its failure to comply, Defendant issued

      tens of millions of transaction receipts containing the first four (4) and last four (4) digits ofcredit

      and debit card account numbers, violating FACT A on an unprecedented scale during the relevant

      time period.

              65.    By shirking the requirements of this important federal statute on such a large scale,

      in an environment already ripe for identity theft and other evils, Defendant uniformly invaded

      Plaintiffs and the other putative Class members' privacy, breached their confidence, mishandled

      their personal account information, and exposed them to an elevated risk of identity theft.

      Defendant's conduct alleged herein resulted in the disclosure of Plaintiffs and the Class members'

      private financial information to the world, including to persons who might find the receipts in the

      trash or elsewhere, such as identity thieves who thrive in environments such as Defendant's

      establishment, and those of the Defendant's and its casino-clients' employees who handled the

      receipts.

              66.     Simply put, by printing numerous transaction receipts in violation of this long-

      standing and well-known federal statute, Defendant has caused - to paraphrase the words of the



                                                     Page I 20
      74468
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 198 of 226 PageID #:6




      Honorable Judge Richard A. Posner (retired)- "an unjustifiably high risk of harm that [wa]s either

"'    known or so obvious that it should [have been] known" to Defendant. Redman v. RadioShack
~
'i:   Corp., 768 F.3d 622,627 (7th Cir. 2014) (quoting Farmer v. Brennan, 511 U.S. 825, 836 (1994)).
0
"
~
0
N
              67.    Moreover, Defendant also harmed Plaintiff and other consumers by imposing and

      unjustly retaining substantial service fees from Plaintiff and the Class members for the privilege

      of making the debit and credit card transactions at issue in this case in a supposedly secure manner.

      Indeed, a substantial portion of the service fees that Defendant charged to Plaintiff and the other

      members of the Class to facilitate their debit and credit card transactions was supposedly

      attributable to the various procedural safeguards and compliance monitoring measures that

      Defendant and its casino-clients had implemented to ensure the safe, secure, and legally compliant

      processing of consumer transactions. And in fact, Plaintiff and the other Class members paid these

      service fees to Defendant with the expectation that their transactions would be processed and their

      data secured in compliance with all applicable federal laws, including the truncation requirement

      ofFACTA.

              68.    In other words, what Plaintiff and the other members of the Class received (insecure

      transactions recorded on receipts printed and provided to them in violation offederal law) was less

      valuable than what they paid for (transactions securely processed and recorded on written receipts

      in compliance with federal data-privacy laws and regulations).         Had Plaintiff and the other

      members of the Class !mown that Defendant would process their transactions and safeguard their

      transaction data insecurely, including by printing and providing to them receipts in violation of

      FACT A's truncation requirement, they would not have paid as much ofa fee, if any fee at all, for

      the privilege of making the debit and credit card purchases at issue in this case.




                                                   Page I 21
      74468
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 199 of 226 PageID #:6




             69.    In view of the substantial harm and other risks to Plaintiff and the Class caused by

"'   Defendant's willfully unlawful conduct, see Safeco Ins. Co. ofAm. v. Burr, 551 U.S. 47, 69 (2007)
~
I
     (defendant is liable for willfully violating FACTA where violation was committed with "reckless
al
0
N
     disregard" for the law), and the likelihood that such harms and risks will continue absent judicial

     relief, the Court should enjoin Defendant from continuing to print receipts at its casino terminals

     in violationofFACTA.

                             CLASS REPRESENTATION ALLEGATIONS

             70.    This action is brought as a Class Action under 735 ICLS Section 5/2-801. Plaintiff

     proposes the following class, defined as follows, subject to modification by the Court as required:

                    All persons in the United States who, within the two (2) years
                    prior to the filing of the original complaint through the date of
                    the Court's order granting class certification, (i) engaged in one
                    or more transactions using a debit card or credit card at a point-
                    of-sale located on non-tribal-owned land in the United States,
                    (ii) where such transaction was processed via Defendant's
                    CashClub technology; and (iii) for which Defendant's system
                    was programmed to generate a printed customer receipt
                    displaying more than the last 5 digits of the credit or debit card
                    number used in connection with such transaction(s).

             71.    Plaintiff falls within the class definition and is a member of the class. Excluded

     from the class is Defendant and any entities in which Defendant has a controlling interest,

     Defendant's agents and employees, Plaintiffs attorneys and their employees, the Judge to whom

     this action is assigned and any member of the Judge's staff and immediate family, and claims for

     personal injury, wrongful death, and/or emotional distress.

             72.    The members of the class are capable of being described without any significant

     managerial or administrative problem. The members of the class are readily ascertainable from the

     information and records in the possession, custody or control of Defendant.


                                                  Page I 22
     74468
         Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 200 of 226 PageID #:6




                 73.   Defendant provides printed receipts to credit card and/or debit card transaction

        customers at hundreds of its casino-clients' establishments numerous times per day, 365 days per
3i"";
'i:     year. Therefore, it is reasonable to conclude that the class is sufficiently numerous such that
u
"'
0
N
        individual joinder of all members is impractical, as required by 735 ILCS 5/2-801(1). The

        disposition of the claims in a class action will provide substantial benefit to the parties and the

        Court in avoiding a multiplicity of identical suits. The Class can be identified through Defendant's

        records or Defendant's agents' records and the records of the banks that issued the credit/debit

        cards.

                 74.   Although FACTA does not distinguish between consumer and business

        transactions, on information and belief all or most transactions at Defendant's establishments for

        which a FACTA-violative receipt was provided were paid for using a consumer card rather than a

        business card. To the extent this is an issue, the payments made with the two types of cards are

        easily discernible: merchants are charged different interchange fees for card transactions that vary

        based on whether the card is a business card or a consumer card. There are different interchange

        categories and codes assigned to each transaction that distinguish whether a card used for a

        transaction is a business card or a consumer card. Defendant and its merchant bank could easily

        identify whether a particular transaction involved a business card or a consumer card.

                 75.   While all Class Members have experienced actual harm as previously explained

        herein, this suit seeks only statutory damages and injunctive relief on behalf of the class and it

        expressly is not intended to request any recovery for personal injury and claims related thereto.

        Plaintiff reserves the right to expand the class definition to seek recovery on behalf of additional

        persons as warranted as facts are learned in further investigation and discovery.




                                                     Page I 23
        74468
  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 201 of 226 PageID #:6




        76.     The class is defined so that each class member will have identical claims or

defenses. As such, common questions of fact and law exist as to all members of the class, which

predominate over any questions affecting only individual members of the class, including Plaintiff.

See 735 ILCS 5/2-801(2). Such questions common to the class include, but are not limited to;

        a.      Whether, within the two (2) years prior to the filing of the original

                complaint, Defendant and/or its agents completed transactions by credit or

                debit card and subsequently provided a printed receipt upon which more

                than the last five (5) digits of the card number was displayed;

        b.      Whether Defendant's violation was knowing or reckless;

        c.      Whether Defendant is liable for damages, and the extent of statutory

                damages for each such violation; and

        d.      Whether Defendant should be enjoined from engaging in such conduct in

                the future.

        77.     The principal question is whether Defendant violated section 168 lc(g) of the FCRA

by providing Class Members with electronically-printed receipts in violation of the Receipt

Provision. The secondary question is whether Defendant lmowingly or recklessly provided such

electronically printed receipts.

        78.     Plaintiff and his counsel will fairly and adequately protect the interests of the class,

as required by 735 ILCS 5/2-80 I (3). Plaintiff has no interests that conflict with the interests of the

.class and seeks the same relief as the class. Plaintiff is interested in pursuing her claims vigorously

and has retained counsel competent and experienced in class and complex litigation, including

under FACTA and other data privacy statutes.




                                               Page 124
74468
        Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 202 of 226 PageID #:6




               79.    In light of the numerosity of the class members, the commonality of issues of law

       and fact among class members, and Plaintiff and her counsel's willingness and ability to fairly and

       adequately protect the interests of the class, a class action is an appropriate method for the fair and

       efficient adjudication of the controversy, as required by 735 ILCS 5/2-801(4). Moreover, class-
~
;
0      wide damages are essential to induce Defendant to comply with the law. The interest of Class
~

0,

0
       Members in individually controlling the prosecution of separate claims against Defendant is small.
~
~
0
       The maximum statutory damages in an individual action for a violation of this statute are minimal.
0
w
...J
       Management of these claims is likely to present significantly fewer difficulties than those
U:

       presented in many class claims.

               80.    Plaintiff and the members of the class have all suffered harm as a result of the

       Defendant's unlawful and wrongful conduct. Absent a class action, the class, along with countless

       future patrons of Defendant's establishment, will continue to face the potential for irreparable

       harm. In addition, these violations of law would be allowed to proceed without remedy and

       Defendant will continue such illegal conduct. Because of the size of the individual Class Members'

       claims, few Class Members could afford to seek legal redress for the wrongs complained of herein.

               81.    Defendant has acted on grounds generally applicable to the class, thereby making

       appropriate final injunctive relief and corresponding declaratory relief with respect to the class as

       a whole.

                            COUNT I-VIOLATIONS OF 15 U.S.C. § 1691(c)(g)

               82.    Plaintiff incorporates the foregoing allegations as if fully alleged herein.

               83.     15 U.S.C. §168lc(g) states as follows:

               Except as otherwise provided in this subsection, no person that accepts credit cards
               or debit cards for the transaction of business shall print more than the last 5 digits
               of the card number or the expiration date upon any receipt provided to the
               cardholder at the point of sale or transaction.

                                                     Page I 25
       74468
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 203 of 226 PageID #:6




             84.     This section applies to any "device that electronically prints receipts" (hereafter
"'
~    "Devices") at the transaction location. 15 U.S.C. §l68lc(g)(3).
r
0
00
~
0
N            85.     During all or substantially all of the relevant time period, Defendant employed, as

     the principal merchant acting through its clients as its agent or agent(s), said Devices to perform

     cash-access transactions with its clients' patrons on non-tribal owned land throughout the United

     States, including at the Grand Victoria Casino establishment in Elgin, lllinois and at numerous

     other establishments nationwide that were owned or operated by one of Defendant's clients.

             86.     Defendant contracted with the owner or operator of the Grand Victoria Casino

     establishment in Elgin, lllinois and had contracted with each of its other clients who operated or

     owned such establishments on the same or materially the same terms, pursuant to which Everi

     provided each clients' patrons with cash-access transaction services that Defendant processed via

     the same CashClub technology, with Everi acting as the principal merchant and the respective

     client acting as its agent.

             87.     On or before the date on which this complaint was filed, Plaintiff and members of

     the class were provided receipt(s) by Defendant that failed to comply with the Receipt Provision.

             88.     At all times relevant to this action, Defendant was actually aware, or should have

     been actually aware, of both the Receipt Provision.

             89.     Notwithstanding the three-year period to comply with FACTA and its

     accompanying provisions, and the subsequent years since FACTA became. effective, and. despite

     having knowledge of the Receipt Provision and FACT A as a whole, Defendant knowingly,

     knowingly or recklessly violated and continues to violate the Receipt Provision.

             90.     By printing more than the last five (5) digits of Plaintiffs credit card number on

     Plaintiffs transaction receipt, Defendant caused Plaintiff to suffer numerous harms as described


                                                  Page I 26
     74468
 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 204 of 226 PageID #:6




above. This includes, but is not limited to: breach of confidence; heightened risk of identity theft,

especially as the receipt displays the full name of th.e card holder on the it together with other

sensitive information including the card holder's initialed signature; exposure of Plaintiffs private

information to those of Defendant's and its casino-clients' employees who handled the receipt;

being forced to take action prevent further disclosure of the information displayed on the receipt;

and monetary harm in the amount of the transaction fees that Plaintiff and the unnamed class

members were forced to pay Defendant in exchange for a secure and legally compliant transaction

(the exact opposite of what they received).

        91.    As a result of Defendant's willful violations of the FCRA, Defendant is liable to

Plaintiff and members of the class pursuant to 15 U.S.C. § 1681n for statutory damages, punitive

damages, attorney's fees and costs.

                                           *       *       *
        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

her and the class against Defendant, as follows:

        a.      Granting certification of the Class;

        b.     Awarding statutory damages;

        c.      Awarding punitive damages;

        d.      Awarding injunctive relief;

        e.      Awarding attorneys' fees, litigation expenses and costs of suit; and

        f.     Awarding such other and further relief as the Court deems proper under the

               circumstances.

                                          JURYDEMAND

        Plaintiff demands a trial by jury on all issues so triable.



                                               Page I 27
74468
      Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 205 of 226 PageID #:6




     Dated: April 22, 2019
                                         Respectfully submitted,
"'
~                                        GERALDINE DONAHUE, individually,
l:
()                                       and on behalf of others similarly situated,
"'
0
N
                                         By: s/Keith J Keogh
                                             One of Plaintiffs Attorneys


     Keith J. Keogh
     KEOGH LAW, LTD.
     55 W. Monroe St., Ste. 3390
     Chicago, !l 60603
     Tel: 312-726-1092
     Fax: 312-726-1093
     Keith@KeoghLaw.com

     Scott D. Owens
     SC0TID. OWENS,P.A.
     3800 S. Ocean Dr., Ste. 235
     Hollywood, FL 33019
     Tel: 954-589-0588
     Fax: 954-337-0666
     scott@scottdowens.com

     Frank S. Hedin
     HEDIN HALL, LLP
     1395 Brickell Ave, Suite 900
     Miami, Florida 33131
     Tel: 305-357-2107
     Fax: 305-200-8801
     fhedin@hedinhall.com

     Counsel for Plaintiff




                                        Page I 28
     74468
                   Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 206 of 226 PageID #:6
     Return Date: No return date scheduled
        Return Date: No return date scheduled
        Hearing Date: 4/29/2019 10:00 AM - 10:00 AM                               FILED
        Courtroom Number: N/A                                                     5/7/2019 2:27 PM
        Location: District 1 Court                                                DOROTHY BROWN                 FILED
                 Cook County, IL                                                  CIRCUIT CLERK                 4/22/2019 11 :07 AM
                                                                                  COOK COUNTY, IL               DOROTHY BROWN
                                                                                  2018CH15419                   CIRCUIT CLERK
er,
;       er,
                                                                                                                COOK COUNTY, IL
lO
~       ;lO                                                                                                     2018CH15419
I                                                                                          4962416
0
co
        ~

        I                                                                                                            4768491
        0
0
N
        co
        0
        N
                     2120 - Served                      2121 - Served
::;;;
[l_
        ::;;;        2220 - Not Served                  2221- Not Served
r--     <(
N
N       r--          2320 - Served By Mail              2321 - Served By Mail
er,     ~
~
        ~
        ~
                     2420 - Served By Publication       2421 - Served By Publication
0       er,
~       ~
                     Summons - Alias Summons                                                           (08/01/18) CCG 0001 A
~
        0
        ~
        N
w       ~                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
~       w
0
0       ~
UJ      0
_J
LL      0
        UJ           Geraldine Donahue
        _J
        LL
                                                      (Name all parties)                 2018-CH-15419
                                                                              Case No.
                                             V.


                     Everi Payments, Inc. and Everi Holdings, Inc.

                                                   Ill SUMMONS O ALIAS SUMMONS
                    To each Defendant:      Everi Holdings, Inc., c/ o Registered Agent Solutions, Inc.
                                                  901 S. 2nd Street, Suite 201, Springfield IL 62704
                    YOU ARE SUl'vlMONED and required to file an answer to the complaint in this case, a copy of
                    which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                    (30) days after service of this Summons, not counting the day of seniee. To file yot1t answer or
                    appearan_ce you need access to the internet. Please visit \"V\\T\V.cookcount.yclerkofcourt.org to initiate
                    this process. K.iosks with internet access are available at all Clerk's Office locations. Please refer to
                    the last page of this document for location inform~tion.
                    If you fail to do so, a judgment by default may be entered against you for the rel:jtrested
                    in the complaint.
                    To the Officer:
                    This Summons must be returned by the officer or other person to whom it was given for service,
                    with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                    this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                    days after its date.




                                   Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                  · cookcountyclerkofcourt.org
                                                                      Psf!;c I of 3
              Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 207 of 226 PageID #:6



               Summons - Alias Summons                                                               (08/01/18) CCG 0001 B

               E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
               create an account with an e-filing service provider. Visit http:// efile,illinoiscourts,gov / service-providers.htm
               to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
a,
;              www.illinoiscourts.gov/FAQ/ gethelp.asp, or talk with your local circuit clerk's office.
I.()   a,
~

:r:
    ;  I.()
uco :i:
0      uco     Atty. No.: _3_90_4_2_ _ _ __                                Witness:
N      ~

       0
       N
~
D..
       ~
               Atty Name: Michael Hilicki
r---   <(                                                                          5/7/2019 2:27 PM DOROTHY BROWN
N
N      r---
a,     ~       Atty. for: _P_la_i_nu_·f_f_ _ _ _ _ _ _ _ _ __
~

0
                                                                                   DOROTHY BROWN, Clerk of Court
       a,
~ 0
in
u..i ~
!;:
0
       ~
       st
       u..i
               A dd ress: 55 W. Monroe St, Suite 3390
               City: Chicago
                                                                           Date of Service:           \    ~~ l () l
                                                                           (To be inserted by officer n copy left with
                                                                                                                         9
0
w
       !;:              IL      '   60603                                  Defendant or other person):
_J
       0       State:          Z1p:
u:::   0
       w
       _J
       u:::    Telephone: 312-726-1092

               P rl·mary Etnail·. MHilicki@KeoghLaw.com




                               Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt,org
                                                                     Page 2 of 3
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 208 of 226 PageID #:6




                                            AFFIDAVIT OF SERVICE

Ol
;      State of Illinois                            County of Cook                                   Circuit Court
LO
~

I
uco    Case Number: 2018-CH-15419
0
N
       Plaintiff:
~
0..    Geraldine Donahue,
t--
N
C\i    vs.
Ol
0      Defendant:
~      Everi Payments, Inc. and Everi Holdings, Inc.,
u..i
~      For:
0      Keogh Law, Ltd.
0
l1J    55 W. Monroe, Suite 3390
_J
i:i:   Chicago, IL 60603

       Received by Clutter Investigations Inc. OBA Courthouse Courier on the 3oth day of April, 2019 at 4:08 pm to
       be served on Everi Holdings, Inc. c/o Registered Agent, Registered Agent Solutions, Inc., 901 S. 2nd
       Street, Suite 201, Springfield, IL 62704.

       I, Michelle Tomlin, being duly sworn, depose and say that on the 1st day of May, 2019 at 2:30 pm, I:

       served an AUTHORIZED entity by delivering a true copy of the Summons and First Amended Class
       Action Complaint with Jury Demand with the date and hour of service endorsed thereon by me, to: AJ
       Peterson c/o Registered Agent, Registered Agent Solutions, Inc. as Corporate Fullfillment
       Specialist at the address of: 901 S. 2nd Street, Suite 201, Springfield, IL 62704, who stated they are
       authorized to accept service for Everi Holdings, Inc., and informed said person of the contents therein, in
       compliance with all applicable law.



       Description of Person Served: Age: 36, Sex: M, Race/Skin Color: White, Height: 6'2", Weight: 210, Hair:
       Light Brown, Glasses: N
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 209 of 226 PageID #:6




                                 AFFIDAVIT OF SERVICE For 2018-CH-15419

0,


~      I being first duly sworn on oath, states that I am over 18 years of age and not a party to this lawsuit. Under
~

:c     penalties of perjury as provided by law, pursuant to Section 1-109 of the Code of Civil Procedure, the
(_)
co     undersigned certifies that the above statement is true and correct.
~

0
N

::;:
0..
r---
N
N
0,
~

0
~
~
u..i
~
0
0
w
_J
u::




       Subscribfrd and Sworn to
       day of r ;\/11t(ll j
                                 bliteye
                                 ,   ) '
                                               on the     ti--
                                               by the aff1ant
                                                                                Michelle Tomlin
                                                                                129-316088

       who is pe.rsona1fy known to me.' '             Clutter Investigations Inc. DBA Courthouse
        Jh1 "I,         .A " •                        Courier                     ..
       'J_ (t{,I~ f,J,JU.l,ll\__                      1 West Old State Capitol Plaza
        NOTARY PUBLIC ,..._ _ _ _ _ _ _ _ _ _ _ _...,.suite 818
                                                                                Springfield, IL 62701
                                        OFFICIAL SEAL
                                       MELISSA A DEAN                           (217) 528-5997
                                 Notary Public - State of llllnols
                              My Commission Expires May 20, 2019                Our Job Serial Number: CLU-2019000704


                                    Copyright© 1992-2019 Database Services, Inc. - Process Serve~s Toolbox VB.Om
                     Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 210 of 226 PageID #:6

                                                                                          FILED                       FILED
              Hearing Date: 4/29/2019 10:00 AM - 1O:OO AM                                                             4/22/2019 11:10 AM
              Courtroom Number: N/A                                                       5/7/2019 2:32 PM
                                                                                                                      DOROTHY BROWN
              Location: District 1 Court                                                  DOROTHY BROWN
                                                                                                                      CIRCUIT CLERK
                       Cook County, IL                                                    CIRCUIT CLERK
                                                                                                                      COOK COUNTY, IL
                                                                                          COOK COUNTY, IL
                                                                                                                      2018CH15419
                                                                                          2018CH15419
CJ)
                                                                                                                      4769217
~
Lt)                                                                                             4962538
~

I
u
co
~

0
N
                      2120 - Served                     2121 - Served
~
0...                  2220 - Not Served                 2221- Not Served
N
(")
N                     2320 - Served By Mail             2321 - Served By Mail
CJ)
~                     2420 - Served By Publication      2421 - Served By Publication
0

§                     Summons - Alias Summons                                                        (08/01/18) CCG 0001 A
Lt)

LU
~
       CJ)
                                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
0      $
       ~
0  I
w
_J u   co
u::    ~

       a
                       Geraldine Donahue
       N

       ~                                               (Name all parties)                2018-CH-15419
       <I'.                                                                  Case No.
       0                                       V.
       ~

       ~
       ~

       CJ)             Everi Payments, Inc. and Everi Holdings, Inc.
       E
       £:!
       N
       ~
                                                    Ill SUMMONS O ALIAS SUMMONS
       LU
       ~
       0
                      To each Defendant:      Everi Payments, Inc., c/ o Registered Agent Solutions, Inc.
       0
       w
       _J
                                              901 S. 2nd Street, Suite 201, Springfield IL 62704
       u::
                      YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                      which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                      (30) days after service of this Summons, not counting the day of service. To file yot11 answer or
                      appearan~e you need access to the internet. Please visit \V\VW.cookcountyclerkofcourt.org to initiate
                      this process. IZiosks with internet access are available at all Clerk's Office locations. Please refer to
                      the last page of this document for location inform~tion.
                      If you fail to do so, a judgment by default may be entered against you for the reqerested
                      in the complaint.
                      To the Officer:
                      This Summons must be returned by the officer or other person to whom it was given for service,
                      with endorsement _of service and fees, if any, immediately after service. If service cannot be made,
                      this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                      days after its date.




                                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                       cookcountyclerkofcourt.org
                                                                       Page l 0f 3
              Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 211 of 226 PageID #:6


               Summons - Alias Summons                                                               (08/01/18) CCG 0001 B

               E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
               create an account with an e-filing service provider. Visithttp://efile.illinoiscourts.gov/ service-providers.htm
               to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
Ol
               www.illinoiscourts.gov/FAQ/ gethelp.asp, or talk with your local circuit clerk's office.
~      Ol
LO
~

I      :ii;
u      ~

       I
00
~      u
       00      Atty. No.: _3_9_04_2_ _ _ __                                Witness:
0
N
       0
       N
~
0...   ~
              Atty Name: Michael Hilicki
N      <(
C")
       0
               Atty. for: Plaintiff
N      ~

Ol
~

0
g
LO
       Ol
       ~

       0
       N       A ddress: 55 W. Monroe St, Suite 3390
       N
w~             City: Chicago
                                                                           Date of Service:
~ u..i                                                                     (To be inserted by office on copy left with
0
0  ~                    IL     Zip: 60603                                  Defendant or other person):
UJ 0
_J
              State:
       0
u::    UJ
       _J
       u::    Telephone: 312-726-1092

               Primary Email: MHilicki@KeoghLaw.com




                               Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt.org
                                                                     Page 2 of 3
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 212 of 226 PageID #:6




                                             AFFIDAVIT OF SERVICE

Ol
~
       State of Illinois                            County of Cook                                   Circuit Court
i
:i:
()
co     Case Number: 2018-CH-15419
0
N
       Plaintiff:
'.:2
0..    Geraldine Donahue,
N
(')
N      vs.
Ol

0      Defendant:
§      Everi Payments, Inc. and Everi Holdings, Inc.,
u..i
       For:
~      Keogh Law, Ltd.
0
0      55 W. Monroe, Suite 3390
w
-'     Chicago, IL 60603
i:i:

       Received by Clutter Investigations Inc. OBA Courthouse Courier on the 30th day of April, 2019 at 4:08 pm to
       be served on Everi Payments, Inc. c/o Registered Agent, Registered Agent Solutions, Inc., 901 S. 2nd
       Street, Suite 201, Springfield, IL 62704.

       I, Michelle Tomlin, being duly sworn, depose and say that on the 1st day of May, 2019 at 2:30 pm, I:

       served an AUTHORIZED entity by delivering a true copy of the Summons and First Amended Class
       Action Complaint with Jury Demand with the date and hour of service endorsed thereon by me, to: AJ
       Peterson c/o Registered Agent, Registered Agent Solutions, Inc. as Corporate Fullfillment
       Specialist at the address of: 901 5. 2nd Street, Suite 201, Springfield, IL 62704, who stated they are
       authorized to accept service for Everi Payments, Inc., and informed said person of the contents therein,
       in compliance with all applicable law.



       Description of Person Served: Age: 36, Sex: M, Race/Skin Color: White, Height: 6'2", Weight: 210, Hair:
       Light Brown, Glasses: N
       Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 213 of 226 PageID #:6




                                 AFFIDAVIT OF SERVICE For 2018-CH-15419

       I being first duly sworn on oath, states that I am over 18 years of age and not a party to this lawsuit. Under
       penalties of perjury as provided by law, pursuant to Section 1-109 of the Code of Civil Procedure, the
       undersigned certifies that the above statement is true and correct.


~
0..
N
C')
N
a,
~

0

§
li.i
~
0
0
w
_J

u:::




                                                                                 Michelle Tomlin
       Subscr<ljl and Sworn to b~~or,e 'l]e on the
       day of , .{ly              , l..Q/ 1 by the affiant
                                                           J&.                   129-316088

       who is perspr'ially known to me.            Clutter Investigations Inc. DBA Courthouse
        ~I'
           ,(£full¢        /ue
                           ~uJ.1v--                Courier                     ··
                                                   1 West Old State Capitol Plaza
       NOTARY PUBLIC                               Suite 818
                     ,-..i--------_...,.....,_,Springfield, IL 62701
                                OFFICIAL SEAL      (217) 528-5997
                                        MELISSA A DEAN
                                  Notary Public • State of Illinois              Our Job Serial Number: CLU-2019000703
                               My Commission Expires May 20, 2019

                                     Copyright© 1992-2019 Database Services, Inc, - Process Server's Toolbox VB.Om
                                              Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 214 of 226 PageID #:6

                                                                                                                               FILED
                                                                                                                               5/21/2019 3:36 PM
                                                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                   DOROTHY BROWN
                                                                                                                               CIRCUIT CLERK
                                                                  COUNTY DEPARTMENT, CHANCERY DIVISION                         COOK COUNTY, IL
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                                                                                               2018CH15419
                                             GERALDINE DONAHUE, individually and               )
                                             on behalf of others similarly situated,           )                               5138693
                                                                                               )
                                                             Plaintiff,                        )   Case No. 2018 CH 15419
                                                                                               )
                                                    v.                                         )
                                                                                                   Calendar 16
                                                                                               )
                                                                                               )
                                             EVERI PAYMENTS, INC. and EVERI                    )   Judge David B. Akins
                                             HOLDINGS, INC.,                                   )
                                                                                               )
                                                             Defendants.                       )


                                                                                  NOTICE OF FILING

                                            TO:    See attached Certificate of Service

                                                   PLEASE TAKE NOTICE that on the 21st day of May, 2019, we caused to be filed with
                                            the Clerk of the Circuit Court of Cook County, Illinois:

                                                        Verified Statement of Out-of-State Attorney Pursuant to Illinois Supreme Court Rule
                                                         707 of Sara F. Holladay-Tobias;

                                                        Verified Statement of Out-of-State Attorney Pursuant to Illinois Supreme Court Rule
                                                         707 of Emily Y. Rottmann;

                                                        Appearance of Sara F. Holladay-Tobias; and

                                                        Appearance of Emily Y. Rottmann.

                                            Copies of which are hereby served upon you.

                                            Dated: May 21, 2019                          Respectfully submitted,

                                                                                         EVERI PAYMENTS, INC. and EVERI
                                                                                         HOLDINGS, INC.


                                                                                         By:       /s/ David L. Hartsell
                                                                                                   David L. Hartsell
                                                                                                   One of Its Attorneys
                                              Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 215 of 226 PageID #:6




                                            David L. Hartsell (6192380)
                                            McGUIREWOODS LLP
                                            77 W. Wacker Drive, Suite 4100
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                            Chicago, IL 60601
                                            Tel.: (312) 849-8100
                                            dhartsell@mcguirewoods.com
                                            Firm No. 40426

                                            Sara F. Holladay-Tobias (6331630) (admitted pro hac vice)
                                            Emily Y. Rottmann (6331629) (admitted pro hac vice)
                                            McGUIREWOODS LLP
                                            Bank of America Tower
                                            50 N. Laura Street, Suite 3300
                                            Jacksonville, FL 32202
                                            Tel.: (904) 798-3200
                                            stobias@mcguirewoods.com
                                            erottmann@mcguirewoods.com




                                                                                         -2-
                                               Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 216 of 226 PageID #:6




                                                                              CERTIFICATE OF SERVICE

                                                    I, David L. Hartsell, an attorney, certify that the foregoing Notice of Filing and
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                         Verified Statement of Out-of-State Attorney Pursuant to Illinois Supreme Court Rule
                                                          707 of Sara F. Holladay-Tobias;

                                                         Verified Statement of Out-of-State Attorney Pursuant to Illinois Supreme Court Rule
                                                          707 of Emily Y. Rottmann;

                                                         Appearance of Sara F. Holladay-Tobias; and

                                                         Appearance of Emily Y. Rottmann.

                                            were served on the following Counsel of Record:

                                                    Keith J. Keogh
                                                    Keogh Law, Ltd.
                                                    55 W. Monroe St., Ste. 3390
                                                    Chicago, IL 60603
                                                    Keith@KeoghLaw.com

                                            on this 21st day of May, 2019, by email and e-Service through File & Serve Illinois.




                                                                                          /s/ David L. Hartsell


                                            116900431_1
                                                          Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 217 of 226 PageID #:6

                                                                                                                                                                                    FILED
                                                                                                                                                                                    5/21/2019 3:36 PM
                                                                                                                                                                                    DOROTHY BROWN
                                                                                                                                                                                    CIRCUIT CLERK
                                                                                                                                                                                    COOK COUNTY, IL
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                                                                                                                                                    2018CH15419

                                                                                                                                                                                    5138693

                                            Appearance and Jury Demand *                                                                                                            (04/04/19) CCG 0009
                                                                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                   _ _C_HA_N_C_E_R_Y_ _ DEPARTMENT/_ _ DISTRICT


                                            GERALDINE DONAHUE,                                                              Case No.       2018CH15419
                                                                                                                Plaintiff
                                                                                                                            Claimed$:
                                                                              V.

                                                                                                                            Return Date:       _ _ _ _ _ Time: _ _ __
                                            EVERI PAYJ½ENTS, INC. and EVERI HOLDINGS, INC.,
                                                                                                               Defendant    Court Date:      _ _ _ _ _ RoomNo.:


                                                                                                                                               Address of Court District for Filing

                                                                                                APPEARANCE AND JURY DEMAND*
                                            [lj General Appearance
                                                                             □     0900 - Fee Paid                                                                □     0904 - Fee Waived
                                                                             □     0908 - Trial Lawyers Appearance - No Fee
                                            □    Jury Demand *               □     1900 - Appearance and Jury Demand/Fee Paid                                     □     Twelve-person Jury
                                                                             □     1904 - Appearance and Jury Demand/No Fee Paid                                  □     Six-person Jury
                                            The undersigned enters the appearance of:          0   Plaintiff    (!l Defendant
                                            Litigant's Name: Everi Payments, Inc. and Everi Holdings, Inc.

                                            Signature:        Jl'd' ~
                                            0    Initial Counsel of Record          0       Pro Se (Self-represented)           [l! 2810 Rule 707 Out-of-State Counsel
                                                                                                                                     (pro hac vice)
                                            0    Additional Appearance              0       Substitute Appearance

                                            @ Atty. No.: _4_0_42_6_ _ _ _ _ _           0    Pro Se 99500                                                 IMPORTANT
                                                          '                                                                  Once this Appearanceform is filed, photocopies of this form must be sent to
                                            Name: EmilyY. Rottmann (#6331629), McGuireWoods LLP
                                                                                                                             all otherparties named in this case (or to their attornies) 11si11g either regular
                                            Atty. for (if applicable):
                                                                                                                             mail, fax, email orpersonal deliuery. (See Illinois Supreme Court Rules 11
                                            Everi Payments, Inc. and Everi Holdings, Inc.                                    and 13 for more i,iformation.)

                                            Address: 50 N. Laura Street, Suite 3300
                                                                                                                            Pro Se Only:
                                            City: Jacksonville                                                              D  I have read and agree to the terms of Clerk's Office
                                                                                                                               Electronic Notice Policy and choose to opt in to electronic
                                            State:   FL       Zip: 32202     Phone: (904) 798-3200                             notice from the Clerk's office for this case at this email address:

                                            Primary Email: erottmann@mcguirewoods.com                                       Email: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                            * Strike demand for trial by jury if not applicable.
                                            I certify that a copy of the within instrument was served on all parties who have appeared and have not heretofore been found by the
                                            Court to be in default for failure to plead.                                                    ~/ ~

                                                                                                                                                      Attorney for        O   Plaintiff     ~J   Defendant
                                                                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                                           cookcountyclerkofcourt.org
                                                                                                                     Page 1 of 1
                                                          Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 218 of 226 PageID #:6

                                                                                                                                                                                   FILED
                                                                                                                                                                                   5/21/2019 3:36 PM
                                                                                                                                                                                   DOROTHY BROWN
                                                                                                                                                                                   CIRCUIT CLERK
                                                                                                                                                                                   COOK COUNTY, IL
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                                                                                                                                                   2018CH15419

                                                                                                                                                                                   5138693

                                            Appearance and Jury Demand *                                                                                                           (04/04/19) CCG 0009
                                                                                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                                                                    _ _C_HAN
                                                                                         _ _C_E_R_Y_ _ DEPARTMENT/_ _ DISTRICT


                                             GERALDINE DONAHUE,                                                            Case No.       2018CH15419
                                                                                                               Plaintiff
                                                                                                                           Claimed$:
                                                                               V.

                                                                                                                           Return Date:       _ _ _ _ _ Time: _ _ __
                                            EVERI PAYMENTS, INC. and EVERI HOLDINGS, INC.,
                                                                                                              Defendant    Court Date:      _ _ _ _ _ RoomNo.:


                                                                                                                                              Address of Court District for Filing

                                                                                               APPEARANCE AND JURY DEMAND*
                                            Ill   General Appearance         □      0900 - Fee Paid                                                              □     0904 - Fee Waived
                                                                             □      0908 -·Trial Lawyers Appearance - No Fee
                                            □     Jury Demand     *          □      1900 -Appearance and Jury Demand/Fee Paid                                    □     Twelve-person Jury
                                                                             □      1904 - Appearance and Jury Demand/No Fee Paid                                □     Six-person Jury
                                            The undersigned enters the appearance of:         0   Plaintiff    @ Defendant



                                            Signature: - - - - - - ~ - - - - ~ - - - - - - - - -
                                            □     Initial Couns                            Pro Se (Self-represented)           Ill   2810 Rule 707 Out-of-State Counsel
                                                                                                                                     (pro hac vice)
                                            D     Additional Appearance              D     Substitute Appearance

                                                               42_6_ _ _ _ _ _ () Pro Se 99500
                                            (!) Atty. No.: _4_0_                                                                                         IMPORTANT
                                            Name: Sara F. Holladay-Tobias (#6331630), McGuireWoods LLP                      Once this Appearance form is filed, photocopies ef thisform must be sent to
                                                                                                                            all otherparties named in this ctl.fe (or to their attoroies) using either regular
                                            Atty. for (if applicable):
                                                                                                                            mail, fax, email orpersonal delive-ry. (See Illinois Supreme Court Rules 11
                                            Everi Payments, Inc. and Everi Holdings, Inc.                                   and 13 for more i1iformatio11.)

                                            Address: 50 N. Laura Street, Suite 3300
                                                                                                                           Pro Se Only:
                                            City: Jacksonville                                                             D  I have read and agree to the terms of Clerk's Office
                                                                                                                              Electronic Notice Policy and choose to opt in to electronic
                                            State:   FL     Zip: 32202       Phone: (904) 798-3200                            notice from the Clerk's office for this case at this email address:

                                            Primary Email: stobias@mcguirewoods.com




                                                                                                                                                                             ==~~--
                                                                                                                           Email: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                            * Strike demand for trial by jury if not applicable.

                                            Court ID bo in dofuult fo, fuilure ID plo,d.                                                                 6::
                                            I certify that a copy of the within instrument was served on all parties who have appeared and have ngj;Ji.~ore been found by the



                                                                                                                                                     Attorney for        O   Pla111t1ff    ~ Defendant           ·
                                                                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                                           cookcountyclerkofcourt.org
                                                                                                                    Page 1 of 1
                                               Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 219 of 226 PageID #:6

                                                                                                                                     FILED
                                                                                                                                     5/21/2019 3:36 PM
                                                               IN THE CIRCUJT COURT OF COOK COUNTY, ILLINOIS                         DOROTHY BROWN
                                                                   COUNTY DEPARTMENT, CHANCERY DIVISION                              CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                             GERALDINE DONAHUE, individually and on )                                                2018CH15419
                                             behalf of others similarly situated    )
                                                                                                                                     5138693
                                                                                    )
                                                            Plaintiff,              )
                                                                                    )
                                                    vs.                             )
                                                                                                        Case No. 2018-CH-15419
                                                                                    )
                                             EVERJ PAYMENTS, INC., and EVERI        )
                                             HOLDINGS, INC.,                        )
                                                                                    )
                                                            Defendants.             )
                                                                                    )
                                                                                    )
                                                                                                 )


                                                           VERIFIED STATEMENT OF OUT-OF-STATE ATTORNEY
                                                            PURSUANT TO ILLINOIS SUPREME COURT RULE 707

                                                   I Emily Y. Rottmann submit this Verified Statement pursuant to 1\linois Supreme Court
                                            Rule 707.

                                                   1.      My full name is Emily Y. Rottmann. The address of offices from which 1 practice
                                            law and related email address and telephone numbers are as follows:

                                                                                   McGuire Woods LLP
                                                                                 Bank of America Tower
                                                                                    50 N . Laura Street
                                                                                        Suite 3300
                                                                                  Jacksonville FL 32202
                                                                                    Tel: 904-798-3200
                                                                             erottmann@mcguirewoods.com
                                                                              clambe1t@mcguirewoods.com

                                                   2.     I represent Everi Payments Inc. and Everi Holdings Inc. in the matter captioned
                                            Geraldine Donahue individually and on behalfofothers similarly situated v. Everi Payments, Inc.
                                            and Everi Holdings, Inc., Circuit Court of Cook Cow1ty Illinois County Department, Chancery
                                            Division Case No. 2018-CH-15419.

                                                   3(a).   I have not filed any other appearance plll'suant to this rule during this calendar year.

                                                   3(b).   I have not received a registration number from the ARDC.
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 220 of 226 PageID #:6



                                                    4(a). I, Emily Y. Rottmann am a licensed attorney and a member 111 good standing with
                                            the bar of the State of Florida Bar No. 0093154.
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                   4(b). I attach a letter or certificate of good standing for each of the jurisdictions listed in
                                            paragraph 4(a) above.

                                                    5.     I have no office or other presence in Illinois for the practice oflaw.

                                                    6.     I submjt to the disciplinary authority of the Supreme Court of Illinois;

                                                    7.      I have tmdertaken to become familiar with and to comply, as if admitted to practice
                                            in Illinois, with the rules of the Supreme Court of Illinois, including the Illinois Rules of
                                            Professional Conduct and the Supreme Court Rules on Admission and Discipline of Attorneys,
                                            and other Illinois law and practices that pertain to the proceeding;

                                                  (8)    The full name, business address and ARDC number of the Illinois attorney with
                                            whom I have associated in the matter is:

                                                                                    David L. Hartsell
                                                                                  McGuire Woods LLP
                                                                             77 W. Wacker Drive Suite 4100
                                                                                 Chicago, Illinois 60601
                                                                                   Tel: 312.849.8100
                                                                               dhartsell@mcguirewood .com
                                                                                   ARDC No.: 6192380

                                            9.       I ce1tify that I have served this Statement upon the following parties and that these parties
                                            are all entitled to service under this rule.

                                                                                      Keith J. Keogh
                                                                                    Keogh Law, LTD.
                                                                               55 W. Monroe St. uite 3390
                                                                                    Chicago, IL 60603
                                                                                  Keith@KeogbLaw.com
                                               Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 221 of 226 PageID #:6



                                                                                    VERIFlCA TIO

                                            I verify the accuracy and completeness of each of the above statements.
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                                                                Emily Y. Rottrnann
                                                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 222 of 226 PageID #:6
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                                                The Florida Bar
                                                                                      651 East Jefferson Street
                                                                                     Tallahassee, FL 32399-2300
                                                Joshua E. Doyle                                                                  850/561-5600
                                               Executive Director                                                            www.FLORIDABAR.org

                                             State of Florida       )
                                             County of Leon         )                      In Re: 0093154
                                                                                                    Emily Yandle Rottmann
                                                                                                    50 N. Laura Street 50 N Laura St Ste 3300
                                                                                                    Jacksonville, FL 32202-3661
                                            I CERTIFY THE FOLLOWING:

                                            I am the custodian of membership records of The Florida Bar.

                                            Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
                                            practice law in the state of Florida on October 3, 2011 .

                                            The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
                                            practice law in the state of Flo1ida.

                                            Dated this 14th day of May, 2019.




                                            Cynthia B. Jackson, CFO
                                            Administration Division
                                            The Florida Bar

                                            PG:Rl0
                                            CTM-43247
                                               Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 223 of 226 PageID #:6

                                                                                                                                   FILED
                                                                                                                                   5/21/2019 3:36 PM
                                                                IN THE CillCUIT COURT OF COOK COUNTY, ILLINOIS                     DOROTHY BROWN
                                                                    COUNTY DEPARTMENT CHANCERY DMSION                              CIRCUIT CLERK
                                                                                                                                   COOK COUNTY, IL
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                             GERALDINE DONAHUE, individually and on             )                                  2018CH15419
                                             behalf of others similarly situated,               )
                                                                                                                                   5138693
                                                                                                )
                                                              Plaintiff,                        )
                                                                                                )
                                                     vs.                                        )
                                                                                                       Case No. 20 18-CH-15419
                                                                                                )
                                             EVERI PAYMENTS INC. and EVERI                      )
                                             HOLDINGS, INC.,                                    )
                                                                                                )
                                                              Defendants.                       )

                                                                                                )



                                                           VERIFIED STATEMENT OF OUT-OF-STATE ATTORNEY
                                                            PURSUANT TO ILLINOIS SUPREME COURT RULE 707

                                                   I, Sara F. Holladay-Tobias, submit this Verified Statement pursuant to Illinois Supreme
                                            Court Rule 707.

                                                    1.     My full name is Sara F. Holladay-Tobias. The address of offices from which I
                                            practice law and related email address and telephone numbers are as follows:

                                                                                   McGuire Woods LLP
                                                                                 Bank of America Tower
                                                                                     50 N . Laura Street
                                                                                         Suite 3300
                                                                                  Jacksonville, FL 32202
                                                                                    Tel: 904-798-3200
                                                                               stobias@mcguirewoods.com
                                                                              flservice@mcguirewoods.com

                                                   2.      I represent Everi Payments Inc. and Everi Holctings Inc. in the matter captioned
                                            Geraldine Donahue, individually and on behalfofothers similarly situated v. Evert Payment.s, Inc.
                                            and Everi Holdings, Inc., Circuit Cami of Cook County, Illinois County Department, Chancery
                                            Division, Case No. 2018-CH-15419.

                                                   3(a).   I have not filed any other appearance pursuant to this rule during this calendar year.

                                                   3(b).   I have not received a registration number from the ARDC.
                                                 Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 224 of 226 PageID #:6



                                                    4(a). I, Sara F. Holladay-Tobias am a licensed attorney and a member in good standing
                                            with the bar of the State of Florida Bar No. 0026225.
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                    4(b).   I attach a letter or certificate of good standing for each of the jurisdictions listed in
                                            paragraph 4(a) above.

                                                    5.      I have no office or other presence in Illinois for the practice of law.

                                                    6.      I submit to the disciplinary authority of the Supreme Cowt of Illinois·

                                                    7.     1 have undeiiaken to become familiar with and to comply, as if admitted to practice
                                            in Illinois, with the mies of the Supreme Court of Illinois, jncluding the Illinois Rules of
                                            Professional Conduct and the Supreme Court Rules on Admission and Discipline of Attorneys,
                                            and other 111inois law and practices that pe1iain to the proceeding;

                                                  (8)    The full name, business address and ARD             number of the illinois attorney with
                                            whom I have associated in the matter is:

                                                                                       David L. Haiisell
                                                                                    McGuireWoods LLP
                                                                               77 W. Wacker Drive, Suite 4100
                                                                                   Chicago, Illinois 60601
                                                                                      Tel: 312.849.8100
                                                                                dhartsell@mcguirewoods.com
                                                                                    ARDCNo.: 6192380

                                            9.      I certify that I have served this Statement upon the foHowing parties and that these pa:iiies
                                            are all entitled to service under this rule.

                                                                                         Keith J. Keogh
                                                                                       Keogh Law, LTD.
                                                                                 55 W. Monroe t . Sliite 3390
                                                                                       Chicago IL 60603
                                                                                    l eith@ KeoghLaw.com
                                               Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 225 of 226 PageID #:6



                                                                                    VERIFICATION

                                            I verify the accuracy and completeness of each of the above statements.
FILED DATE: 5/21/2019 3:36 PM 2018CH15419
                                                  Case: 1:19-cv-03665 Document #: 1-1 Filed: 05/31/19 Page 226 of 226 PageID #:6
FILED DATE: 5/21/2019 3:36 PM 2018CH15419




                                                                                The Florida Bar
                                                                                      651 East Jefferson Street
                                                                                     Tallahassee, FL 32399-2300
                                                Joshua E. Doyle                                                                 850/561-5600
                                               Executive Director                                                           www.FLORIDABAR.org

                                             State of Florida       )
                                             County of Leon         )                      In Re: 0026225
                                                                                                  Sara F Holladay-Tobias
                                                                                                  McGuire Woods LL P 50 N Laura St Ste 3300
                                                                                                  Jacksonville, FL 32202-3661
                                            I CERTIFY THE FOLLOWING:

                                            I am tbe custodian of membership records of The Florida Bar.

                                            Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
                                            practice law in the state of Florida on September 21, 2006.

                                            The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
                                            practice law in the state of Florida.

                                            Dated this 14th day of May, 2019.




                                            Cynthia B. Jackson, CFO
                                            Administration Division
                                            The Florida Bar

                                            PG:Rl0
                                            CTM-43264
